      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 1 of 150




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


COMMONWEALTH OF PENNSYLVANIA
    1600 Arch St., Suite 300
    Philadelphia, PA 19103

STATE OF NEW JERSEY
     Richard J. Hughes Justice Complex          CaseCivil Action No.
     25 Market Street                           _______1:20-cv-01468 (CJN)
     Trenton, NJ 08625-0080

STATE OF CALIFORNIA                             FIRST AMENDED
     1300 I Street                              COMPLAINT FOR
     Sacramento, CA 94814                       DECLARATORY AND
                                                INJUNCTIVE RELIEF
STATE OF COLORADO
     1300 Broadway, 10th Floor
     Denver, CO 80203

STATE OF DELAWARE
     Carvel State Office Building
     820 N. French Street, 5th Floor
     Wilmington, DE 19801

DISTRICT OF COLUMBIA
     441 4th400 6th Street, N.W., 10th Floor.
     Suite 630S
     Washington, D.C. 20001

STATE OF ILLINOIS
     100 West Randolph St.
     Chicago, IL 60601.

COMMONWEALTH OF MASSACHUSETTS
    One Ashburton Place
    Boston, MA 02108

STATE OF MICHIGAN
     P.O. Box 30758
     Lansing, MI 48909

STATE OF MINNESOTA
     445 Minnesota Street, Suite 1400
     St. Paul, MN 55101
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 2 of 150




STATE OF NEVADA
     555 E. Washington Ave., Ste. 3900
     Las Vegas, NV 89101

STATE OF NEW MEXICO
     408 Galisteo Street
     Villagra Building
     Santa Fe, NM 87501

STATE OF NORTH CAROLINA
     114 W. Edenton Street
     Raleigh, NC 27603

STATE OF OREGON
     1162 Court St. NE
     Salem, OR 97301

STATE OF RHODE ISLAND
     150 South Main Street
     Providence, RI 02903

STATE OF VERMONT
     109 State Street
     Montpelier, VT 05609

COMMONWEALTH OF VIRGINIA
    202 North Ninth Street
    Richmond, VA 23219

STATE OF WASHINGTON
     800 5th Avenue
     Suite 2000
     Seattle, WA 98104-3188

STATE OF WISCONSIN
     Post Office Box 7857
     Madison, WI 53707-7857

                            Plaintiffs,

                     v.

ELISABETH D. DEVOS, in her official capacity as
Secretary of the United States Department of Education
       400 Maryland Avenue, S.W.

                                              2
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 3 of 150




       Washington, D.C. 20202




UNITED STATES DEPARTMENT OF EDUCATION
     400 Maryland Avenue, S.W.
     Washington, D.C. 20202

UNITED STATES OF AMERICA,

                               Defendants.


                                        INTRODUCTION

       1.      Plaintiffs Commonwealth of Pennsylvania, State of New Jersey, State of

California, State of Colorado, State of Delaware, District of Columbia, State of Illinois,

Commonwealth of Massachusetts, State of Michigan, State of Minnesota, State of Nevada, State

of New Mexico, State of North Carolina, State of Oregon, State of Rhode Island, State of

Vermont, Commonwealth of Virginia, State of Washington, and State of Wisconsin

(collectively, “the Plaintiff States” or “the States”) bring this action against Defendants Secretary

Elisabeth D. DeVos, the U.S. Department of Education (the “Department”), and the United

States of America to prevent implementation ofvacate the unlawful rule recently promulgated by

the Department titled Nondiscrimination on the Basis of Sex in Education Programs or Activities

Receiving Federal Financial Assistance, 85 Fed. Reg. 30,026 (May 19, 2020) (the “Title IX

Rule” or “Rule”).

       2.      If the Rule is permitted to takeremains in effect, students across the country will

return to school in the fall withreceive less protection from sexual harassment. 1 The Rule will


       1
       Unless otherwise stated, this Complaint uses the term “sexual harassment” to
encompass all forms of sexual harassment, including sexual violence and sexual assault.


                                                  3
       Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 4 of 150




reversereverses decades of effort to end the corrosive effects of sexual harassment on equal

access to education—a commitment that, until now, has been shared by Congress and the

Executive Branch across multiple elections and administrations, as well as by state and local

officials and school administrators. And because of the Rule’s impracticable effective date,

primary, secondary, and postsecondary schools across the country will be requiredwere

mandated to completely overhaul their systems for investigating and adjudicating complaints of

sexual harassment in less than three months,. Schools nationwide had to divert staff and funds in

the midst of a global pandemic that has depleted school resources, and with faculty, staff, and

student stakeholders absent from their campuses due to the pandemic and, in many cases, on

leave due to the summer.

       3.      The Department acknowledges that sexual harassment creates an unsafe and

unwelcoming school environment, interfering with students’ learning, impacting their mental and

physical health well after the conduct itself has ceased, and potentially affecting survivors’

family, friends, and other community members. It also acknowledges that these harms are often

exacerbated if the individual is forced to relive the incident of harassment in the context of

investigatory, judicial, or other proceedings, such as the grievance procedures required by the

Rule. Nevertheless, the Rule the Department has issued will exacerbate and inflict untold

irreparable harm on students nationwide, including the nearly 22 million school-age children

enrolled in the Plaintiff States’ public education systems and over 8 million students enrolled in

the Plaintiff States’ higher education institutions.

       4.      According to the federal government’s own data, sexual harassment against

students remains pervasive and mostly unreported. With the Department’s final Rule, sexual




                                                   4
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 5 of 150




harassment will not become less common—but it will, as the Department acknowledges in the

Rule, become even less regularly reported and remedied.

       3.5.    The Department claims that its Rule effectuates Title IX of the Education

Amendments Act of 1972 (“Title IX”), but in reality, the Rule undercuts Title IX’s protections

and undermines Title IX’s mandate to eradicate sex discriminationsexual harassment in federally

funded education programs and activities. 2 The Rule creates substantive and procedural barriers

to schools’ investigation and adjudication of sexual harassment complaints, and discourages

students and others from making sexual harassment complaints. As a result, fewer sexual

harassment complaints will be filed, and schools will be less well equipped to protect their

students’ safety and rid their programs and activities of the pernicious effects of sex

discriminationsexual harassment.

       6.      The Rule is unlawful. Without adequate justification or explanation, the Rule

strips away longstanding protections against sexual harassment in violation of Title IX’s mandate

to prevent and remedy sex discrimination, and in ways that conflict with other federal and state

statutes and Supreme Court precedent. For example, the Rule willThe Rule is unlawful. The

Department only has authority to promulgate rules that “effectuate” Congress’s promise that no

person, “on the basis of sex, be excluded from participation in, be denied the benefits of, or be

subjected to discrimination under any education program or activity receiving Federal financial

assistance.” But the Department has failed to do so. Instead, it has issued a rule that, among other

flaws, prioritizes non-statutory objectives at the expense of Title IX’s broad mandate and

       2
         With only limited exception, Title IX applies to all entities that receive federal funds
from the Department, including primary, secondary, and postsecondary public and private
schools, as well as museums, libraries, cultural centers and other entities that operate education
programs or activities. Unless otherwise stated, this Complaint uses the word “schools” to refer
generally to all recipients of federal funding subject to Title IX and the new Title IX Rule.


                                                 5
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 6 of 150




prevents schools from addressing under Title IX all conduct prohibited by the plain text of Title

IX. Instead of reducing the number of instances of sexual harassment in schools, the Rule

reduces the number of investigations of sexual harassment in schools.

       7.       Instead of requiring schools to affirmatively prevent and effectively remedy

sexual harassment, the Rule requires schools to affirmatively dismiss complaints that fall outside

of the Rule’s narrow, atextual provisions. As a result, many schools have been compelled—for

example, as a matter of state law—to create separate polices and grievance procedures to

investigate and adjudicate the same underlying allegations: one for sexual harassment that

satisfies the Department’s inconsistent and narrowed standards, which can and must be

adjudicated in “Title IX proceedings,” and another for sexual harassment as it has been widely

understood, which schools may address only if they do so in separate “non-Title IX

proceedings.”

       8.       Instead of prioritizing adherence to Title IX’s mandate, the Rule prioritizes strict

adherence to its onerous and prescriptive grievance procedures, overriding constitutionally sound

procedures already employed by many schools. This elevates non-statutory objectives over the

statutory mandate: a school risks its federal funding if it does not strictly comply with even one

of the Department’s new procedural requirements, but a school that fails to respond to conduct

prohibited by Title IX, even in a manner that is just short of clearly unreasonable, may not lose

its funding.

       4.9.     The Rule is also contrary to the plain language of Title IX. For example, the Rule

does not allow a school to investigate and remedy an egregious but isolated incident of sexual

harassment, including some forms of unwanted touching, under Title IX because such

harassment is no longer sufficiently “pervasive” to fall within the Rule’s narrowed definition of



                                                  6
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 7 of 150




sexual harassment. Similarly, the plain text of the Rule will eliminateeliminates a school’s ability

to open a Title IX investigation into sexual harassment of a former student because that student is

no longer “participating” in an education program or activity—even where the former student

left school because of the sexual harassment and even if the alleged perpetrator remains

associated with the campusschool. In addition, the Rule will preventprevents a school from

investigating a Title IX complaint by a student who is sexually harassed by another student at an

off-campus apartmentoutside the school’s programs and activities because the harassment did

not take place “under the “substantial control” of the school, even if the harassment limits the

impacted student’s ability to benefit from or access the education program or activity. These and

the Department’s other newly created limitations on Title IX proceedings have no basis inrun

counter to the plain language of Title IX.

       5.      The Rule also creates arbitrary and unlawfulThe Rule is also arbitrary and

capricious. Among other flaws, the Rule strips away longstanding protections against sexual

harassment relied on by schools and students alike for decades without adequate justification or

explanation. The Rule’s narrowed protections create glaring inconsistences with other civil rights

laws that schools must continue to enforce, including Title VI of the Civil Rights Act of 1964 on

which Title IX was modeled. The Rule also adopts procedural requirements that will chill

reporting of sexual harassment and make it harder for schools to reachachieve fair outcomes as

they investigate and adjudicate thosethe remaining sexual harassment complaints thatstill

deemed by the Department still deemsto be cognizable under Title IX. For example, in

postsecondary schools, the Rule will requirerequires third-party advisors to conduct live, direct,

oral cross-examination of the other party—even where the advisor selected is a parent or the




                                                 7
       Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 8 of 150




other party’s teacher and even where less traumatizing and equally or more effective methods of

truth-seeking exist to allow parties to ask questions of each other.

       6.10.   The Department’s imposition of one-size-fits-all formal procedures—regardless

of the nature of the complaint or the institutional setting—will preventprevents schools from

formulating fair and equitable grievance procedures based on schools’ individual circumstances

and expertise in providing equitable educational opportunities to their students. In addition, the

Rule’s mandate that schools dismiss from Title IX proceedings sexual harassment complaints

that fall outside the Rule’s ambit will result in many schools feeling compelled—as a matter of

state law, to ensure the nondiscriminatory educational experience promised by Title IX, or

both—to create separate grievance processes to investigate and adjudicate the same underlying

allegations: one for sexual harassment that satisfies the Department’s crabbed standards, which

can be adjudicated in “Title IX proceedings,” and another for sexual harassment as it has been

widely understood, which must be relegated to “non-Title IX proceedings.” The incentives that

the Rule creates for schools are inequitable if not perverse: a school risks its federal funding if it

does not strictly comply with even one of the Department’s new procedural requirements, but a

school that fails to respond to sexual harassment, even in a manner that is just short of clearly

unreasonable, may not lose its fundingThe Department further buried even more requirements

and prohibitions in its hundreds of pages of preamble and nearly two thousand footnotes,

including some that conflict with the text of the final Rule itself.

       7.11.   The Rule’s defects stem in part from a flawed rulemaking process. The

Department included in the final Rule new substantive provisions that are not a logical outgrowth

of the proposed rule, negating the States’ (and the public’s) opportunity to comment on the

consequences of these provisions. Further, the Department has buried even more requirements



                                                   8
       Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 9 of 150




and prohibitions in its hundreds of pages of preamble and nearly two thousand footnotes,

including some that conflict with the text of the final Rule itself. Moreover, the Department

failed to provide the public with the data, complete methodology, and analysis underlying the

Rule, contributing. In an attempt to a cost-benefit analysis that arbitrarilyminimize the Rule’s

exorbitant costs on the States and schools, the Department made unreasonable and inaccurate

assumptions, such as that 95 percent of the nation’s schools are already compliant with the

Rule’s onerous and intentionallynewly imposed grievance procedures. It also disregarded key

factors, including the substantial and quantifiable mental health, physical health, emotional, and

economic costs to students who are harmed as a result of the Rule and the concomitant costs to

States and the schools that provide students the needed health services.

       8.      The Department acknowledges that sexual harassment is a form of sex

discrimination that can createThe harms imposed by the Rule were compounded by its unduly

short effective date of August 14, 2020. Schools nationwide have been an unsafe and

unwelcoming school environment, interfering with students’ learning, impacting their mental and

physical health well after the conduct itself has ceased, and potentially affecting survivors’

family, friends, and other community members. It also acknowledges that these harms are often

exacerbated if the individual is forced to relive the incident of harassment in the context of

investigatory, judicial, or other proceedings, such as the grievance procedures required by the

Rule. Nevertheless, the Rule the Department has issued will exacerbate and inflict untold

irreparable harm on students nationwide, including the more than 20 million school-age children

enrolled in the Plaintiff States’ public education systems and over 7 million students enrolled in

the Plaintiff States’ higher education institutions.




                                                   9
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 10 of 150




       9.1.    According to the federal government’s own data, sexual harassment against

students remains pervasive and mostly unreported. With the Department’s final Rule, sexual

harassment will not become less common—but it will, as the Department acknowledges in the

Rule, become even less regularly reported and remedied.

       10.12. Compounding the harms imposed by the Rule is its unduly short effective date

of August 14, 2020, which is itself an affront to schools and students. Schools nationwide will be

forced to undertake wholesale revisions of their sexual harassment policies and procedures in

less than three months, in the midst of the ongoing global health crisis caused by the novel

coronavirus (COVID-19) pandemic, and whilewith most students and many administrators and

faculty are away from school for the summer. This will leave schoolsSchools were unable to

engage students, faculty, staff, parents, and other affected stakeholders in their educational

communities as they ordinarily would when undertaking such an initiative, and thus were unable

to complete all required internal review and approval processes. The resulting rushed policies

will cause confusion and mistrust and will lack and truncated process did not allow for the buy-in

necessary for effective implementation, leaving the resulting policies open to confusion and

mistrust. Under normal circumstances, requiring schools to overhaul their policies and

procedures, re-negotiate collective bargaining agreements, and implement the Rule’s hiring,

training, and other requirements in less than three months would imposeimposed an

extraordinarily difficult burden. Given the ongoing uncertainty caused by the COVID-19

pandemic and the strain it has placed on education institutions, Defendants’ decision to require

compliance with the Rule by August 14, 2020, isremains inexplicable.

       13.     In litigation, the Department has attempted to soften the Rule’s effects by

reinterpreting the Rule’s plain language. Such post hoc justifications are improper. The



                                                 10
       Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 11 of 150




Department must defend the Rule as written or withdraw the Rule to correct its acknowledged

defects.

        11.14. Plaintiffs respectfully request that the Court stay the effective date of the Rule

pending judicial review; grant them declaratory and injunctive relief from the Rule, on a

preliminary and permanent basis; vacate and set aside the Rule; and award them such other relief

as is requested herein.



                                  JURISDICTION AND VENUE

        12.15. This action arises under Title IX of the Education Amendments of 1972, 20

U.S.C. §§ 1681–88, and the Administrative Procedure Act (APA), 5 U.S.C. §§ 553, 701–06. This

Court has subject matter jurisdiction under 28 U.S.C. § 1331.

        13.16. This Court has authority to issue declaratory relief, injunctive relief, and other

relief pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201–2202, and the APA, 5

U.S.C. §§ 702, 705–706.

        14.17. This is a civil action in which Defendants are agencies of the United States or

officers of such an agency. Venue is proper in this Court because a defendant resides in this

district, a substantial part of the events giving rise to this action occurred in this district, and a

plaintiff resides in this district and no real property is involved. See 28 U.S.C. § 1391(e)(1)(A)–

(C).



                                        PLAINTIFF STATES

        15.18. Plaintiff Commonwealth of Pennsylvania is a sovereign state of the United States

of America. This action is brought on behalf of the Commonwealth by Attorney General Josh

Shapiro, the “chief law officer of the Commonwealth.” Pa. Const. art. IV, § 4.1. Attorney

                                                   11
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 12 of 150




General Shapiro brings this action on behalf of the Commonwealth pursuant to his statutory

authority. 71 Pa. Stat. § 732-204.

       16.19. Plaintiff State of New Jersey is a sovereign state of the United States of America.

This action is being brought on behalf of the State by Attorney General Gurbir S. Grewal, the

State’s chief legal officer. N.J. Stat. Ann. § 52:17A-4(e), (g).

       17.20. Plaintiff State of California is a sovereign state of the United States of America.

This action is being brought on behalf of the State by California Attorney General Xavier

Becerra, the State’s chief law officer, Cal. Const., art. V, § 13, who has the duty to see that the

laws of the State are uniformly and adequately enforced, and Governor Gavin Newsom, the

State’s chief executive officer, who is responsible for overseeing the operations of the State and

ensuring that its laws are faithfully executed, Cal. Const., art. V, § 1.

       18.21. Plaintiff State of Colorado is a sovereign state of the United States of America.

This action is brought on behalf of the State of Colorado by Attorney General Phillip J. Weiser,

who is the chief legal counsel of the State of Colorado, empowered to prosecute and defend all

actions in which the state is a party. Colo. Rev. Stat. § 24-31-101(1)(a).

       19.22. Plaintiff State of Delaware is a sovereign state of the United States of America.

This action is brought on behalf of the State of Delaware by Attorney General Kathleen

Jennings, the “chief law officer of the State.” Darling Apartment Co. v. Springer, 22 A.2d 397,

403 (Del. 1941). General Jennings also brings this action on behalf of the State of Delaware

pursuant to her statutory authority. Del. Code Ann., tit. 29, § 2504.

       20.23. Plaintiff District of Columbia is a sovereign municipal corporation organized

under the Constitution of the United States. It is empowered to sue and be sued, and it is the local

government for the territory constituting the permanent seat of the federal government. The



                                                  12
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 13 of 150




District is represented by and through its chief legal officer, the Attorney General for the District

of Columbia, Karl A. Racine. The Attorney General has general charge and conduct of all legal

business of the District and all suits initiated by and against the District and is responsible for

upholding the public interest. D.C. Code § 1-301.81.

       21.24. Plaintiff State of Illinois is a sovereign state of the United States of America. This

action is being brought on behalf of the State by Attorney General Kwame Raoul, the State’s

chief legal adviser to the State of Illinois. His powers and duties include acting in court on behalf

of the State on matters of public concern. See 15 ILCS 205/4.

       22.25. Plaintiff Commonwealth of Massachusetts is a sovereign state of the United

States of America. This action is brought on behalf of the Commonwealth by Attorney General

Maura Healey, who has both statutory and common-law authority and responsibility to represent

the public interest for the people of Massachusetts in litigation, as well as to represent the

Commonwealth, state agencies, and officials in litigation. Feeney v. Commonwealth, 366 N.E.2d

1262, 1266-67 (Mass. 1977); Mass. Gen. Laws ch. 12, § 3.

       23.26. Plaintiff State of Michigan is a sovereign state of the United States of America.

This action is brought on behalf of the State by Attorney General Dana Nessel, the State of

Michigan’s chief law enforcement officer, pursuant to her statutory authority. Mich. Comp. Laws

§ 14.28.

       24.27. Plaintiff State of Minnesota is a sovereign state of the United States of America.

This action is brought on behalf of the State by Attorney General Keith Ellison, the chief law

officer of the State. Minn. Stat. § 8.01.

       28.     Plaintiff State of Nevada, represented by and through Attorney General Aaron D.

Ford, is a sovereign State within the United States of America. The Attorney General is the chief



                                                  13
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 14 of 150




law enforcement of the State of Nevada and is authorized to pursue this action under Nev. Rev.

Stat. 228.110 and Nev. Rev. Stat. 228.170.

        25.29. Plaintiff State of New Mexico is a sovereign state of the United States of

America. New Mexico is represented by its Attorney General, Hector Balderas, who is

authorized to assert the state’s interests in state and federal courts.

        26.30. Plaintiff State of North Carolina is a sovereign state of the United States of

America. This action is brought on behalf of the State of North Carolina by Attorney General

Joshua H. Stein, who is the chief legal counsel of the State of North Carolina and who has both

statutory and constitutional authority and responsibility to represent the State, its agencies, its

officials, and the public interest in litigation. N.C. Gen. Stat. § 114-2.

        27.31. Plaintiff State of Oregon, acting by and through the Attorney General of Oregon,

Ellen F. Rosenblum, is a sovereign state of the United States of America. The Attorney General

is the chief law officer of Oregon and is empowered to bring this action on behalf of the State of

Oregon, the Governor, and the affected state agencies under Or. Rev. Stat. §§ 180.060, 180.210,

and 180.220.

        28.32. Plaintiff State of Rhode Island is a sovereign state of the United States of

America. This action is brought on behalf of the State by Attorney General Peter F. Neronha, the

State’s chief legal officer. R.I.G.L. § 42-9-5; R.I. Const., art. IX § 12.

        29.33. Plaintiff State of Vermont is a sovereign state of the United States of America.

This action is brought on behalf of the State by Attorney General Thomas J. Donovan, Jr., the

State’s chief legal officer. See Vt. Stat. Ann. tit. 3, §§ 152, 157.

        30.34. Plaintiff the Commonwealth of Virginia is a sovereign state of the United States

of America. This action is brought on behalf of the Commonwealth by Attorney General Mark



                                                   14
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 15 of 150




R. Herring. As chief executive officer of the Department of Law, General Herring performs all

legal services in civil matters for the Commonwealth. Va. Const. art. V, § 15; Va. Code Ann.

§§ 2.2-500, 2.2-507.

        31.35. Plaintiff State of Washington is a sovereign state of the United States of America.

Washington is represented herein by its Attorney General, Bob Ferguson, who is the State’s chief

legal adviser. The powers and duties of the Attorney General include acting in federal court on

matters of public concern to the State.

        32.36. Plaintiff State of Wisconsin is a sovereign state of the United States of America.

This action is brought on behalf of the State of Wisconsin by Attorney General Joshua L. Kaul

pursuant to his authority under Wis. Stat. § 165.015(6). Attorney General Kaul brings this action

at the request of Governor Tony S. Evers pursuant to Wis. Stat. § 165.25(1m).

        33.37. In filing this action, Plaintiff States seek to protect themselves and the students

and schools in their States from harm caused by Defendants’ illegal conduct and prevent further

harm. Those injuries include harm to Plaintiff States’ proprietary, sovereign, and quasi-sovereign

interests.



                                          DEFENDANTS

        34.38. Defendant Elisabeth D. DeVos is Secretary of the United States Department of

Education and is sued in her official capacity. Her principal address is 400 Maryland Avenue,

S.W., Washington, D.C. 20202.

        35.39. Defendant United States Department of Education is an executive agency of the

United States of America. Its principal address is 400 Maryland Avenue, S.W., Washington,

D.C. 20202.



                                                 15
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 16 of 150




       36.40. Secretary DeVos is responsible for carrying out the duties of the Department of

Education under the Constitution of the United States of America and relevant statutes, including

Title IX of the Education Amendments Act of 1972.



                                  FACTUAL ALLEGATIONS

I.     STATUTORY AND REGULATORY BACKGROUND

       A. Title IX of the Education Amendments of 1972

       37.41. Congress enacted Title IX in 1972 to remedy “one of the great failings of the

American educational system” that had plagued America’s education institutions for generations,

namely, “the continuation of corrosive and unjustified discrimination against women” that

“reaches into all facets of education.” 118 Cong. Rec. 5803 (1972) (remarks of Senator Birch

Bayh, original sponsor of Title IX).

       38.42. Title IX’s mandate is broad and unequivocal: “No person in the United States

shall, on the basis of sex, be excluded from participation in, be denied the benefits of, or be

subjected to discrimination under any education program or activity receiving Federal financial

assistance[.]” 1972 Education Amendments Act, Pub. L. No. 92-318, § 901(a), 86 Stat. at 373

(codified at 20 U.S.C. § 1681(a)).

       39.43. Congress modeled Title IX on Title VI of the Civil Rights Act of 1964, which

provides: “No person in the United States shall, on the ground of race, color, or national origin,

be excluded from participation in, be denied the benefits of, or be subjected to discrimination

under any program or activity receiving Federal financial assistance.” Civil Rights Act of 1964,

Pub. L. No. 88352, § 601, 78 Stat. 252 (codified at 42 U.S.C. § 2000d).

       40.44. Both Title IX and Title VI “sought to accomplish two related, but nevertheless

somewhat different, objectives”: “to avoid the use of federal resources to support discriminatory

                                                 16
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 17 of 150




practices” and “to provide individual citizens effective protection against those practices.”

Cannon v. Univ. of Chicago, 441 U.S. 677, 704 (1979).

       41.45. Fifteen years after enacting Title IX, Congress enacted legislation clarifying that,

if any part of an institution receives federal funding, the whole institution must comply with Title

IX. Civil Rights Restoration Act of 1987, Pub. L. 100–259, 102 Stat. 28 (codified in relevant part

at 20 U.S.C. § 1687), superseding Grove City Coll. v. Bell, 465 U.S. 555 (1984).

       42.46. To enforce Title IX, Congress “authorized and directed” every federal agency

providing financial assistance to education programs or activities to “effectuate the provisions

of” Title IX20 U.S.C. § 1681 “by issuing rules, regulations, or orders of general applicability[.]”

Pub. L. No. 92-318, § 902, 86 Stat. at 374 (codified at 20 U.S.C. § 1682). The Department is one

of many federal agencies that provide financial assistance to education programs and activities.

       43.47. As a result, any regulations issued by the Department pursuant to Title IX must

“effectuate” Title IX’s antidiscrimination mandate.

       48.     A regulation “effectuate[s]” § 1681 if it “establish[es] requirements” that carry

into effect the “nondiscrimination mandate” set forth in § 1681(a). Gebser v. Lago Vista Indep.

Sch. Dist.,Congress further mandated that no agency can issue a rule, regulation, or order

effectuating Title IX “unless and until approved by the President.” Pub. L. No. 92-318, § 902, 86

524 U.S. 274, 280 (1998). This includes “authority to promulgate and enforce requirements” that

“do not purport to represent a definition of discrimination under the statute,” but only if such

requirements “effectuate [Title IX’s] nondiscrimination mandate.” Id. at 292.

       44.      Stat. at 374 (codified at 20 U.S.C. § 1682). In Executive Order 12250, the

President delegated this authority to the U.S. Attorney General. Exec. Order No. 12250, § 1-1, 45

Fed. Reg. 72,995 (Nov. 2, 1980).



                                                 17
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 18 of 150




       45.49. Congress empowered federal agencies to enforce their Title IX rules and

regulations through “the termination of or refusal to grant or to continue assistance” or “by any

other means authorized by law.” Pub. L. No. 92-318, § 902, 86 Stat. at 374 (codified at 20 U.S.C.

§ 1682).

       46.50. Although Congress created a robust administrative enforcement scheme in Title

IX, it also provided that any school that violates the statute should first receive notice of

noncompliance and be allowed to come into voluntary compliance with Title IX. Pub. L. No. 92-

318, § 902, 86 Stat. at 374 (codified at 20 U.S.C. § 1682).

       47.51. Congress provided for judicial review of any agency rule, regulation, or

administrative enforcement decision issued to effectuate Title IX, which “shall not be deemed

committed to unreviewable agency discretion.” Pub. L. No. 92-318, § 903, 86 Stat. at 374–75

(codified at 20 U.S.C. § 1683).

       48.52. Separate from this administrative enforcement scheme, victims of discrimination

can enforce Title IX through an implied private right of action, Cannon v. Univ. of Chicago, 441

U.S. 677,at 717 (1979),, including against States, Rehabilitation Act Amendments of 1986, 100

Stat. 1845 (codified at 42 U.S.C. § 2000d–7).

       49.53. In 1992, the Supreme Court confirmed that schools can be held liable for violating

Title IX based on incidents of sexual harassment. Franklin v. Gwinnett Cty. Pub. Sch., 503 U.S.

60, 75 (1992). And it further held that the students who have experienced sexual harassment can

seek money damages from schools in private civil suits. Id. at 75-–76.

       50.54. Since enacting Title IX, Congress has passed several other statutes reflecting its

intent to provide strong protections for individuals subjected to sexual violence and assault.




                                                  18
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 19 of 150




       51.55. In 1990, Congress passed the Jeanne Clery Disclosure of Campus Security Policy

and Campus Crime Statistics Act (the “Clery Act”), Pub. L. No. 101–542, 104 Stat. 2384

(codified at 20 U.S.C. § 1092(f)), which imposes on postsecondary schools specific reporting

requirements about crimes committed on campus.

       52.56. In 1994, Congress passed the Violence Against Women Act (“VAWA”), Pub. L.

No. 103–322, 108 Stat. 1902 (codified at 34 U.S.C. §§ 12291–12512), which provides for federal

funding to stop violent crimes committed against women.

       53.57. In 2013, Congress passed the Campus Sexual Violence Elimination Act as part of

the VAWA Reauthorization Act. Violence Against Women Reauthorization Act of 2013, Pub. L.

No. 113-4, 127 Stat.54 (codified at 20 U.S.C. § 1092(f)(8)(B)(iv) & (C)). The Campus Sexual

Violence Elimination Act amended the Clery Act to better align it with Title IX and provide for a

survivor-centered approach to prevention and enforcement in schools. It encouraged greater

transparency at higher education institutions and required such institutions to prevent sexual

violence, protect victims, and investigate and resolve on or off campus complaints of sexual

violence, including domestic violence, stalking, and dating violence.

       B. The Department’s 1975 Title IX Regulations

       54.58. In 1975, the U.S. Department of Health, Education and Welfare, the Department

of Education’s predecessor for matters relating to education, promulgated regulations to

effectuate the antidiscrimination mandate of Title IX. 34 C.F.R. pt. 106.

       55.59. The regulations required schools to “adopt and publish grievance procedures

providing for prompt and equitable resolution of student and employee complaints alleging any

action which would be prohibited by [the regulations].” 34 C.F.R. § 106.8(b).




                                                19
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 20 of 150




        56.60. The regulations also prohibited schools from using or distributing publications

that “suggest[], by text or illustration, that such recipient treats applicants, students, or employees

differently on the basis of sex.” 34 C.F.R. § 106.9(b)(2).

        57.61. Under the regulations, if the Department found that a school violated Title IX, the

school “shall take such remedial action as the Assistant Secretary [for Civil Rights] deems

necessary to overcome the effects of such discrimination.” 34 C.F.R. § 106.3(a).

        58.62. Title IX provides an exemption for schools controlled by religious organizations

if its application would be inconsistent with the religious tenets of the organization. Pub. L. No.

92-318, § 901(a)(3), 86 Stat. at 373 (codified at 20 U.S.C. § 1681(a)(3)). The regulations

provided that any school that wished to claim the exemption was required to “submit[] in writing

to the Assistant Secretary a statement by the highest ranking official of the institution,

identifying the provisions of this part which conflict with a specific tenet of the religious

organization.” 34 C.F.R. § 106.12(a)–(b).

        59.63. A congressional hearing to review these regulations reaffirmed Congress’s intent

to make the protections against sex discrimination in Title IX co-extensive with Title VI’s

protections against discrimination based on race, color, and national origin. For example, Senator

Bayh noted that Title IX “sets forth prohibition and enforcement provisions which generally

parallel the provisions of Title VI.” Sex Discrimination Regulations: Hearings before the

Subcommittee on Postsecondary Education of the Committee on Education and Labor, H.R. 94th

Cong., First Session, at 170 (June 17, 20, 23, 24, 25, & 26, 1975) (statement of Senator Bayh of

Indiana (quoting from his February 28, 1972, statement, 118 Cong. Rec. 5807 (emphasis in

original))).




                                                  20
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 21 of 150




       60.64. The 1975 regulations were codified not only in the Department of Education’s

regulatory code, but also in the regulatory codes of 25 other agencies that also funded education

programs. 3 E.g., Nondiscrimination on the Basis of Sex in Education Programs or Activities

Receiving Federal Financial Assistance; Final Common Rule, 65 Fed. Reg. 52,858 (Aug. 30,

2000) (promulgating common rule to “promote consistent and adequate enforcement of Title IX”

by the adopting agencies).

       C. The Department’s Policy on Unlawful Sexual Harassment

       61.65. Since the 1980s, the Department has recognized that sexual harassment is a form

of sex discrimination prohibited by Title IX.

       62.66. Under the Reagan Administration, the Department’s Office for Civil Rights

(“OCR”) recognized sexual harassment as a serious problem that was prohibited by Title IX and

issued enforcement and policy guidance to all OCR regional directors accordingly. U.S. Dep’t of

Educ., Office for Civil Rights, Policy Mem., Antonio J. Califa, Director for Litigation

Enforcement and Policy Services (Aug. 31, 1981) (“Sexual harassment consists of verbal or

physical conduct of a sexual nature, imposed on the basis of sex . . . that denies, limits, provides


       3
          See Agency for International Development, 22 C.F.R. pt. 229; Corporation for National
and Community Service, 45 C.F.R. pt. 2555; Department of Agriculture, 7 C.F.R. pt. 15a;
Department of Commerce, 15 C.F.R. pt. 8a; Department of Defense, 32 C.F.R. pt. 196;
Department of Energy, 10 C.F.R. pt. 1042; Department of Health and Human Services, 45
C.F.R. pt. 86; Department of Homeland Security, 6 C.F.R. pt. 17; Department of Housing and
Urban Development, 24 C.F.R. pt. 3; Department of Interior, 43 C.F.R. pt. 41; Department of
Justice, 28 C.F.R. pt. 54; Department of Labor, 29 C.F.R. 36; Department of State, 22 C.F.R. pt.
146; Department of Transportation, 49 C.F.R. pt. 25; Department of Treasury, 31 C.F.R. pt. 28;
Department of Veterans Affairs, 38 C.F.R. pt. 23; Environmental Protection Agency, 40 C.F.R.
pt. 5; Federal Emergency Management Agency, 44 C.F.R. pt. 19; General Services
Administration, 41 C.F.R. pt. 101-4; National Aeronautics and Space Administration, 14 C.F.R.
pt. 1253; National Archives and Records Administration, 36 C.F.R. pt. 1211; National Science
Foundation, 45 C.F.R. pt. 618; Nuclear Regulatory Commission, 10 C.F.R. 5; Small Business
Administration, 13 C.F.R. pt. 113; Tennessee Valley Authority, 18 C.F.R. pt. 1317.


                                                 21
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 22 of 150




different, or conditions the provision of aids, benefits, services, or treatment protected under

Title IX.”); see also U.S. Dep’t of Educ., Sexual Harassment: It’s Not Academic Pamphlet

(1988) 4 (requiring education institutions, where sexual harassment is found, to “take immediate

action to stop and prevent further harassment, as well as initiate appropriate remedial

measures”).

          63.67. The Department’s position has been consistent with interpretations of other anti-

discrimination statutes.

          64.68. Under Title VII of the Civil Rights Act of 1964, sexual harassment is actionable

if, among other things, it creates a hostile environment because it is “sufficiently severe or

pervasive to alter the conditions of [the victim’s] employment and create an abusive working

environment.” Meritor Sav. Bank v. Vinson, 477 U.S. 57, 67 (1986). Employees have a right to

file a Title VII complaint after leaving employment for any reason.

          65.69. The Department has likewise incorporated the disjunctive “severe, pervasive, or

persistent” definition of hostile environment harassment into its enforcement of Title VI’s

prohibition of discrimination on the basis of race, color, and national origin. Department policy

stated that “harassment need not result in tangible injury or detriment to the victims of the

harassment” to create a hostile environment. Racial Incidents and Harassment Against Students

at Educational Institutions, 59 Fed. Reg. 11,448, 11,450 (Mar. 10, 1994). The Department

further recognized that Title VI and Title IX set similar legal standards. Id. at 11,451 n.2. Title

VI does not limit who is able to file a complaint of harassment based on race, color, or national

origin.



          4
              https://files.eric.ed.gov/fulltext/ED330265.pdf.


                                                     22
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 23 of 150




       66.70. Beginning in 1997 and continuing until the promulgation of the Rule, OCR issued

policy documents that established foundational requirements for how schools must respond to

sexual harassment. The Department enforced these policies for more than two decades. Sexual

Harassment Guidance: Harassment of Students by School Employees, Other Students, or Third

Parties, 62 Fed. Reg. 12,034 (Mar. 13, 1997) (the “1997 Policy”); Revised Sexual Harassment

Guidance: Harassment of Students by School Employees, Other Students, or Third Parties, 66

Fed. Reg. 5512 (Jan. 19, 2001, rescinded sometime after Rule’s effective date) (the “2001

Policy”); Stephanie Monroe, Assistant Sec’y for Civil Rights, U.S. Dep’t of Educ., Office for

Civil Rights, Dear Colleague Letter (Jan. 25, 2006, rescinded sometime after Rule’s effective

date) (the “2006 Letter”) 5; Russlyn Ali, Assistant Sec’y for Civil Rights, U.S. Dep’t of Educ.,

Office for Civil Rights, Dear Colleague Letter (Apr. 4, 2011, withdrawn Sept. 22, 2017) (the

“2011 Letter”) 6; U.S. Dep’t of Educ., Questions and Answers on Title IX and Sexual Violence

(Apr. 24, 2014, withdrawn Sept. 22, 2017, rescinded sometime after Rule’s effective date) (the

“2014 Q&A”) 7; U.S. Dep’t of Educ., Q&A on Campus Sexual Misconduct (Sept. 20172017,

rescinded sometime after Rule’s effective date) (the “2017 Q&A”). 8

       67.71. Both the 1997 Policy and the 2001 Policy went through a notice and comment

process prior to final publication in the Federal Register. Sexual Harassment Guidance: Peer

Sexual Harassment, 61 Fed. Reg. 42,728 (Aug. 16, 1996); Sexual Harassment Guidance:

Harassment of Students by School Employees, 61 Fed. Reg. 52,172 (Oct. 4, 1996); Revised



       5
           https://www2.ed.gov/about/offices/list/ocr/letters/sexhar-2006.html.
       6
           https://www2.ed.gov/about/offices/list/ocr/letters/colleague-201104.pdf.
       7
           https://www2.ed.gov/about/offices/list/ocr/docs/qa-201404-title-ix.pdf.
       8
           https://www2.ed.gov/about/offices/list/ocr/docs/qa-title-ix-201709.pdf.


                                                 23
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 24 of 150




Sexual Harassment Guidance: Harassment of Students by School Employees, Other Students, or

Third Parties, 65 Fed. Reg. 66,092 (Nov. 2, 2000).

       68.72. These policy documents set forth schools’ obligation to provide students with an

education experience free from sexual harassment. That obligation entails preventing sexual

harassment, ending it when it occurs, preventing its recurrence, and remedying its effects.

       69.73. In these policy documents, the Department consistently set forth and reaffirmed

certain fundamental principles relating to administrative enforcement of Title IX with respect to

sexual harassment: (1) schools are obligated to take affirmative steps to prevent sexual

harassment, end harassment when it does occur, prevent its recurrence, and remedy its effects;

(2) unlawful sexual harassment is defined as unwelcome conduct of a sexual nature that denies

or limits a student’s ability to participate in or benefit from the school’s program based on sex;

(3) unlawful sexual harassment can be caused by both quid pro quo harassment and a hostile

environment; (4) a hostile environment is created by conduct that is severe, persistent, or

pervasive—in other words, sufficiently serious that it adversely affects a student’s ability to

participate in or benefit from the school’s program; (5) schools are required to address harassing

conduct occurring outside an education program or activity if the conduct creates a hostile

environment in an education program or activity; (6) schools must adopt prompt and equitable

grievance procedures that allow for, among other things, adequate, reliable, and impartial

investigation of complaints, including the opportunity to present witnesses and other evidence;

and (7) schools do not have to distinguish between “Title IX” and “non-Title IX” conduct but

instead may incorporate Title IX sexual harassment policies and procedures into their broader

codes of conduct and grievance procedures.




                                                 24
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 25 of 150




       70.74. In these prior policy documents, the Department did not require schools to

dismiss complaints that fell outside the scope of Title IX as defined by regulation; it did not limit

who could file a complaint alleging unlawful sexual harassment; it did not dictate prescriptive

grievance procedures; and it did not mandate the creation of policies and procedures for sexual

harassment separate and apart from the schools’ other civil rights policies, student codes of

conduct, or faculty and employee handbooks.

       71.75. The Department’s policy on administrative enforcement of Title IX remained

consistent after the Supreme Court set heightened standards for liability in cases brought under

Title IX’s implied private right of action for money damages. See Gebser, v. Lago Vista Indep.

Sch. Dist., 524 U.S. 274,at 277 (1998);; Davis Next Friend LaShonda D. v. Monroe Cty. Bd. of

Educ., 526 U.S. 629, 632 (1999) (requiring school’s actual knowledge of, and deliberate

indifference to, harassing conduct for purposes of private claim for money damages).

       72.76. In two letters issued following Gebser, the Department advised that even after this

decision, schools’ obligations under the Department’s administrative enforcement of Title IX

remained unchanged. Richard W. Riley, U.S. Sec’y of Educ., U.S. Dep’t of Educ., Dear

Colleague Letter regarding Gebser v. Lago Vista (Aug. 31, 1998) 9; Richard W. Riley, U.S. Sec’y

of Educ., U.S. Dep’t of Educ., Dear Colleague Letter regarding Gebser v. Lago Vista (Jan. 28,

1999). 10 The Department observed that the Supreme Court’s decision did not alter the

fundamental obligations of schools to take prompt action to address sexual harassment because

the Court had “expressly distinguished the limits on private recovery of money damages from the

Department of Education’s enforcement of Title IX.”


       9
           https://www2.ed.gov/offices/OCR/archives/pdf/AppC.pdf.
       10
            https://www2.ed.gov/News/Letters/990128.html.


                                                 25
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 26 of 150




       73.77. Subsequent Department policy documents continued to reaffirm the principles

embodied in the 1997 Policy and to distinguish the Department’s administrative enforcement of

Title IX from private claims for money damages against schools. E.g., 2001 Policy

(“reaffirm[ing] OCR’sthe compliance standards forthat OCR applies in investigations and

administrative enforcement of Title IX” and “re-ground[ing] these standards in the Title IX

regulations, distinguishing them from the standards applicable to private litigation for money

damages”); 2006 Letter (stating that the 2001 Policy “outlines standards applicable to OCR’s

enforcement of compliance in cases raising sexual harassment issues” and distinguishing these

standards from those “applicable to private Title IX lawsuits for monetary damages”); 2011

Letter (reaffirming the 2001 Policy while also supplementing it); 2014 Q&A (reaffirming the

2001 Policy while seeking to “further clarify the legal requirements and guidance articulated in

the [2011 Letter] and the 2001 Guidance and include examples of proactive efforts schools can

take to prevent sexual violence and remedies schools may use to end such conduct, prevent its

recurrence, and address its effects”).

       74.78. In September 2017, the Department issued a letter withdrawing the 2011 Letter

and the 2014 Q&A. Candice Jackson, Acting Assistant Sec’y for Civil Rights, U.S. Dep’t of

Educ., Office for Civil Rights, Dear Colleague Letter (Sept. 22, 2017, rescinded sometime after

Rule’s effective date). 11 But the Department also issued a new interim Q&A that continued to

explicitly reaffirmreaffirmed its 2001 Policy and many of the principles described above that had

shaped Title IX enforcement for decades. 2017 Q&A.




       11
            https://www2.ed.gov/about/offices/list/ocr/letters/colleague-title-ix-201709.pdf.


                                                  26
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 27 of 150




II.    THE DEPARTMENT’S NEW TITLE IX REGULATIONS

       75.79. In 2018, Defendants published in the Federal Register a notice of proposed

rulemaking to address sexual misconduct under Title IX. Nondiscrimination on the Basis of Sex

in Education Programs or Activities Receiving Federal Financial Assistance, 83 Fed. Reg.

61,462 (Nov. 29, 2018).

       76.80. In a speech after the notice of proposed rulemaking was issued, Secretary DeVos

suggested that students are over-reporting sexual harassment and making frivolous claims: “Too

many cases involve students and faculty who have faced investigation and punishment simply

for speaking their minds or teaching their classes. Any perceived offense can become a full-

blown Title IX investigation. But if everything is harassment, then nothing is.” Prepared

Remarks by Secretary DeVos at the Independent Women’s Forum Annual Awards Gala, U.S.

Dep’t of Educ. (Nov. 13, 2019). 12

       77.81. Secretary DeVos’s remarks are contrary to the federal government’s own data,

which indicates that, despite Title IX’s success in reducing many forms of sex discrimination,

sexual harassment remains widespread at all levels of education.

       78.82. Data reported by the U.S. Department of Education, the U.S. Department of

Justice’s Bureau of Justice Statistics, and the Centers for Disease Control and Prevention all

demonstrate extraordinarily high rates of sexual harassment against students. For example, the

Bureau of Justice Statistics found that 20 percent of college women had been sexually assaulted

since entering college and one in three female rape victims had been assaulted for the first time

between the ages of 11 and 17.


       12
        https://www.ed.gov/news/speeches/prepared-remarks-secretary-devos-independent-
womens-forum-annual-awards-gala.


                                                27
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 28 of 150




       79.83. Many other studies confirm these results. For example, a 2019 study found that

one in four undergraduate women (25.9 percent), one in fifteen undergraduate men (6.8 percent),

and one in four (22.8 percent) transgender or gender-nonconforming undergraduates have been

sexually assaulted during college.

       80.84. In late February 2020, the Department of Education lamented the troubling rise of

sexual assault in K-12 public schools. In grades 7–12, 56 percent of girls and 40 percent of boys

are sexually harassed every year, with nearly a third of the harassment occurring online. More

than 20 percent of girls ages 14 to 18 have been touched or kissed without their consent.

       81.85. The vast majority of incidents of sexual harassment go unreported. One national

study found that only 12 percent of college students who have experienced sexual assault

reported the incident to their school or the police. That same study found that only two percent of

female students aged 14–18 who were sexually assaulted reported the incident.

       82.86. On March 27, 2020, many Plaintiff States sent a letter to Defendants asking for

the Rule to be delayed during the public health emergency caused by the COVID-19 pandemic.

Plaintiff States received no response.

       83.87. Almost eighteen months after issuing the notice of proposed rulemaking, the

Department published the final Rule in the Federal Register. Nondiscrimination on the Basis of

Sex in Education Programs or Activities Receiving Federal Financial Assistance, 85 Fed. Reg.

30,026 (May 19, 2020). All schools musthad to be in full compliance with the Rule by August

14, 2020.

       88.     Since publishing the Rule in the Federal Register, the Department has issued

numerous guidance documents that reinterpret what the Rule requires. The Department has

posted some of these guidance documents on its Reading Room, U.S. Dep’t of Educ., Policy



                                                28
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 29 of 150




Guidance Portal 13—including a new 15-question Q&A about the Rule, U.S. Dep’t of Educ.,

Questions and Answers Regarding the Department’s Final Title IX Rule (Sept. 4, 2020) 14—

posted other of these guidance documents on its blog, U.S. Dep’t of Educ., Office for Civil

Rights Blog, 15 and has shared others privately and individually over email, see ATIXA, OCR

OPEN Center Response Repository 16 (collecting Department responses).

       84.89. The Rule establishes binding obligations that prescriptively dictate how schools

must respond to allegations of sexual harassment, in many instances limiting the ability of

schools to respond to conduct that Title IX seeks to prevent.

       90.       The Rule does not prohibit all of the conduct prohibited by the statute, i.e.,

conduct that causes someone to “be excluded from participation in, be denied the benefits of, or

be subjected to discrimination” on the basis of sex. 20 U.S.C. § 1681(a).

       91.       The Rule establishes a “ceiling” for the conduct that is permissible for schools to

address under Title IX that fails to include conduct covered by the plain text of the statute. Under

the Rule, schools are not permitted to take a broader view of harassment that causes someone to

“be excluded from participation in, be denied the benefits of, or be subjected to discrimination”

on the basis of sex and respond to such harassment under Title IX. A school that does so violates

the Rule, risking instigation of an OCR investigation and ultimately loss of federal funds.

       85.92. In promulgating the Rule, which sharply curtails investigation and enforcement,

the Department has also upended decades of its own established policy. Much of this established

policy went through two notice and comment processes in the late 1990s and early 2000s and has

       13
            https://www2.ed.gov/about/offices/list/ocr/frontpage/faq/rr/policyguidance/index.html.
       14
            https://www2.ed.gov/about/offices/list/ocr/docs/qa-titleix-20200904.pdf
       15
            https://www2.ed.gov/about/offices/list/ocr/blog/index.html.
       16
            https://atixa.org/open-center/.


                                                  29
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 30 of 150




become well-established practice at schools in Plaintiff States. These longstanding policies

engendered serious reliance interests, and Defendants failed to take into account such interests in

its about-face.

       86.93. In spite of conclusive evidence in the administrative record that sexual harassment

incidents are on the rise and underreporting is a significant concern, Defendants improperly

narrow Title IX by excluding all but the most egregious sexual harassment from its protections.

       87.94. Defendants improperly eliminate protections for students who are denied equal

access to education due to harassing conduct outside of a school’s education program or activity,

at, for example, an unauthorized fraternity party or in off-campusprivate housing.

       88.95. Defendants also improperly eliminate protections for students if sexual

harassment occurs during a U.S. school-sponsored study abroad program, at a U.S. school’s

foreign campus, or during a U.S. school-sponsored foreign field trip.

       89.96. Defendants improperly limit the circumstances under which a complainant or a

school can file a formal complaint of sexual harassment.

       97.        Defendants unlawfully require schools to dismiss any complaint that falls outside

of the Department’s narrow interpretation of Title IX.

       90.98. As a result of the Rule, schools will behave been compelled—as a matter of state

and federal law, to ensure the nondiscriminatory educational experience promised by Title IX, or

both—to establish separate grievance procedures in order to pursue these complaints under their

own separate policies and codes of conduct. At the same time, the Rule states that Defendants

make clear that they will withdraw federal funding from schools that inadvertentlyare more

proactive in enforcing Title IX, including because they issue discipline after using probative

evidence normally accepted in court and administrative proceeding or miscategorize complaintsa



                                                  30
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 31 of 150




complaint and adjudicate themissue discipline using the “wrong” grievance procedure. E.g., 85

Fed. Reg. at 30,221 &, 30,283 n.1129.

       91.99. The Rule turns Title IX on its head by placing schools at greater risk of losing

federal funding if they fail to strictly implement each of the Rule’s specified procedural

requirements (by, for example, considering the statement of a complainant or witness who is

unable or unwilling to testify at the live hearing) than if the response to sexual harassment itself

is anything short of “clearly unreasonable.”

       92.100.         Schools that fail to comply with all of the Rule’s many complicated,

novel, counterproductive, and burdensome requirements by August 14, 2020, face significant

consequences as they could come under investigation by the Department, face enforcement

actions, and lose billions of dollars of much-needed federal funding.

       101.    Because efforts to implement the Rule are ongoing, the States and their schools

continue to accumulate exorbitant costs and burdens to comply with the Rule’s prescriptive

requirements, and the harms to the State’s students continue to accrue.

       A. New Sexual Harassment Regulations

           1. Failure to Effectuate Title IX and Absence of Authority to Act

       102.    Pursuant to 20 U.S.C. § 1682, Congress granted the Department authority only to

issue “rules” and “regulations” that “effectuate the provisions of” 20 U.S.C. § 1681.

       103.    The Rule, as a whole, fails to “effectuate” § 1681. It is therefore unlawful because

it is not in accordance with § 1681 and promulgated in excess of the Department’s statutory

authority. 5 U.S.C. § 706(2)(C).

       104.    The reasons that the Rule fails to “effectuate” § 1681 include, but are not limited

to, the following:



                                                 31
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 32 of 150




       105.    The Rule fails to “effectuate” § 1681 by not allowing or requiring schools to

address under Title IX all conduct prohibited by the plain text of § 1681(a), i.e., conduct that

causes someone to “be excluded from participation in, be denied the benefits of, or be subjected

to discrimination under any education program or activity receiving Federal financial assistance”

on the basis of sex. § 1681(a).

       106.    The Rule fails to “effectuate” § 1681 by limiting schools’ ability to address under

Title IX all forms of conduct prohibited by the plain text of § 1681(a), i.e., conduct that causes

someone to “be excluded from participation in, be denied the benefits of, or be subjected to

discrimination under any education program or activity receiving Federal financial assistance”

on the basis of sex. § 1681(a).

       107.    Under its Title IX authority, the Department can only prohibit a school from

addressing certain complaints of sexual harassment under the school’s Title IX procedures if the

school’s action would itself be a violation of § 1681(a) or so undermine the goals of that

provision that the Department’s prohibition could be said to effectuate the purposes of § 1681(a).

       108.    The Department does not (and cannot) claim that a school’s investigation under

Title IX of alleged sexual harassment that does not fall within the Rule’s parameters would

violate § 1681(a) or otherwise undermine the goals of that provision. Nor does the Department

claim that use of grievance procedures different from those established by the Rule but consistent

with constitutional due process would violate § 1681(a) or otherwise undermine the goals of that

provision.

       109.    The Department lacks authority to disregard portions of the statutory text and set

a ceiling on the conduct permissible to address under § 1681(a).




                                                 32
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 33 of 150




       110.    The Rule fails to “effectuate” § 1681 because it will lead to fewer incidents of

sexual harassment being addressed under Title IX without reducing the overall occurrence of

sexual harassment in schools.

       111.    The Department estimates that the Rule will result in a 50 percent and 33 percent

reduction in sexual harassment complaint investigations in K-12 and post-secondary schools,

respectively. 85 Fed. Reg. at 30,551, 30,565-68. In K-12 schools, this means 24,137 fewer

investigations of Title IX complaints per year. Based, in part, on the Rule’s onerous grievance

procedures, up to 75 percent of the remaining investigations will never reach a resolution that

results in remedies or sanctions.

       112.    The Rule does not suggest that the substantial reduction in investigations will

result from less sexual harassment occurring in schools. Instead, it will result from less

harassment being addressed under Title IX, even though Defendants acknowledge that “weak

sanctions against sexual violence perpetrators and weak laws and policies related to sexual

violence and sex equality are associated with a greater likelihood of perpetration.” 85 Fed. Reg.

at 30,070.

       113.    The Rule fails to “effectuate” § 1681 because it requires schools to dismiss any

complaint that “would not constitute sexual harassment as defined in § 106.30 even if proved,

did not occur in the recipient’s education program or activity, or did not occur against a person in

the United States.” 85 Fed. Reg. at 30,576 (to be codified at 34 C.F.R. § 106.45(b)(3)(i)).

       114.    Defendants do not have authority to require schools to dismiss complaints that do

not meet Defendants’ narrow interpretation of Title IX.

       115.    The Rule fails to “effectuate” § 1681(a) because it requires schools to develop

separate “Title IX sexual harassment” and “non-Title IX sexual harassment” policies and



                                                 33
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 34 of 150




grievance procedures for complaints that schools must review and dismiss, in order to address

them “under another provision of the recipient’s code of conduct.” 85 Fed. Reg. at 30,576 (to be

codified at 34 C.F.R. § 106.45(b)(3)(i)).

       116.    The Rule fails to “effectuate” § 1681 because it no longer requires schools to

issue remedies that “overcome the effects” of harassment, 34 C.F.R. § 106.3 (2020), and

“eliminate a hostile environment if one has been created, and prevent harassment from occurring

again,” 2001 Policy at 15. These limitations are not in accordance with Title IX’s mandate and

the purpose of Title IX, which is to provide “effective remedies against discrimination.” Civil

Rights Restoration Act of 1987, 1987 WL 61447.

       117.    The Rule fails to “effectuate” § 1681(a) because it prioritizes strict compliance

with the mandated grievance procedures, a non-statutory requirement, over whether schools

respond to complaints of sexual harassment at all, even though the Department acknowledges

that “unfair imposition of discipline, even in a way that violates constitutional due process rights,

does not necessarily equate to sex discrimination prohibited by Title IX.” 85 Fed. Reg. at 30,101.

It puts schools at risk of OCR investigation and loss of federal funding if they fail to strictly

implement every step of the Department’s grievance procedures, but puts schools at no risk of

investigation or loss of funding if they respond to sexual harassment in a manner that is just short

of clearly unreasonable.

       118.    The Rule requires schools, after receiving a formal complaint of sexual

harassment, to “follow[] a grievance process that complies with § 106.45 before the imposition

of any disciplinary sanctions or other actions that are not supportive measures as defined in




                                                  34
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 35 of 150




§ 106.30, 17 against a respondent.” 85 Fed. Reg. at 30,574 (to be codified at 34 C.F.R.

§ 106.44(a)). A school that does not strictly implement the Department’s specific procedures

violates the Rule and risks coming under OCR investigation and ultimately losing federal

funding.

       119.    At the same time, the Rule requires only that schools, after receiving notice of

sexual harassment, respond to that harassment in a manner that is not deliberately indifferent,

i.e., “clearly unreasonable in light of the known circumstances,” 85 Fed. Reg. at 30,574 (to be

codified at 34 C.F.R. § 106.44(a)).

       120.    The Department lacks authority to prioritize strict adherence to prescriptive

grievance procedures over Title IX’s clear objective, which is to ensure that “no person” is

excluded from participation in, denied the benefits of, or subjected to discrimination on the basis

of sex in an education program or activity. § 1681(a).

       121.    The Rule fails to “effectuate” § 1681 by prioritizing consistency with the Supreme

Court’s heightened standards for liability in cases brought under Title IX’s implied private right

of action for money damages, see 85 Fed. Reg. at 30,032–46, instead of prioritizing the

prohibition of all conduct that causes someone to “be excluded from participation in, be denied

the benefits of, or be subjected to discrimination under any education program or activity

receiving Federal financial assistance” on the basis of sex. § 1681(a).




       17
          The Rule defines “supportive measures” as individualized “non-disciplinary, non-
punitive services” offered to a complainant or a respondent to “restore or preserve equal access”
to the education program or activity without “unreasonably burdening the other party.” They can
be offered before, after or without the filing of a formal complaint. Examples include counseling,
increased security and monitoring, changes of housing or changes in class schedules. 85 Fed.
Reg. at 30,574 (to be codified at 34 C.F.R. 106.30(a) (supportive measures)).


                                                35
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 36 of 150




       2.122. The Rule fails to “effectuate” § 1681 by prioritizing non-statutory objectives over

Title IX’s mandate that no one “be excluded from participation in, be denied the benefits of, or

be subjected to discrimination under any education program or activity receiving Federal

financial assistance” on the basis of sex. § 1681(a).

            1.2.Limitations on the Scope of Unlawful Sexual Harassment

       93.123.         The Rule improperly narrows the definition of sexual harassment under

Title IX to “conduct on the basis of sex that satisfies one or more of the following: (1) An

employee of the recipient conditioning the provision of an aid, benefit, or service of the recipient

on an individual’s participation in unwelcome sexual conduct; (2) Unwelcome conduct

determined by a reasonable person to be so severe, pervasive, and objectively offensive that it

effectively denies a person equal access to the recipient’s education program or activity; or (3)

‘Sexual assault’ as defined in 20 U.S.C. 1092(f)(6)(A)(v), 18 ‘dating violence’ as defined in 34

U.S.C. 12291(a)(10), ‘domestic violence’ as defined in 34 U.S.C. 12291(a)(8), or ‘stalking’ as

defined in 34 U.S.C. 12291(a)(30).” 85 Fed. Reg. at 30,574 (to be codified at 34 C.F.R.

§ 106.30(a) (sexual harassment)).

       124.    The definition is not in accordance with law, is in excess of statutory authority,

and is arbitrary and capricious. 5 U.S.C. § 706(2)(A), (C).




       18
          “Sexual assault” means “an offense classified as a forcible or nonforcible sex offense
under the uniform crime reporting system of the Federal Bureau of Investigation.” 20 U.S.C.
1092(f)(6)(A)(v). These offenses are limited to: forcible rape, forcible sodomy, sexual assault
with an object, forcible fondling, incest, and statutory rape. FBI, Uniform Crime Reporting
Program: National Incident-Based Reporting System Offense Definitions (2012), https://ucr.fbi.
gov/nibrs/2012/resources/nibrs-offense-definitions.


                                                 36
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 37 of 150




       125.    The first prong excludes “quid pro quo” harassment by students who may be in

positions of authority with respect to other students regarding educational aid, benefits, or

services but may not be considered “employees” under applicable state law.

       126.    A teaching assistant, for example, may not be considered an employee by a school

but may nevertheless exercise significant or sole control over another student’s grades. In fact,

aThe Department’s long-standing policy has provided that “quid pro quo” harassment can apply

to teaching assistants and others in positions of authority with respect to other students, and the

States have relied on this policy, forming serious reliance interests that were not adequately

addressed by the Department in changing the Rule. E.g., 1997 Policy at 3 n.9.

       94.127.         A separate notice of proposed rulemaking issued by the National Labor

Relations Board proposes to exclude student employees from the definition of “employee” under

the National Labor Relations Act. 84 Fed. Reg. 49,691 (Sept. 23, 2019). The Rule never

acknowledges this proposal.

       128.    The second prong improperlyThe second prong does not cover, and therefore

prohibits schools from addressing under Title IX, all of the conduct that causes someone to “be

excluded from participation in, be denied the benefits of, or be subjected to discrimination under

any education program or activity receiving Federal financial assistance.” § 1681(a).

       129.    The second prong also elevates the definition of hostile environment sexual

harassment in the context of Title IX’s administrative enforcement scheme to the heightened

standard used only for private civil actions that seek monetary damages. , prioritizing

consistency with this heightened standard over the plain text of § 1681(a) and Congress’s

purpose in enacting Title IX.




                                                 37
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 38 of 150




       130.    The Department had previously required schools to respond to complaints of

conduct that was severe or persistent or pervasive; in other words, sufficiently serious to deny or

limit a student’s ability to participate in or benefit from a school’s program based on sex.

       95.     In requiring harassment to be “so severe, pervasive, and objectively offensive that

it effectively denies a person equal access to the recipient’s education program or activity” to

qualify as hostile environment sexual harassment, Defendants impermissibly weakenundermine

the administrative enforcement schemeprotections contemplated by Congress in enacting Title

IX.

       96.131.         The Department’s definition requires students to endure repeated and

escalating levels of harassment to the point of risking school avoidance; detrimental mental

health effects, such as increased risk of self-harm and depression; declines in attendance;

withdrawal; and even dropout before the Rule permits schools to stop the discrimination under

Title IX.

       97.132.         The Department’s definition fails to address the unique circumstances for

young children and children with disabilities who are unable to verbalize social-emotional and

other safety concerns. The impact of such trauma on a student’s ability to learn, and thus on

access to education, may not be evident until much later, especially for students who may be

nonverbal or have other difficulties expressing its impact. Such trauma impacts have far reaching

consequences for a student’s ability to stay in school, progress, and learn.

       98.1.   The Department’s new definition of hostile environment sexual harassmentThe

Department’s new definition conflicts with Title VII of the Civil Rights Act of 1964, which

protects school employees, including student employees, from sexual harassment that is

“sufficiently severe or pervasive to alter the conditions of the victim’s employment[.]” Meritor



                                                 38
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 39 of 150




Sav. Bank v. Vinson, 477 U.S. 57, 67 (1986) (emphasis added). The anomalous result is that

school employees are afforded more protection from sexual harassment under Title VII than

students at those very same schools are afforded under the Department’s interpretation of Title

IX.

       99.133.         The Department also inexplicably deviates from the hostile environment

harassment standard under Title VI of the Civil Rights Act of 1964, which protects individuals

from harassment on the basis of race, color, or national origin if it is “severe, pervasive, or

persistent”—even though the Department has consistently recognized the standard for

harassment on the basis of sex and the standard for harassment on the basis of race, color, or

national origin are coextensive. Racial Incidents and Harassment Against Students at

Educational Institutions, 59 Fed. Reg. 11,448, 11,450 (Mar. 10, 1994).

       134.    The Department’s new definition of hostile environment sexual harassment also

conflicts with Title VII of the Civil Rights Act of 1964, which protects school employees,

including student employees, from sexual harassment that is “sufficiently severe or pervasive to

alter the conditions of the victim’s employment[.]” Meritor Sav. Bank v. Vinson, 477 U.S. 57, 67

(1986) (emphasis added). The anomalous result is that school employees are afforded more

protection from sexual harassment under Title VII than students at those very same schools are

afforded under the Department’s interpretation of Title IX.

       135.    These inconsistent standards are contrary to the purpose of Title IX, which is to

eliminate sex discrimination in education, including sexual harassment.

       100.136.        The Department fails to provide adequate justification for treating

harassment on the basis of sex differently from harassment on the basis of race, color, national




                                                 39
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 40 of 150




origin, and disability, such that schools must bear significantly higher administrative and

financial burdens to remedy the unlawful conduct on the basis of sex.

       101.137.        Similarly, the Rule sets sexual harassment apart from all other conduct

prohibited by Title IX, without adequate justification, thus providing less protection to survivors

of sexual harassment than other victims under Title IX.

       138.    The third prong covers four Clery Act/VAWA offenses: sexual assault, domestic

violence, dating violence, and stalking. In the preamble, the Department states that the “Title IX

grievance process will apply to all formal complaints alleging the Clery Act/VAWA offenses

included in § 106.30.” 85 Fed. Reg. at 30,157. But Clery Act/VAWA offenses are not

necessarily committed on the basis of sex, as the Rule requires for all instances of sexual

harassment. The Department lacks authority to require schools to use the Rule’s grievance

process to respond to complaints outside the Rule’s self-described jurisdiction.

       139.    The Rule further narrows Title IX’s sexual harassment prohibitions to protect

students only if the harassing conduct itself occurs in a school’s “education program or activity.”

       140.    This limitation is not in accordance with law, is in excess of statutory authority,

and is arbitrary and capricious. 5 U.S.C. § 706(2)(A), (C).

       102.141.        The Rule defines “education program or activity” to “include[] locations,

events, or circumstances over which the recipient exercised substantial control over both the

respondent and the context in which the sexual harassment occurs, and also include[] any

building owned or controlled by a student organization that is officially recognized by a

postsecondary institution.” 85 Fed. Reg. at 30,574 (to be codified at 34 C.F.R. § 106.44(a)).

       103.142.        This improperlyThe Rule excludes from Title IX’s protection harassment

that takes place outside an education program or activity but nonetheless causes a student to “be



                                                40
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 41 of 150




excluded from participation in” and “be denied the benefits of” an equal education in that

school’s education program or activity. For example, it would excludeexcludes sexual

harassment in off-campusprivate housing not under the substantial control of the school—where

it often occurs.

        104.       In the preamble, the Department states that the “Title IX grievance process will

apply to all formal complaints alleging the Clery Act/VAWA offenses included in § 106.30.” 85

Fed. Reg. at 30,157. But because the Rule applies only to those instances of sexual harassment

that occur in a school’s “program or activity,” instances of sexual harassment may constitute a

Clery Act/VAWA offense but not fall within the Rule’s jurisdiction. See 85 Fed. Reg. This also

effectively prevents schools from fulfilling their Clery Act/VAWA obligations to investigate all

allegations of sexual assault, stalking, domestic violence, and dating violence both on and off

campus.

        143.       at 30,197 (“Clery Act geography is not co-extensive with the scope of a

recipient’s education program or activity under Title IX.”). The Department lacks authority to

require schools to use the Rule’s grievance process to respond to complaints outside the Rule’s

self-described jurisdiction.

        105.144.          The Rule further unlawfully limits Title IX so that it protects students

from sex discrimination only when the discriminatory conduct occurs “against a person in the

United States.” 85 Fed. Reg. at 30,573 (to be codified at 34 C.F.R. § 106.8(d)).

        145.       This limitation misinterprets Title IX. The definition is not in accordance with

law, is in excess of statutory authority, and is arbitrary and capricious. 5 U.S.C. § 706(2)(A), (C).

        106.146.          Sex discrimination may flow from discriminatory decisions by a federally

funded school relating to sexual harassment that took place outside the United States.



                                                    41
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 42 of 150




Additionally Title IX applies to “all of the operations” of that school’s education programs and

activities, including those that operate abroad. Defendants’ invocation of the presumption against

extraterritoriality does not apply.

       107.    Finally, the Rule requires schools, after receiving a formal complaint of sexual

harassment, to “follow[] a grievance process that complies with § 106.45 before the imposition

of any disciplinary sanctions or other actions that are not supportive measures as defined in

§ 106.30, 19 against a respondent.” 85 Fed. Reg. at 30,574 (to be codified at 34 C.F.R.

§ 106.44(a)). A school that does not strictly implement the Department’s specific procedures will

violate the Rule and risk coming under investigation and ultimately losing federal funding.

       108.1. At the same time, the Rule requires that schools, after receiving notice of sexual

harassment, respond to that harassment only in a manner that is not deliberately indifferent, i.e.,

“clearly unreasonable in light of the known circumstances,” 85 Fed. Reg. at 30,574 (to be

codified at 34 C.F.R. § 106.44(a)).

       109.    These inconsistent standards mean schools are at risk of losing federal funding if

they fail to strictly implement the Department’s uniform procedures for handling formal

complaints, but face no risk to their funding if they respond to sexual harassment in a manner

that is just short of clearly unreasonable.




       19
          The Rule defines “supportive measures” as individualized “non-disciplinary, non-
punitive services” offered to a complainant or a respondent to “restore or preserve equal access”
to the education program or activity without “unreasonably burdening the other party.” They can
be offered before, after or without the filing of a formal complaint. Examples include counseling,
increased security and monitoring, changes of housing or changes in class schedules. 85 Fed.
Reg. at 30,574 (to be codified at 34 C.F.R. 106.30(a) (supportive measures)).


                                                 42
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 43 of 150




           2.3.Limitations on Filing and Responding to Complaints

       147.    The Rule defines “complainant” as “an individual who is alleged to be the victim

of conduct that could constitute sexual harassment.” 85 Fed. Reg. at 30,574 (to be codified at 34

C.F.R. § 106.30(a) (complainant)).

       148.    The Rule states that: “Formal complaint means a document filed by a complainant

or signed by the Title IX Coordinator alleging sexual harassment against a respondent and

requesting that the recipient investigate the allegation of sexual harassment.” 85 Fed. Reg. at

30,574 (to be codified at 34 C.F.R. § 106.30(a) (formal complaint)).

       110.    The Rule mandates that “[a]t the time of filing a formal complaint, a complainant

must be participating in or attempting to participate in the education program or activity of the

recipient with which the formal complaint is filed.” Id. 85 Fed. Reg. at 30,574 (to be codified at

34 C.F.R. § 106.30(a) (formal complaint)).

       111.149.        This limitation applies regardless of whether the formal complaint is

signed by the victim of the harassment or by the Title IX Coordinator. Id.

       150.    Because allThe limitation is not in accordance with law, is in excess of statutory

authority, and is arbitrary and capricious. 5 U.S.C. § 706(2)(A), (C).

       151.    All conduct meeting the Rule’s elevated definition of sexual harassment must go

through the Rule’s grievance process before the school can impose “any disciplinary sanctions or

other actions that are not supportive measures as defined in § 106.30, against a respondent.” 85

Fed. Reg. , theat 30,574 (to be codified at 34 C.F.R. § 106.44(a)).

       112.152.        The Rule prevents schools from sanctioning or removing a student or

employee who has sexually harassed victims not participating or attempting to participate in the

school’s education program or activity at the time the formal complaint is made.



                                                43
         Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 44 of 150




          153.   This limitationThis limitation applies even if the sexual harassment occurred

when the complainant was participating or attempting to participate in the school’s education

program or activity. The Rule improperly denies Title IX protection to former students who have

left the school or transferred, even if that student left because of the sexual harassment, as well

as to campus visitors or students from other schools who are harassed by school students or

employees while participating in the school’s education programs or activities on an intermittent

basis.

          113.154.      This limitation also fails to recognizeaccount for substantial evidence in

the administrative record that perpetrators of sexual harassment mayare far more likely to go on

to harass others if their conduct goes unaddressed, regardless of whether the perpetrator’s

original conduct was directed at a complainant participating in or attempting to participate in a

school’s education program or activity at the time that the formal complaint is made. The

Department acknowledges that “weak sanctions against sexual violence perpetrators and weak

laws and policies related to sexual violence and sex equality are associated with a greater

likelihood of perpetration.” 85 Fed. Reg. at 30,070.

          114.   The Rule also mandates that schools must dismiss any complaint that “would not

constitute sexual harassment as defined in § 106.30 even if proved, did not occur in the

recipient’s education program or activity, or did not occur against a person in the United States.”

85 Fed. Reg. at 30,576 (to be codified at 34 C.F.R. § 106.45(b)(3)(i)).

          115.1. Although schools “must dismiss” these complaints, the Rule “does not preclude

action under another provision of the recipient’s code of conduct.” 85 Fed. Reg. at 30,576 (to be

codified at 34 C.F.R. § 106.45(b)(3)(i)).




                                                 44
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 45 of 150




       116.    Defendants lack authority to require schools to dismiss complaints that do not

meet Defendants’ narrow interpretation of Title IX.

       117.    Requiring schools to develop separate “Title IX sexual harassment” and “non-

Title IX sexual harassment” policies and grievance procedures will cause confusion among

students, faculty, and staff; will pose complex administrative and financial burdens; will

undermine timely Clery Act/VAWA compliance; and will discourage students, faculty, and staff

from reporting sexual harassment. All of these consequences undermine the purpose of Title IX.

       118.    The Rule further eliminates the requirement in the existing 1975 regulation that

remedies shall be designed to “overcome the effects” of discrimination and limits schools from

issuing remedies that go beyond “restor[ing] or preserv[ing] access” for the individual

complainant. 85 Fed. Reg. at 30,391 & 30,577 (to be codified at 34 C.F.R. §§ 106.3(a) &

106.45(7)(ii)(E)).

       119.    These limitations on schools’ ability to fully redress a sexually hostile

environment on campus are inconsistent with Title IX’s nondiscrimination mandate and long-

standing Department policy requiring schools to take steps “to eliminate any hostile environment

that has been created,” which may include interventions for an entire class “to repair the

educational environment” or for an “entire school or campus.” 2001 Policy at 16.

           3.4.Prescriptive Grievance Process

       120.155.        The Rule mandates adopting certain arbitrary and unlawfulspecific

procedural requirements that will chill reporting of sexual harassment and, make it harder for

schools to provide a fair process to all of their students., and limit schools’ discretion to

effectively address sexual harassment and prevent escalating conduct.

       156.    The Rule requires thatRule’s grievance procedures are in excess of statutory

authority and arbitrary and capricious. 5 U.S.C. § 706(2)(A), (C).
                                                  45
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 46 of 150




                                      Postsecondary Schools

       121.157.        For postsecondary schools “must provide for , the Rule mandates “a live

hearing,” during which “the decision-maker(s) must permit each party’s advisor to ask the other

party and any witnesses all relevant questions and follow-up questions, including those

challenging credibility.” 85 Fed. Reg. at 30,577 (to be codified at 34 C.F.R. § 106.45(b)(6)(i)).

This cross-examination “must be conducted directly, orally, and in real time by the party’s

advisor of choice.” 85 Fed. Reg. at 30,577 (to be codified at 34 C.F.R. § 106.45(b)(6)(i)).

       158.    As articulated in the preamble but not the Rule itself, theThe Rule further

mandates that if either party “does not have an advisor present at the live hearing, the recipient

must provide without fee or charge to that party, an advisor of the recipient’s choice, who may

be, but is not required to be, an attorney, to conduct cross-examination on behalf of that party.”

85 Fed. Reg. at 30,577 (to be codified at 34 C.F.R. § 106.45(b)(6)(i)).

       122.159.        The live-hearing requirement applies even if the complainant or

respondent is a preschooler cared for at a university daycare center or a minor attending a

university’s college summer program, summer sports camp, or university-sponsored event for

high school students. 85 Fed. Reg. at 30,488–89, 30,493.

       160.    The Rule does not impose the live- hearing requirement on “other recipients that

are not postsecondary institutions,” such as museums, libraries, or cultural centers. 85 Fed. Reg.

at 30,577 (to be codified at 34 C.F.R. § 106.45(b)(6)(ii)). The Department fails to explain why

only postsecondary institutions are required to hold live hearings with direct, oral cross-

examination by a third-party advisor.

       123.161.        also applies to faculty and employees of postsecondary institutions

accused of sexual harassment. This mandate The live-hearing requirement conflicts with some



                                                 46
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 47 of 150




State employment laws and investigation procedures for expeditiously and fairly investigating

discrimination claims that are applicable to faculty and employees of postsecondary institutions

accused of sexual harassment. Defendants lack authority to displace State grievance procedures

that provide for ample due process protections and more effectively “effectuate” Title IX’s

mandate than the Rule.

       124.162.        Direct, oral cross-examination risks traumatizing both complainants and

respondents. Because the Rule prevents schools from placing reasonable limits on who may

serve as a party’s selected advisor, parties and witnesses may be cross-examined by anyone, even

a parent or one’s own teacher, which risks chilling reporting and deterring survivors from filing

complaints.

       163.    The Rule creates unaddressed inequities, such as when one party’s advisor may be

an attorney and the other party’s advisor may be a volunteer untrained in effective cross-

examination. Throughout the Rule, the Department states that a principal reason for its grievance

process is to provide equity, but irrationally ignores equitable considerations in permitting this

inequity with respect to qualifications, skills, and experience of advisors.

       164.    These inequities are contrary to the mandate of § 1681(a) and the 1975 regulatory

requirement that school processes be “prompt and equitable.” They chill reporting and complaint

filing, and undermine schools’ ability to fulfill their Title IX obligations.

       165.    To avoid inequitable hearings and to reduce the risk of litigation, schools are

being compelled to hire attorneys or specially trained advocates to serve as advisors. The

Department failed to account for these costs and additional burdens on schools in its Regulatory

Impact Analysis.




                                                  47
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 48 of 150




       166.    For small schools, identifying an able and willing neutral party to serve as an

advisor or decision maker is difficult, if not impossible.

       125.167.        The mandate for direct, oral cross-examination will imposeimposes

litigation-like requirements on an investigation and decision-making process intended for an

educational setting, without regard to schools’ and students’ unique needs or to existing state or

local requirements. Schools may feel compelled to hire lawyers or arbitrators to serve as

decision-makers to ensure that hearings remain fair and to enforce any school-created rules of

decorum. These unaccounted-for costs will impose additional burdens on schools, chill reporting

and complaint filing, and undermine schools’ ability to fulfill their Title IX obligations.

       126.168.        Defendants arbitrarily reject less burdensome and less traumatizing

methods of cross-examination that would achieve Title IX’s goals, such as submitted questions

via a neutral third party, which would still allow both parties to ask each other questions and

fulfill the truth-seeking function while mitigating the likelihood of traumatization.

       127.1. The Rule further mandates that if either party “does not have an advisor present at

the live hearing, the recipient must provide without fee or charge to that party, an advisor of the

recipient’s choice, who may be, but is not required to be, an attorney, to conduct cross-

examination on behalf of that party.” 85 Fed. Reg. at 30,577 (to be codified at 34 C.F.R.

§ 106.45(b)(6)(i)).

       128.    The Rule creates unaddressed inequities, such as when one party’s advisor may be

an attorney and the other party’s advisor may be a volunteer untrained in effective cross-

examination. These inequities are inconsistent with the nondiscrimination mandate of Title IX

and contrary to the 1975 regulatory requirement that school processes be “prompt and equitable.”

To avoid inequitable hearings and to reduce the risk of litigation, schools may feel compelled to



                                                 48
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 49 of 150




hire attorneys or specially trained advocates to serve as advisors. These unaccounted-for costs

will impose additional burdens on schools and undermine schools’ ability to fulfill their Title IX

obligations.

        129.169.        The Rule further provides that during these hearings, “[b]efore a

complainant, respondent, or witness answers a cross-examination or other question, the decision-

maker(s) must first determine whether the question is relevant and explain any decision to

exclude a question as not relevant.” 85 Fed. Reg. at 30,577 (to be codified at 34 C.F.R.

§ 106.45(b)(6)(i)); see also 85 Fed. Reg. at 30,577 (to be codified at 34 C.F.R. § 106.45(b)(6)(i))

(listing types of irrelevant questions).

        130.    In the preamble, the Rule arbitrarily and impermissibly forbids schools from

adopting additional rules of evidence to ensure an equitable hearing. 85 Fed. Reg. 30,336–37.

But the regulations themselves allow schools to adopt “provisions, rules, or practices other than

those required by” 34 C.F.R. § 106.45 as long as they “apply equally to both parties.” 85 Fed.

Reg. at 30,575 (to be codified at 34 C.F.R. § 106.45(b)).

        131.170.        Classrooms are not courtrooms, and school decision-makers are typically

not attorneys or judges. Instead, school decision-makers are normally administrators and faculty

members. Requiring them to rule on the relevancy of every question and “explain any decision to

exclude a question as not relevant”—an obligation not required of Article III judges, Fed. R.

Evid. 103(c)—will imposeimposes significant burdens on schools as they will either need to try

to train non-lawyer decision-makers in the rules of evidence or hire lawyers or arbitrators to fill

the role.

        171.    In the preamble, the Rule forbids schools from adopting additional rules of

evidence to ensure an equitable hearing. 85 Fed. Reg. at 30,336–37.



                                                 49
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 50 of 150




       172.    The Rule further mandates that if a complainant, respondent, or witness “does not

submit to cross-examination at the live hearing, the decision-maker(s) must not rely on any

statement of that party or witness in reaching a determination regarding responsibility; provided,

however, that the decision-maker(s) cannot draw an inference about the determination regarding

responsibility based solely on a party’s or witness’s absence from the live hearing or refusal to

answer cross-examination or other questions.” 85 Fed. Reg. at 30,577 (to be codified at 34

C.F.R. § 106.45(b)(6)(i)).

       132.173.        The Rule’s preamble states that if a party does not appear at the hearing or

refuses to submit to cross-examination, all of the party’s statements are excluded, including the

allegations that form the basis for the formal complaint itself and statements made in police and

hospital reports. 85 Fed. Reg. at 30,347.

       174.    The Rule excludes reliable and probative evidence in cases involving sexual

harassment, even though similar evidence is received in virtually every other evidentiary hearing,

from administrative agency actions to criminal cases. The Department does not adequately

explain why sexual harassment cases are so distinct from other misconduct cases addressed by

schools that schools must completely disregard this reliable and probative evidence.

       133.175.        Because most schools lack subpoena power and are not permitted to

compel parties or witnesses to attend hearings, this provision will underminethe Rule undermines

the ability of schools to fully address known sexual harassment in their education programs and

activities whenever witnesses or parties refuse, or are unable, to submit to direct, oral cross-

examination.

       176.    The Rule does not impose the live hearing requirement on “other recipients that

are not postsecondary institutions,” even though these recipients may be museums, libraries, or



                                                 50
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 51 of 150




cultural centers. Such exclusion makes it far more difficult for schools to stop sexual harassment

in school.

                                            K-12 Schools

       177.    85 Fed. Reg. at 30,577 (to be codified at 34 C.F.R. § 106.45(b)(6)(ii)).The Rule

further prohibits schools from imposing “disciplinary sanctions or other actions that are not

supportive measures”—i.e., actions that “unreasonably burden[]” one party, 85 Fed. Reg. at

30,574 (to be codified at 34 C.F.R. § 106.30(a) (supportive measures))—unless the school

follows “a grievance process that complies with § 106.45.” 85 Fed. Reg. at 30,574 (to be

codified at 34 C.F.R. § 106.44(a)).

       178.    This requirement ignores the unique circumstances of K-12 schools, which are no

longer able to address the safety of their students and campuses through well-established and

constitutionally sound forms of discipline—such as detention or a one- or two-day suspension—

without going through a process that requires a minimum of 20 days and a formal appeal

process. 85 Fed. Reg. at 30,576–78 (to be codified at 34 C.F.R. § 106.45(b)(5)(vi) (requiring

schools to give parties at least 10 days to submit a written response to all evidence directly

related to the allegations), (b)(5)(vii) (requiring schools to provide an investigative report fairly

summarizing the relevant evidence at least 10 days prior to a hearing or other time of

determination), (b)(8) (establishing appeal process)).

       179.    This prescriptive grievance process establishes procedural requirements for

addressing allegations of sexual harassment that differ from the procedural requirements for

addressing other types of discrimination. Not only does this create disparities in the treatment of

members of different protected classes, contrary to Title IX’s purpose, but it also significantly




                                                  51
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 52 of 150




complicates proceedings in which a single individual is accused of perpetrating multiple different

types of discrimination.

       180.    Defendants lack authority to establish rules for primary and secondary education

institutions that upend and override local school discipline policies and practices which meet

Supreme Court standards and which allow for the flexibility needed by school officials to

maintain safety.

       181.    The Rule’s grievance procedures prevent timely resolution of sexual harassment

complaints; unnecessarily delay the process for providing effective remedies and sanctions;

create unnecessary burdens and costs on schools, thereby diverting resources away from

prevention and deterrence of sexual harassment; and deny educators the discretion that the

Supreme Court has recognized is necessary to prevent harm to students through escalation of

behaviors on K-12 school campuses.

       182.    The preamble to the Rule admonishes that the “choice to initiate the grievance

process must remain within the control of the complainant unless the Title IX Coordinator has

specific reasons justifying the filing of a formal complaint over the wishes of a complainant.” 85

Fed. Reg. at 30,304.

       183.    This requirement is inconsistent with the Supreme Court recognized in loco

parentis status of school officials and fails to take into account the unique needs of K-12 school

officials who must act quickly to protect students, who operate as mandatory reporters of child

abuse under state law, and who may need to fill the void when a parent or guardian is

unavailable.




                                                52
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 53 of 150




                                 K-12 and Postsecondary Schools

       134.1. The Rule The Department fails to explain why only postsecondary institutions are

required to hold live hearings with direct, oral cross-examination by a third-party advisor.

       135.184.        The Rule further states that schools must not “restrict the ability of either

party to discuss the allegations under investigation or to gather and present relevant evidence.”

85 Fed. Reg. at 30,576 (to be codified at 34 C.F.R. § 106.45(b)(5)(iii)).

       136.185.        This provision fails to take into account the particularly challenging

situation presented in primary and secondary schools, where young students are in a close

environment. TheseThe Rule prevents schools now will be unable to restrictfrom restricting

young minor complainants and respondents from sharing sensitive information with other

minors. This provision increases the risk of retaliation, harassment, and the disclosure of

sensitive, confidential, and other legally protected information to third parties.with a limitless

number of other minors (and adults). As a result, the Rule will chill reporting.

       186.    The Department failed to adequately consider less harmful and burdensome

alternatives, such as permitting disclosure of allegations only to those involved in the

investigation, parents, guardians, and support persons.

       187.    This provision also conflicts with an existing regulatory provision that provides

confidentiality to complainants during the investigation process, and the Department failed to

provide adequate justification for the conflict. 85 Fed. Reg. at 30,579 (to be re-codified at 34

C.F.R. § 106.81 (incorporating by reference 34 C.F.R. § 100.7(e))).

       137.188.        The Rule further requires schools to “[p]rovide both parties [and their

third-party advisors] an equal opportunity to inspect and review any evidence obtained as part of

the investigation that is directly related to the allegations raised in a formal complaint, including



                                                 53
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 54 of 150




the evidence upon which the recipient does not intend to rely in reaching a determination

regarding responsibility and inculpatory or exculpatory evidence whether obtained from a party

or other source.” 85 Fed. Reg. at 30,576 (to be codified at 34 C.F.R. § 106.45(b)(5)(vi)). Schools

must provide the evidence “in an electronic format or a hard copy.”

       138.189.        The Rule’s preamble suggests that schools “may require parties and

advisors to refrain from disseminating the evidence (for instance, by requiring parties and

advisors to sign a non-disclosure agreement that permits review and use of the evidence only for

purposes of the Title IX grievance process).” 85 Fed. Reg. at 30,304. However, this clarification

is set forth only in the preamble and not found in the text of the Rule.

       190.    As a result, schools—including and primary and secondary schools—will beare

required to provide all evidence collected during the investigation to both parties and their third-

party advisors, without regard to relevancy, confidentiality, the need to protect witnesses (who

may be young minors), or the implications of sharing sensitive information with and about young

children.

       139.191.        The suggestion of a non-disclosure agreement fails to account for the

unique circumstances of primary and secondary education: WhileEven if only a minor party’s

parent or guardian can sign the nondisclosure agreement, the school must still disclose the

evidence to the minor complainant or respondent.

       140.1. The Rule further prohibits schools from imposing “disciplinary sanctions or other

actions that are not supportive measures”—i.e., actions that “unreasonably burden[]” one party,

85 Fed. Reg. at 30,574 (to be codified at 34 C.F.R. § 106.30(a) (supportive measures))—unless

the school follows “a grievance process that complies with § 106.45.” 85 Fed. Reg. at 30,574 (to

be codified at 34 C.F.R. § 106.44(a)).



                                                 54
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 55 of 150




        141.1. This requirement ignores the unique circumstances of K-12 schools, which will be

unable to address the safety of their students and campuses through well-established and

constitutionally sound forms of discipline—such as detention or a one- or two-day suspension—

without going through a process that requires a minimum of 20 days and a formal appeal

process. 85 Fed. Reg. at 30,576–78 (to be codified at 34 C.F.R. §§ 106.45(b)(5)(vi) (requiring

schools to give parties at least 10 days to submit a written response to all evidence directly

related to the allegations), (b)(5)(vii) (requiring schools to provide an investigative report fairly

summarizing the relevant evidence at least 10 days prior to a hearing or other time of

determination), (b)(8) (establishing appeal process)).

        142.   This prescriptive grievance process establishes procedural requirements for

addressing allegations of sexual harassment that differ from the procedural requirements for

addressing other types of discrimination. Not only will this create disparities in the treatment of

members of different protected classes, contrary to Title IX’s purpose, but it could also

significantly complicate proceedings in which a single individual is accused of perpetrating

multiple different types of discrimination.

        143.   Title IX does not give Defendants authority to establish rules for primary and

secondary education institutions that upend and override local school discipline policies and

practices which meet Supreme Court standards and which allow for the flexibility needed by

school officials to maintain safety. Title IX authorizes the Department to issue regulations that

prevent and remedy sex discrimination, but does not authorize regulations that dictate the

particular process that must be used by schools when such process is unrelated to preventing and

remedying sex discrimination and when other K-12 processes already ensure fundamental

fairness.



                                                  55
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 56 of 150




        144.    Finally, the preamble to the Rule admonishes that the “choice to initiate the

grievance process must remain within the control of the complainant unless the Title IX

Coordinator has specific reasons justifying the filing of a formal complaint over the wishes of a

complainant.” 85 Fed. Reg. at 30,304. The preamble’s requirement that the Title IX Coordinator

in a K-12 school set forth “specific reasons” before acting to protect a child is inconsistent with

the in loco parentis status of school officials.

            4.5.Family Educational Rights and Privacy Act

        145.192.        The Rule conflicts with the Family Educational Rights and Privacy Act of

1974 (“FERPA”) and the Department’s own FERPA regulations. Pub. L. No. 93-380, § 513, 88

Stat. 484, 571–74 (codified as amended at 20 U.S.C. § 1232g).

        146.193.        Defendants are charged with enforcing both FERPA and Title IX.

        147.194.        The Rule imposes new obligations on schools that conflict with FERPA,

despite the Department’s statement in the preamble that a recipient “may comply with both these

regulations and FERPA.” 85 Fed. Reg. at 30,422.

        148.195.        For example, the Rule requires that a school must provide both parties and

their third-party advisors “an equal opportunity to inspect and review any evidence obtained as

part of the investigation that is directly related to the allegations raised in a formal complaint,”

including evidence the recipient does not intend to rely upon in reaching a determination

regarding responsibility. 85 Fed. Reg. at 50,576 (to be codified at 34 C.F.R.

§§§ 106.45(b)(2)(i)(B) &), (5)(vi)). However, FERPA prohibits the “release” of student

“education records,” which would includeincludes any such evidence containing information

directly related to a student that is maintained by a school, without the written consent of the

student (or parent, where applicable). 20 U.S.C. § 1232g(a)(4)(A), (b).



                                                   56
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 57 of 150




       149.196.        In addition, the Rule permits consolidating “formal complaints as to

allegations of sexual harassment against more than one respondent, or by more than one

complainant against one or more respondents, or by one party against the other party, where the

allegations of sexual harassment arise out of the same facts or circumstances.” 85 Fed. Reg. at

30,576 (to be codified at 34 C.F.R. § 106.45(b)(4)). However, FERPA limits any right to review

and inspect education records that include information on more than one student to “only such

part of such material or document as relates to such student or to be informed of the specific

information contained in such part of such material.” 20 U.S.C. § 1232g(a)(1)(A); see Family

Educational Rights and Privacy, 73 Fed. Reg. 74,806, 74,832–33 (Dec. 9, 2008).9, 2008); Letter

to Wachter, from M.B. Hawes, Dir. of Student Privacy, U.S. Dep’t of Ed. 5 (Dec. 7, 2017). 20

       150.197.        The Rule prohibits schools from taking reasonable steps—already widely

used consistent with FERPA—that both provide a fair process and comply with Congress’s

directive to protect student privacy.

       151.198.        The Rule states that the “obligation to comply with this part is not

obviated or alleviated by the FERPA statute, 20 U.S.C. 1232g, or FERPA regulations, 34 CFR

part 99.” 85 Fed. Reg. at 30,573 (to be codified at 34 C.F.R. § 106.6(e)).

       152.199.        Defendants lack authority to implement these non-conflicting statutes in a

way that creates a conflict and to resolve that conflict by superseding FERPA via regulation.

       200.    As a result, the Rule is not in accordance with law, is in excess of statutory

authority, and is arbitrary and capricious. 5 U.S.C. § 706(2)(A), (C).




       20
       https://studentprivacy.ed.gov/sites/default/files/resource_document/file/Letter%20
to%20Wachter%20%28Surveillance%20Video%20of%20Multiple%20Students%29_0.pdf.


                                                57
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 58 of 150




       B. Changes to Other Title IX Regulations

       153.201.        Defendants make unlawful changes to the Department’s other Title IX

regulations, specifically, to the prohibition on discriminatory publications and the procedure

required to claim a religious exemption.

       202.    These changes are arbitrary and capricious. 5 U.S.C. § 706(2)(A).

       154.203.        Before the Rule, schools were prohibited from “us[ing] or distribut[ing] a

publication of the type described in this paragraph which suggests, by text or illustration, that

such recipient treats applicants, students, or employees differently on the basis of sex except as

such treatment is permitted by this part.” 34 C.F.R. § 106.9(b)(2) (emphasis added).

       155.204.        The Rule amends this provision to prohibit a school only from “us[ing] or

distribut[ing] a publication stating that the recipient treats applicants, students, or employees

differently on the basis of sex except as such treatment is permitted by title IX or this part.” 85

Fed. Reg. at 30,573 (to be codified at 34 C.F.R. § 106.8(b)(2)(ii) (emphasis added)).

       156.205.        Defendants fail to provide a reasoned explanation for eliminating this

prohibition on publications that suggest discrimination—a prohibition that is intended to combat

sex stereotyping—or any evidence that the standard used for over 40 years has somehow failed

to accomplish the purpose of Title IX’s antidiscrimination mandate. The arbitrary nature of this

change is exemplified by adding a requirement in the Rule that “materials used to train Title IX

Coordinators, investigators, decision-makers” and others “must not rely on sex stereotypes.” 85

Fed. Reg. at 30,575 (to be codified at §106.45(b)(1)(iii)).

       157.206.        The Rule also upends the prior long-standing application of Title IX’s

religious exemption. The Rule no longer requires an institution controlled by a religious

organization claiming an exemption from all or part of Title IX to provide written notice to the

Department with a declaration identifying which part of Title IX or the regulations conflicts with
                                                 58
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 59 of 150




a tenet of the religion. Instead, schools now may declare an exemption for the first time after

receiving a Title IX complaint. 85 Fed. Reg. at 30,573 (to be codified at 34 C.F.R. § 106.12(b)).

       207.    Defendants fail to provide a reasoned explanation for this change, which will now

leaveleaves prospective students, parents, and others in the dark about whether non-exempt

schools will comply with Title IX’s anti-discrimination requirements.

       208.    For this provision alone—whether an institution is even required to follow Title

IX in the first place—Defendants abandon the oft-repeated justification in other parts of the Rule

that proper notice is required to ensure fairness for complainants and respondents.

       158.209.        Defendants also failed to identify support for the purported burden on

education institutions that request the exemption and any cost-savings resulting from the change.

       C. Effective Date

       159.210.        The Rule’s August 14, 2020, effective date failsfailed to provide schools

with adequate time to review and implement the new legal requirements in a way that fulfills

Title IX’s antidiscrimination mandate.

       211.    The effective date is arbitrary and capricious. 5 U.S.C. § 706(2)(A).

       160.212.        For example, by August 14, 2020, the Department required every school

in Plaintiff States mustto:

               a. Carefully review 547 Federal Register pages of preamble (and 1,971

                   footnotes), which improperly specify additional mandates and restrictions on

                   schools and provide critical information found nowhere in the eight pages of

                   regulations themselves as to how schools must implement the Rule, e.g., 85

                   Fed. Reg. at 30,296 n.1162 (a Title IX coordinator can sign a formal

                   complaint against the wishes of a complainant only if doing so “is not clearly

                   unreasonable in light of the known circumstances,” contrary to the plain
                                                59
Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 60 of 150




          language of the regulation); 85 Fed. Reg. at 30,287 n.1142 (suggesting that

          school can be found in noncompliance for using a respondent’s informal

          statements, in response to a report of sexual assault, in a subsequently-filed

          formal complaint process, because the school did not give the respondent

          advance notice of the (informal) interview); 85 Fed. Reg. at 30,428 (stating

          that if recipient obtains evidence about a party’s sexual predispositions

          directly related to allegations, the recipient should allow both parties and their

          advisors an opportunity to review, contrary to the plain language of the

          regulation); 85 Fed. Reg. at 30,273 (even though supportive measures for the

          respondent are not required, failure to provide a respondent with supportive

          measures could result in a deliberate indifference violation finding by the

          Department);

       b. Determine if any state or local laws conflict with the regulations and are

          therefore preempted, 85 Fed. Reg. at 30,573 (to be codified at 34 C.F.R.

          § 106.6(h));

       c. Revise all relevant policies, codes, handbooks, and grievance procedures for

          “Title IX sexual harassment,” which may requirehave required multiple stages

          of review and approval under state or local law or school policy, 85 Fed. Reg.

          at 30,573 (to be codified at 34 C.F.R. § 106.8(c));

       d. Determine how to address “non-Title IX sexual harassment,” which the school

          must dismiss under Title IX but can (and in some cases, must) address

          separately under codes of conduct or state law, 85 Fed. Reg. at 30,576 (to be

          codified at 34 C.F.R. § 106.45(b)(3)(i));



                                        60
Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 61 of 150




       e. For postsecondary schools, determine which faculty and staff members must,

          may, or must only with a complainant’s consent, report sexual harassment, 85

          Fed. Reg. at 30,041;

       f. Disseminate information about the new policies and procedures to the entire

          school community;

       g. Revise all training materials and recordkeeping procedures, and post all

          revised training materials on schools’ websites, 85 Fed. Reg. at 30,575 (to be

          codified at 34 C.F.R. § 106.45(b)(1)(iii)), 85 Fed. Reg. at 30,578 (to be

          codified at 34 C.F.R. § 106.45(b)(10));

       h. Retrain all students, faculty, and staff on the new policies and procedures,

          including training the Title IX Coordinator, investigators, and decision-makers

          on the new grievance procedures; training decision-makers on how to make

          evidentiary decisions during a hearing and how to control cross-examination;

          and for primary and secondary schools, training all employees on the new

          scope of sexual harassment under Title IX and how to report it; 85 Fed. Reg.

          at 30,574–75 (to be codified at 34 C.F.R. §§ 106.30, 106.45(b)(1)(iii));

       i. If the school previously had not provided for live hearings by a board or

          hearing officer (separate from the investigator) and had not provided appeal

          rights, it must hire and train separate investigators, decision makers, and/or

          appeal officers, 85 Fed. Reg. at 30,577–78 (to be codified at 34 C.F.R.

          §§§ 106.45(b)(7), (b)(8));




                                        61
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 62 of 150




               j. If the postsecondary school had not previously held live hearings, it must

                   establish procedures and hire or appoint and train staff to serve as decision-

                   makers, 85 Fed. Reg. at 30,577 (to be codified at 34 C.F.R. § 106.45(b)(6)(i));

               k. For postsecondary schools, appoint or hire a pool of advisors who are willing

                   to conduct cross-examinations for parties who do not have an advisor, 85 Fed.

                   Reg. at 30,577 (to be codified at 34 C.F.R. § 106.45(b)(6)(i)); and

               l. Renegotiate bargaining agreements and revise procedures for employees,

                   including those who were at-will employees, prior to the preemptive effect

                   provision added in the Rule, 85 Fed. Reg. at 30,439.

       161.213.        OurThe Department required schools mustto make many additional

decisions—explicitly contemplated by Defendants in the preamble—about how to implement the

Rule in a way that best provides for a safe and equitable education experience for all students.

For example, Defendants note that postsecondary schools may consider adopting rules of

decorum for live hearings to “forbid badgering a witness” or to “prohibit any party advisor or

decision-maker from questioning witnesses in an abusive, intimidating, or disrespectful manner.”

85 Fed. Reg. at 30,248, 30,319. Defendants also state that schools may develop non-disclosure or

confidentiality agreements (and concomitant enforcement mechanisms) to protect confidentiality

when “a complainant reports sexual harassment but no formal complaint is filed,” 85 Fed. Reg.

at 30,296, or when providing the parties and advisors with all evidence directly related to the

allegations, 85 Fed. Reg. at 30,304.

       162.214.        And our schools must make all of theseSchools necessarily devoted, and

continue to devote, significant resources to make such important, difficult, and resource-

intensive decisions in a thoughtful and deliberate way during the ongoing COVID-19 pandemic



                                                62
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 63 of 150




that, which has resulted in the closure, recommended closure, or remote operation of virtually all

primary, secondary, and postsecondary schools in Plaintiff States.

       163.215.        Defendants’ complicated changes to the Title IX regulations imposed and

continue to impose extraordinary and untenable administrative burdens and financial costs on

education systems already facing unprecedented challenges due to a global health crisis of an

unknown duration. The crisis has required schools to provide new types of essential educational

and support services while maintaining the health and safety of their staff and students.

       164.216.        At this timeWhen the Rule was published in May 2020, school

administrators arewere already busy completing the spring semester, implementing modified

summer programs, and preparing for the upcoming academic year—which will almost certainly

commencecommenced in the midst of the ongoing pandemic. In addition, many of the

administrative bodies necessary to review and approve changes to a student code of conduct,

faculty handbook, or sexual misconduct policy—such as a faculty senate, faculty council, or

local school board—dodid not meet during the summer.

       165.217.        Defendants’ unreasonable timeframe for compliance will also

imposeimposed additional costs on schools at a time when many of them are facing severe

budgetary constraints as a result of the COVID-19 public health crisis. By requiring schools to

implement the Rule in less than three months, schools within Plaintiff States will likely have had

to re-direct staff and resources dedicated to carrying out education-related operations during the

pandemic to instead address the Rule’s significant administrative requirements. Indeed, some

already have.

       166.218.        Defendants’ timeframe iswas impossible for our schools to comply with in

a way that does not createwithout creating confusion; imposeeliminating important stakeholders



                                                63
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 64 of 150




from the process; imposing greater burdens and costs on students, faculty, and staff; and

ultimately undermineundermining Title IX’s mandate.

       219.    That the Department issued the proposed rule in 2018 did not make it any easier

for schools to comply with the final Rule on an abbreviated timeline in 2020. The proposed rule

was not legally binding and was not final agency action. Any school that updated its policies and

procedures in reliance on the proposed rule would have had to go through the process again with

the final Rule, especially because the Department made significant changes between the

proposed and final rules.

       D. Regulatory Impact Analyses

       167.    Both the notice of proposed rulemaking and the final Rule include a regulatory

impact analysis (“RIA”) prepared pursuant to Executive Orders 12866 and 13563.

       168.220.       Both analyses (“RIAs”) that are fatally flawed and therefore arbitrary and

capricious.

       221.    The Department relied on both RIAs in reaching its findings and conclusions,

making policy decisions, and preparing the legally required analysis and certification under the

Regulatory Flexibility Act. 5 U.S.C. §§ 601 et seq. Based on the RIAs’ “model,” the Department

certified that the Rule “will not have a significant economic impact on a substantial number of

small entities,” specifically the more than 8,500 small schools subject to the Rule. 85 Fed. Reg.

at 30,570.

       222.    The Department “agreed” that “the practical effects of proposed regulations on

regulated entities should be a primary concern when engaging in rulemaking,” and “that the costs

and burdens on regulated entities serve the important purposes of furthering Title IX’s non-

discrimination mandate.” 85 Fed. Reg. at 30,559.



                                                64
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 65 of 150




       223.     The Department stated that “[w]e are issuing the final rule only on a reasoned

determination that their benefits justify their costs.” 85 Fed. Reg. at 30,564.

       224.     The Department relied on the substantial reductions in investigations and

resolutions of complaints at schools estimated in the RIAs to support its conclusion that the Rule

provides the benefit of “correct[ing the] capturing [of] too wide a range of misconduct.” 83 Fed.

Reg. at 61,484.

       225.     The Department’s overestimation in the RIAs of the baseline cost of investigation

prior to the Rule’s implementation informs and purports to justify the Rule’s provisions seeking

to reduce the number of Title IX investigations nationwide. 83 Fed. Reg. at 61,462, 61,484,

61,564-65.

       226.     The Department’s underestimation of, and failure to account for, costs associated

with hiring, training, providing supportive measures, and operating under the Rule’s grievance

procedures, as well as its intentional disregard of downstream economic and social

consequences, informs and purports to justify the Rule’s burdensome grievance process.

       227.     The Department states that the Rule provides “strong protections” for those

subjected to sexual harassment while its RIA projects that the actual “impact” of the Rule will be

to decrease the number of complaints opened in K-12 schools by 50 percent and in post-

secondary schools by 33 percent, and further decrease the number of opened complaints actually

investigated and resolved by as much as 75 percent. Compare 85 Fed. Reg. at 30,069, with 85

Fed. Reg. at 30,550, 30,553–54, 30,548–49, 30,568.

             1. RIA in the Notice of Proposed Rulemaking

       169.228.        In the proposed rule, the Department estimated a net cost savings of

between $286.4 million to $367.7 million over ten years based solely on an anticipated decrease

in Title IX investigations and complaint filings caused by the proposed regulations.
                                                 65
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 66 of 150




       170.229.        But the Department failed to disclose the methodology upon which it

relied in reaching is conclusions and provided only generalized estimates not grounded in

evidence. The Department also failed to provide all of the underlying sources, studies, and

reports on which it purportedly relied for the many assumptions critical to its cost-benefit

analysis. As a result, the public was deprived of an opportunity to review and comment on these

sources, in contravention of the APA.

       171.230.        The Department’s failure to provide this information in the notice of

proposed rulemaking deprived the public of an opportunity to meaningfully comment on the

Department’s estimates and assumptions.

       172.231.        In the final Rule, the Department does not adequately explain its failure to

provide the technical studies and data upon which it relied to prepare the RIA in the notice of

proposed rulemaking. 85 Fed. Reg. at 30,502–03.

           2. RIA in the Final Rule

       232.    In the final Rule, the Department drastically changed its cost-benefit analysis

from that in the notice of proposed rulemaking, ultimately concluding that the Rule’s net costs

will be between $48.6 million and $62.2 million over ten years. 85 Fed. Reg. at 30,569.

       233.    The data relied upon in reaching this revised estimate, the estimate itself, and the

conclusions reached based on the estimate are all deeply flawed and unreasonable. Among other

reasons, the RIA is based on inadequate data that was known only to the agency and not

disclosed to the public during the notice and comment period, and on reports and studies for

which the accuracy of the data cannot be ascertained.

       234.    The Department reached a deeply flawed, illogical conclusion and took action

based on erroneous assumptions, unexplained methodology, and its intentional disregard for



                                                66
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 67 of 150




relevant costs. Moreover, the conclusions reached and actions taken as a result of reliance on the

RIA are unsupported by the evidence in the record.

       235.    The Department anticipates a significant decrease in investigations of complaints

as a result of the changes in the Rule: 33 percent per year in colleges and universities and 50

percent per year in elementary and secondary schools. 85 Fed. Reg. at 30,550, 30,553–54,

30,548–49, 30,568.

       236.    Analysis of the data in the Department’s RIA shows an additional 50 to 75

percent drop in resolutions that result in a sanction (and effective remedies) from the small

number of remaining investigations in colleges and universities and that even after a complaint is

open, an additional one-third of investigations will not occur at all. 85 Fed. Reg. at 30,081,

30,548.

       237.    The Department also determined that the Rule’s new, narrow scope results in a

cost savings—almost $200 million—from fewer investigations into formal complaints. 85 Fed.

Reg. at 30,568. This reduction in investigations caused by the Rule accounts for 87 percent of

Rule’s cost savings.

       238.    At the same time, the Department intentionally declined to include any estimate

or assessment of the cost of sexual harassment, including those that redound to the States, in the

analysis. 85 Fed. Reg. at 30,538–46.

       239.    Because the Department does not assume a reduction in the amount of sexual

harassment taking place—but instead, only a reduction in the amount of sexual harassment being

investigated—it is irrational and illogical to assume that sexual harassment will not increase.

       240.    The Department acknowledges that “weak sanctions against sexual violence

perpetrators and weak laws and policies related to sexual violence and sex equality are associated



                                                 67
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 68 of 150




with a greater likelihood of perpetration.” 85 Fed. Reg. at 30,070; 85 Fed. Reg. at 30,266 n.1095,

30,546.

       173.241.        As a consequence of the Rule, more students will likely face sexual

harassment because the Rule narrows the scope of Title IX’s protections. See Part II.A, supra.

The Department’s explanation of this revised estimate is flawed and inadequate.The narrowed

scope limits schools’ ability to investigate and remedy sexual harassment. When investigations

decrease, so do the number of responsibility findings and the number of sanctions issued to

perpetrators of sexual harassment, which in turn reduces the system’s general deterrent effect.

This reduction in deterrence encourages perpetration, which increases sexual harassment.

       174.242.        Incidents of sexual violence and harassment have health, monetary, and

other costs to the survivors, to school campuses, and to States that will bear the costs when

students who are subjected to sexual harassment receive no relief from their schools. These costs

include drop-out rates, class withdrawals, absenteeism, mistrust of education institutions,

increased unemployment, and harm to mental and physical health, all of which are independently

harmful and can contribute to poor academic performance. 85 Fed. Reg. at 30,544–45.

       175.243.        Although theThe Department acknowledged these harms and identified

relevant studies that provide cost estimates in the proposed rule, it. 83 Fed. Reg. at 61,485. But it

still intentionally declined to include them in the cost-benefit analysis. RIA.83 Fed. Reg. at

61,485; 85 Fed. Reg. at 30,538–46.

       176.    The Rule will have the likely consequence of subjecting more students to

harassment because it narrows the scope of Title IX’s protections. See Part II.A, supra. The

narrowed scope both diminishes Title IX’s deterrent effect and limits schools’ ability to respond




                                                 68
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 69 of 150




to harassment. Thus, the costs attendant to increased incidents of harassment that will follow

from the Rule are a necessary piece of the cost-benefit analysis.

       177.    The Department anticipates a significant decrease in investigations of complaints

as a result of the changes in the Rule. 85 Fed. Reg. at 30,550, 30,553–54, 30,548–49, 30,568

(stating that Title IX investigations will decrease by about 33 percent per year in colleges and

universities and 50 percent per year in elementary and secondary schools as a result of the Rule).

When investigations decrease, so do the number of responsibility findings and the number of

sanctions issued to perpetrators of sexual harassment. These decreases have an appreciable

impact on a school’s ability to deter future and repeat sexually harassing conduct. Because fewer

incidents of sexual harassment will be investigated under the Rule, the likelihood of this

harassment being detected and punished will also be reduced, which in turn will reduce the

system’s general deterrent effect.

       178.    Rather than recognizing the costs associated with increased sexual harassment,

the Department unreasonably determined that the Rule’s new, narrow scope would result in a

cost savings—almost $200 million from fewer investigations into formal complaints. 85 Fed.

Reg. at 30,568. Even if the Department is correct about the projected cost savings, it arbitrarily

disregards that the costs are saved precisely because the narrow scope of the Rule is contrary to

Title IX’s anti-discrimination mandate.

       179.244.        The Department also failed to analyze how the Rule will affect the

national economy, despite at least one study cited by the Department in the notice of proposed

rulemaking showing that the national economic burden of sexual violence is $263 billion a

year—costs largely borne by States, state schools, and state public health care systems. 83 Fed.

Reg. at 61,485 n.5.



                                                 69
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 70 of 150




       245.    The Department’s calculation of nearly $200 million in cost savings is based on

two deeply flawed baseline calculations—one for the number of investigations and one for the

cost of investigations prior to the Rule.

       246.    The Department stated that “[t]o accurately estimate the costs of these final

regulations, [it] needed to establish an appropriate baseline for current practice.” 85 Fed. Reg. at

30,565.

       247.    The Department estimates that prior to the Rule, on average each K-12 school

conducted 3.23 investigations and each postsecondary schools conducted 5.70 investigations

annually. This baseline for the number of investigations was derived from data sets that the

Department acknowledged as unreliable. The baseline was also derived from reports that were

never disclosed to the public during the notice and comment period, including but not limited to

55 Title IX reports it relied on in determining that “incidents of sexual misconduct only

represented half of all current Title IX investigations,” 85 Fed. Reg. at 30,502, and a post-

secondary school report that only included data about investigations of “forcible sex offences”,

but not sexual harassment, 85 Fed. Reg. at 30,555–56. The experience of schools, available in

the record, demonstrates that this baseline is grossly insufficient.

       248.    As a result of the Rule, the Department determined that K-12 schools will now

only conduct 1.61 investigations per year, a reduction of 1.62 investigations per year. The

Department further determined that postsecondary schools will now only conduct 4.1

investigations per year, a reduction of 1.60 investigations per year.

       249.    These assumed reductions are not based on a reasoned analysis. The Department

fails to provide information about the data, information, or studies it relied on that would support

these conclusions.



                                                 70
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 71 of 150




       250.    The Department manufactures its $200 million in cost savings by assuming that

95 percent of all primary, secondary, and postsecondary schools are already providing grievance

procedures consistent with the Rule. The Department “assume[s] that some subset of recipients

may not be currently conducting investigations in a manner that would comply with the

requirements of these final regulations,” and would therefore face “increased costs to comply.”

85 Fed. Reg. at 30,568. This “subset of recipients” is “analytical group one,” id., which consists

of only five percent of K-12 schools and five percent of postsecondary schools, id. at 30,566.

       251.    But the Department justifies issuing such prescriptive grievance procedures under

the Rule because, as a policy matter, it believes that such process should be “consistent” across

the nation, 85 Fed. Reg. at 30,036, and because it believes schools are providing unfair grievance

proceedings, e.g., 85 Fed. Reg. at 30,049.

       252.    The Department violated the Regulatory Flexibility Act in analyzing the Rule’s

impacts and certifying that it will not “place a substantial burden on small entities, including

small elementary and secondary schools and small postsecondary schools,” 85 Fed. Reg. at

30,533, because it relied on seriously flawed baseline data and estimates and intentionally

ignored relevant costs.

       253.    The Department also disregarded substantial evidence in the record that the

grievance procedure requirements in the Rule would be “especially burdensome” for small

schools, including because all schools, regardless of size, are required to have multiple

individuals involved in each investigation, 85 Fed. Reg. at 30,559, 30,563, and the “two ten-day

requirements would especially increase the administrative burden on small institutions” and

would be a “significant drain on resources and would draw out the processing time of every

investigation.” 85 Fed. Reg. at 30,561. It instead favors uniformity. 85 Fed. Reg. at 30,049.



                                                 71
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 72 of 150




These costs, as discussed supra, were unreasonably zeroed out by the Department for 95 percent

of the schools in the nation.

       180.254.          The Department also failed to properly consider the substantial

administrative, staffing, and training costs the Rule imposes. The Department’s estimates of what

will bewas required for recipients to implement the Rule do not fully account for all related costs

States’ education institutions willhad to bear.

       255.    For example, the Department did not factor in all of the costs of hiring, training,

and retraining staff to comply with the Rule’s new requirements.

       256.    It underestimated the costs for supportive measures at $250 per provision, which

does not amount to even two hours of mental health counseling for someone who has survived a

sexual assault. This estimate is unsupported by the evidence in the record regarding the

substantial cost of mental health services for survivors who are over two times as likely to

experience post-traumatic stress disorder, depression, and chronic pain than a non-survivor. 85

Fed. Reg. at 30,080–81.

       257.    An analysis of the data the Department relies on shows that the Department has

included only five provisions of supportive measures per school, even though the report relied on

to reach its baseline number of investigations showed that colleges and universities currently

conduct 5.7 sexual violence investigation per school and the number of reports of sexual

violence reports received by a college or university is as much as 7 times more than complaints

actually investigated.

       181.258.          The Department also assumes that each set of supportive measures can be

provided for less than $10.50 per hour, a cost not supported by any of the loaded wage rates used

in the cost modeling.



                                                  72
         Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 73 of 150




          182.259.      When the Department did consider administrative costs, it made

unrealistic assumptions, such as the amount of time school administrators and employees would

needneeded to review and implement the Rule. 85 Fed. Reg. at 30,567. And, as the Department

admitted, the States’ education institutions have and will continue to shoulder those and

anymany other unaccounted-for financial and administrative expenses. 85 Fed. Reg. at 30,549.

          183.260.      To the extent the Department’s estimates assume that Title IX

Coordinators and school attorneys need only read the eight pages of actual federal regulations,

85 Fed. Reg. at 30,567, this is irrational. The preamble, which itself is over 500 Federal Register

pages, includes additional (improperly issued) requirements thatthe Department intends to

enforce but appear nowhere in the regulations themselves and that the Department intends to

enforce.. See ¶ 160212.a supra.

          184.   The cost of meeting these administrative burdens is compounded by the

Department’s imposed effective date that requires schools to redirect resources away from

managing their responses to the COVID-19 pandemic.

          185.261.      Separately, the Rule provided inadequate estimates of the time recipients

will need to expend responding to formal complaints of Title IX sexual harassment under the

Rule’s new procedures. 85 Fed. Reg. at 30,568–69.

          186.   The Department’s RIA fails to account for the many costs associated with the

Rule and is therefore arbitrary and capricious. And in changing its analysis so drastically, the

Department failed to provide an adequate reasoned explanation justifying these new significant

costs.




                                                 73
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 74 of 150




       262.    The cost of meeting these administrative burdens was compounded by the

Department’s imposed effective date that required schools to redirect resources away from

managing their responses to the COVID-19 pandemic.

       E. Procedural Flaws

       187.263.       The Rule failed to comply with the APA’s procedural requirements. 5

U.S.C. § 706(D).

       188.264.       The Rule contains new provisions that were not a logical outgrowth of,

and could not have been anticipated based on, the notice of proposed rulemaking.

       189.265.       The Rule expressly preempts state laws if there is any “conflict between

State or local law and title IX as implemented by §§ 106.30, 106.44, and 106.45.” 85 Fed. Reg.

at 30,573 (to be codified at 34 C.F.R. § 106.6(h)). This regulatory provision was not disclosed to

the public during the rulemaking process; to the contrary, the Department stated in the notice of

proposed rulemaking that the proposed regulations will not have preemptive effect. See 83 Fed.

Reg. at 61,468, 61,475. As a result, the States and the public were deprived of the opportunity to

comment.

       190.266.       The Rule also allows for the consolidation of “formal complaints as to

allegations of sexual harassment against more than one respondent, or by more than one

complainant against one or more respondents, or by one party against the other party, where the

allegations of sexual harassment arise out of the same facts or circumstances.” 85 Fed. Reg. at

30,576 (to be codified at 34 C.F.R. § 106.45(b)(4)). But the notice of proposed rulemaking

makes no mention of consolidation. As a result, the States and the public were deprived of the

opportunity to caution the Department that any consolidation must be done with the consent of

the parties and account for confidentiality, including the requirements of FERPA, state privacy

laws, and any harms to students.
                                                74
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 75 of 150




       191.267.        The Rule allows for dismissal of complaints if a “respondent is no longer

enrolled or employed by the recipient,” including if the respondent leaves a school during the

investigation. 85 Fed. Reg. at 30,576 (to be codified at 34 C.F.R § 106.45(b)(3)(ii)). But, the

notice of proposed rulemaking did not mention dismissal in this context at all and did not provide

the States and the public with the opportunity to comment on the effect of such a dismissal.

       192.268.        The Rule contains a new confidentiality provision that is internally

inconsistent with the existing confidentiality regulation already incorporated by reference from

Title VI. The existing confidentiality provision states that the “identity of complainants shall be

kept confidential except to the extent necessary to carry out the purposes of this part, including

the conduct of any investigation, hearing, or judicial proceeding arising thereunder.” 85 Fed.

Reg. at 30,579 (to be re-codified at 34 C.F.R. § 106.81 (incorporating by reference 34 C.F.R.

§ 100.7(e))). The new confidentiality provision in the Rule only requires “the recipient,” not the

parties, to “keep confidential the identity of any individual who has made a report or complaint

of sex discrimination.” 85 Fed. Reg. at 30,578 (to be codified at 34 C.F.R. § 106.71). The notice

of proposed rulemaking did not include this new confidentiality provision, depriving the States

and the public of the opportunity to alert the Department to the inconsistency.

       193.269.        The Rule limits a victim’s ability to benefit from Title IX protections by

requiring that they be currently “participating in or attempting to participate in the education

program or activity of the recipient with which the formal complaint is filed.” 85 Fed. Reg. at

30,574 (to be codified at 34 C.F.R § 106.30 (formal complaint)). This requirement is not a

logical outgrowth of, and could not have been anticipated based on, the notice of proposed

rulemaking, which only referenced precluding Title IX’s grievance process for an individual who




                                                 75
       Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 76 of 150




has never been enrolled as a student of the school at which they are filing a complaint. 83 Fed.

Reg. at 61,468.

        194.270.       The Rule inserts various severability provisions that allow the balance of

the Rule to remain applicable even if provisions of the Rule are held invalid. 85 Fed. Reg. at

30,576–79 (to be codified at 34 C.F.R. §§ 106.9, 106.18, 106.24, 106.46, 106.62, 106.72). The

notice of proposed rulemaking did not mention the severability provisions and, therefore, did not

provide the States or the public with the opportunity to comment on the effect of such provisions.

        195.271.       The Rule’s preamble also includes a number of additional mandates and

prohibitions that the Department indicates it will enforce as if they have the force of law. Some

of these provisions conflict with the Rule. E.g., ¶¶ 130171, 160212.a, supra. None of these

mandates and prohibitions are included in the Rule and, therefore, are unlawfully issued.

        196.   Finally, the Rule does not include the approval of United States Attorney General

William P. Barr or his designate, as required by 20 U.S.C. § 1682 and Executive Order 12250.

III.    THE RULE WILL CAUSEIS CAUSING IMMEDIATE AND IRREPARABLE
        HARM TO PLAINTIFF STATES, SCHOOLS, AND STUDENTS.

        197.272.       The Rule is causing and will continue to cause immediate, irreparable

harm to the proprietary, sovereign, and quasi-sovereign interests of the States.

        A. The Rule Will HarmHarms Plaintiff States’ Proprietary Interests

        198.273.       The States, both themselves and through their publicly administered

education institutions, are directly regulated by the Rule. As a result, they will suffer direct

proprietary harm because of the Rule.

        199.274.       Each of the States administers a system of primary and secondary public

education that is funded by both state and federal money:




                                                  76
Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 77 of 150




       a. Pennsylvania: The Pennsylvania Constitution charges the Pennsylvania

          General Assembly with “provid[ing] for the maintenance and support of a

          thorough and efficient system of public education to serve the needs of the

          Commonwealth.” Pa. Const. Art. III § 14. The Commonwealth provides more

          than $12 billion each year to its 500 public school districts, which educate

          more than 1.72 million students each year in 2,865864 schools. Pennsylvania

          also has approximately 3,000 nonpublic and private schools that range from

          pre-K to high school. Pennsylvania received more than $1.36 billion from the

          Department in 2019 to support its primary and secondary education programs.

          Pennsylvania is scheduled to receive more than $1.4 billion from the

          Department in 2020.

       b. New Jersey: The Constitution and legislature charge the State of New Jersey

          with maintaining a “thorough and efficient system of free public schools” for

          residents ages five through 18. N.J. Const. Art. VIII, Sec. IV, Para 2; N.J. Stat.

          Ann. § 18A:7F-44(b). New Jersey has approximately 1.4 million students

          enrolled in public schools in grades K-12. The State allocates funding to local

          school districts in accordance with the School Funding Reform Act of 2008,

          N.J. Stat. Ann. § 18A:7F-43 to -70. The State provides over $8.468 billion in

          funding to its 584 local public school districts. In 2018–2019-2020, New

          Jersey received $923,564,548919,111,835 in federal education funding from

          the Department, and $1,604,1482,832,326 from other federal agencies related

          to K-12 education.




                                       77
Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 78 of 150




       c. California: The State is the legal and political entity with plenary

          responsibility for educating all California public school students. The State

          has the constitutional responsibility to establish and maintain the system of

          common schools and a free education, Cal. Const. art. IX, § 5, and to ensure

          that all California public school students receive their fundamental right to

          equal educational opportunity, regardless of sex and other protected factors,

          id. art. I, § 7(a) & art. IV, § 16(a). The State funds and oversees the operation

          of the largest common system of public schools in the nation, which serves

          nearly 6.2 million children in more than 10,500 schools. In 2018–2019, the

          State provided $54.7 billion in General Funds to its 1,037 local public school

          districts. California also received more than $8.6 billion from the U.S.

          Department of Education in 2018–2019, and is scheduled to receive more than

          $8.8 billion from the Department in 2019–2020.

       d. Colorado: Colorado’s constitution pledges that the State will establish and

          maintain a thorough and uniform system of free public schools where all

          residents between the ages of six and 21 may be educated. Colo. Const. art.

          IX, § 2. Colorado’s children are entrusted to that system through the State’s

          compulsory attendance laws. Colo. Const. art. IX § 11; Colo. Rev. Stat. § 22-

          33-104. In the 2018–2019 academic year, Colorado was home to 178

          operating school districts, 1,888 schools, and over 900,000 students. For

          school year 2019–2020, Colorado provided approximately $7.6 billion in state

          funding to districts and charter schools. Colorado also received more than




                                        78
Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 79 of 150




          $450 million from the Department for school year 2019–2020 and is

          scheduled to receive more than $473 million for the school year 2020–2021.

       e. Delaware: The Delaware Constitution charges the Delaware General

          Assembly with “provid[ing] for the establishment and maintenance of a

          general and efficient system of free public schools.” Del. Const. Art. X, § 1.

          For the 2019–2020 school year, Delaware was home to 19 operating school

          districts, with 194 traditional public schools, 23 charter schools, with more

          than 140 thousand,000 students enrolled, and approximately 88 private

          schools that range from kindergarten through high school, with more than 15

          thousand,000 students enrolled. Delaware provides more than $1.4 billion

          each year to its public schools, and receives approximately $130 million from

          the Department for its primary and secondary education programs.

       f. District of Columbia: The District has 116 traditional public schools and 123

          public charter schools with approximately 93,000 enrolled students, according

          to Fiscal Year 2019 data. The District received more than $103 million from

          the Department in 2019 to support its primary and secondary education

          programs. It is scheduled to receive more than $107 million in 2020.

       g. Illinois: The Illinois Constitution charges the State to “provide for an efficient

          system of high quality public educational institutions and services.” Ill. Const.

          Art. X. Illinois provides over $8.89 billion to its approximately 852 school

          districts. These school districts educate approximately 1.98 million students

          each year in 3,872 public schools. Illinois also has approximately 198,643

          students enrolled in non-public institutions. In the 2018–2019 school year,



                                        79
Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 80 of 150




          Illinois received approximately $3.66 billion in federal funds for its

          elementary and secondary education programs.

       h. Massachusetts: The Massachusetts Constitution requires that the

          Commonwealth provide adequate funding to educate all Massachusetts

          children. McDuffy v. Secretary of Executive Office of Education, 615 N.E.2d

          516 (Mass. 1993). Massachusetts is home to 406 public preK-12 school

          districts, comprised of more than 1,800 schools and more than 950,000

          students. Each year Massachusetts allocates more than $6 billion to these

          public school districts. To support its elementary and secondary programs,

          Massachusetts received approximately $689 million from the Department in

          Fiscal Year 2019 and is scheduled to receive almost $693 million from the

          Department in Fiscal Year 2020.

       i. Michigan: The Michigan Constitution charges the Michigan Legislature with

          “maintain[ing] and support[ing] a system of free public elementary and

          secondary schools as defined by law.” Mich. Const. art. VIII, § 2. Michigan

          provides more than $13 billion each year to its 836837 public school districts

          and 56 intermediate school districts. The 3,400 school buildings in these

          districts educate more than 1.5 million students each year. Michigan received

          approximately $1.14 billion from the Department in 2019 to support its K-12

          schools. Michigan is expected to receive over $1.18 billion from the

          Department for the 2020–2021 school year.

       j. Minnesota: The Minnesota Constitution requires the legislature to establish a

          general and uniform system of public schools. Minn. Const. Art. XIII § 1.



                                       80
Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 81 of 150




          Minnesota has over 330 public school districts and 169 charter schools, which

          educate over 865,000 students. In Fiscal Year 2019, Minnesota spent

          approximately $9.588 billion on E-12 education, the largest single expenditure

          in its budget. In that year, Minnesota received approximately an additional

          $508 million in elementary and secondary funding from the Department.

       k. Nevada: The State of Nevada has a constitutional duty to establish and

          maintain a system of common schools. Nev. Const. art. XI, §§ 2, 5. For the

          2019-2020 school year, Nevada had more than 500,000 students enrolled in

          grades K-12. For 2018-2019, Nevada received more than $289 million from

          the Department. In 2019-2020, Nevada was slated to receive more than $301

          million from the Department and is projected to receive more than $294

          million dollars in 2020-2021.

       k.l. New Mexico: The New Mexico constitution promises to establish and

          maintain a uniform, free public school system “sufficient for the education of,

          and open to, all the children of school age.” N.M. Const. Art. 12, Sec. 1. In

          2020, legislators appropriated $3.468 billion in state funds for public

          education from prekindergarten through secondary schools, or 45.5 percent of

          total recurring appropriations. In 2019, the definition of “school-age” was

          revised to include students through age 22. The Fiscal Year 2021 budget

          increased recurring appropriations by $216 million, or 6.6 percent, with

          significant additional funding to increase educator compensation, provide

          additional services to at-risk students, and provide professional development




                                       81
Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 82 of 150




          and mentorship support for early career teachers. Total federal support for

          New Mexico’s elementary and secondary schools was $406,133,433.

       l.m.   North Carolina: North Carolina’s constitution guarantees the “right to the

          privilege of education” and charges the state with the “duty” to “guard and

          maintain that right.” N.C. Const. art. I, § 15. North Carolina’s constitution

          also requires that the State provide all of its students a “sound basic

          education.” Leandro v. State, 488 S.E.2d 249, 254 (N.C. 1997). For the 2014–

          2015 school year, North Carolina was home to 115 operating school districts,

          2,592 schools, and more than 1.53 million students. For the 2014–2015

          academic year, North Carolina contributed more than $8.08 billion in state

          funding for operating expenses and received more than $1.44 billion in federal

          funding for operating expenses.

       m.n.   Oregon: The Oregon Constitution charges the Oregon Legislature with

          appropriating funds “sufficient to ensure that the state’s system of public

          education meets quality goals established by law.” Or. Const., Art. VIII, § 8.

          As of fall 2019 there were 582,661 K-12 students in Oregon. Of those,

          179,985 are in grades 9-12. Those students attend more than 1,200 public

          schools organized into 197 school districts in the State of Oregon. The 2019–

          2021 Legislatively Adopted Budget includes $1.254 million in pass-through

          federal funds for K-12 programs.

       n.o.Rhode Island: The Rhode Island Constitution charges the Rhode Island

          General Assembly to “promote public schools . . . and to adopt all means

          which it may deem necessary and proper to secure to the people the



                                        82
Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 83 of 150




          advantages and opportunities of education[.]” R.I. Const., Art. XII, § 1. The

          Rhode Island public elementary and secondary education system provides

          education to approximately 143,000 students each year. Additionally, the

          system has a cumulative annual budget of $2.2 billion and employs and

          approximately 21,000 teachers, administrators and staff. Additionally, the

          2020 enacted budget for public education reflects the expenditure of $1.2

          billion in State funds and $213 million in federal funds.

       o.p.Vermont: The “right to public education is integral to Vermont’s constitutional

          form of government and its guarantees of political and civil rights.” Vt. Stat.

          Ann. tit. 16, § 1. The Vermont Agency of Education and the State’s public

          educators are deeply committed to ensuring that all children in the State enjoy

          equal educational opportunity. Vermont has approximately 250 public schools

          that serve over 80,000 children. In 2019, the State provided over $1.37 billion

          in funding to its school districts. The Agency of Education is responsible for

          supervising the expenditure and distribution of all money appropriated by the

          State to support these schools. The Agency is also responsible for executing

          and monitoring federal education grants to Vermont schools on behalf of the

          federal government. Vermont received more than $103 million from the

          Department of Education in 2019 to support its primary and secondary

          education programs, and estimates receiving over $107 million in 2020.

       p.q.Virginia: Under the Constitution of Virginia, the General Assembly is

          required to “provide for a system of free public elementary and secondary

          schools for all children” in the Commonwealth. Va. Const. art. VIII, § 1. The



                                       83
Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 84 of 150




          General Assembly must also “ensure that an educational program of high

          quality is established and continually maintained.” Id. These directives have

          been adopted in the Code of Virginia, see Va. Code Ann. § 22.1-2, and the

          Supreme Court of Virginia has confirmed that “education is a fundamental

          right” under the state Constitution. Scott v. Commonwealth, 443 S.E.2d 138,

          142 (Va. 1994). For the 2019–2020 school year, there were 2,106 public

          schools in Virginia, including 1,860 schools, 155 local centers, and 91

          regional centers. These schools educated nearly 1.3 million students in grades

          K-12 in 2019. The Commonwealth provides approximately $7.3 billion each

          year in state funding to its schoolschools. In Fiscal Year 2019, Virginia

          received more than $710 million in federal funding to support the

          Commonwealth’s primary and secondary education programs. Virginia has

          also already received nearly $634 million in federal funding for Fiscal Year

          2020.

       q.r. Washington: The Washington Constitution provides that it is the “paramount

          duty of the state to make ample provision for the education of all children

          residing within its borders, without distinction or preference on account of

          race, color, caste, or sex.” Wash. Const. art. IX sec. 1; see McCleary v. State,

          269 P.3d 227 (Wash. 2012). Under its current biennial budget for 2019–2021,

          Washington provides more than $27 billion to its public schools, which serve

          over 1.1 million K-12 students annually. Washington received approximately

          $728 million from the Department in 2019 to support its primary and




                                       84
     Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 85 of 150




                   secondary public education programs, and is scheduled to receive

                   approximately $745 million in 2020.

               r.s. Wisconsin: The Wisconsin Constitution charges the legislature with providing

                   the establishment of public schools, “which shall be as nearly uniform as

                   practicable; and such schools shall be free and without charge for tuition to all

                   children between the ages of 4 and 20 years.” Art. X §3, Wis. Constitution.

                   Wisconsin provides more than $5 billion each year to its public schools,

                   which educate more than 850,000 students each year in 2,216 schools.

                   Wisconsin also has approximately 790 nonpublic and private schools that

                   range from pre-K to high school. Wisconsin received more than $560 million

                   from the Department in 2019 to support its primary and secondary education

                   programs. Wisconsin is scheduled to receive more than $575 million from the

                   Department in 2020.

       200.275.       Collectively, the States’ systems of public primary and secondary

education have an enrollment of more than 20nearly 22 million students and receive more than

$31 billion from the Department annually.

       201.276.       Because each State receives federal funding from the Department for

primary and secondary education, each State and its public primary and secondary education

systems are subject to the Rule.

       202.277.       In addition, each State funds, supports, and/or administers systems of

postsecondary education:

               a. Pennsylvania: The Pennsylvania State System of Higher Education

                   (“PASSHE”) is a state-owned, funded, and administered network of 14



                                                85
Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 86 of 150




            postsecondary schools across the Commonwealth with a combined enrollment

            of over 90,000 students each year. 24 P.S. §§ 20-2001-A to 20-2020-A.

            Pennsylvania provides PASSHE with more than $450470 million each year.

            In addition, the Commonwealth System of Higher Education (“CSHE”)

            consists of four “state-related” universities in Pennsylvania—Lincoln

            University, Pennsylvania State University, the University of Pittsburgh, and

            Temple University—that together educate more than 170210,000 students.

            These universities are considered public institutions, and Commonwealth

            officials appoint a designated number of trustees to the governing board of

            each institution. CSHE universities receive an annual, non-preferred financial

            appropriation from the state and offer discounted tuition to Commonwealth

            residents. Pennsylvania provides nearly $600 million to the CSHE universities

            each year. Pennsylvania also has 14 community colleges that educate more

            than 120,000 students each year with nearly $300 million in annual public

            funding. Finally, eight institutions in Pennsylvania are private but receive state

            funding: Drexel University, Johnson College, Lake Erie College of

            Osteopathic Medicine, Philadelphia College of Osteopathic Medicine, Salus

            University, Thomas Jefferson University, University of Pennsylvania, and The

            University of the Arts. Pennsylvania institutions of postsecondary education

            received more than $930 million from the Department in 2019 and are

            scheduled to receive more than $970 million in 2020.

       b.   New Jersey: New Jersey is home to four public research universities, seven

            State colleges and universities, 18 community colleges, and 15 independent



                                         86
Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 87 of 150




            non-profit four-year colleges. Over 531,000 students are enrolled in higher

            education institutions across the State with over 300,000 enrolled in public

            colleges. New Jersey’s public colleges and universities are state-funded

            institutions that are governed by state law. In Fiscal Year 2019, the State

            provided a total of $1.74 billion to public colleges and universities in direct

            operating aid, including fringe benefits. The State also appropriated $522

            million in student financial aid assistance that is awarded directly to students

            attending both public and private institutions in New Jersey. In Fiscal Year

            20182019, the federal government provided public colleges and universities

            in the state of New Jersey a total of $1.591 billion in federal funding—this

            includes appropriations, operating, non-operating, and financial aid.

            Similarly, independent not-for-profit institutions in New Jersey received over

            $318 million in federal grants and contracts as well as student financial aid in

            Fiscal Year 2018.

       c.   California: California operates and funds a system of colleges and

            universities, which include the University of California, California State

            University, and Community College systems. Collectively, these colleges

            and universities serve more than 2.8 million students. As of the Budget Act

            of 2019, for the 2018–2019 Fiscal Year, the State provided $19.5 billion in

            General Fund and Property Tax to its colleges and universities. California

            also received an estimated $5.7 billion from the Department in the 2018–

            2019 Fiscal Year, and is scheduled to receive more than $7.1 billion from the

            Department in the 2019–2020 Fiscal Year for its colleges and universities.



                                         87
Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 88 of 150




       d. Colorado: Colorado is home to 31 public universities and colleges, which

          collectively enroll more than 250,000 students. In Fiscal Year 2019–2020,

          Colorado provided $858 million from the general fund and $220.3 million in

          student aid. Colorado higher education institutions collectively received over

          $464.6 million from the Department in 2019 and are scheduled to receive

          more than $482.9 million in 2020.

       e. Delaware: Delaware is home to eight universities and colleges, which

          collectively enroll more than 60,000 students. In Fiscal Year 2020, Delaware

          provided $247 million in funding to higher education institutions in Fiscal

          Year 2020, and will provide $252 million in Fiscal Year 2021. Delaware

          higher education institutions collectively received $68 million from the

          Department in 2019 and are scheduled to receive more than $71 million in

          2020 and $69 million in 2021.

       f. District of Columbia: The University of the District of Columbia (“UDC”) is

          the District of Columbia’s public higher education institution. Over 4,000

          students are enrolled at UDC, including the flagship university and the

          community college. For Fiscal Year 2020, UDC has a projected operating

          budget of $166.3 million, of which $33.5 million comes from federal grants

          and $8.3 million comes from District of Columbia agency grants.

       g. Illinois: Illinois has approximately 208 higher education institutions, including

          public, private, and technical schools, and community colleges, with

          approximately 720,000 students. Illinois has 12 public universities with

          roughly 182,000 students. The largest of the public universities is the



                                        88
Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 89 of 150




          University of Illinois Urbana-Champaign, which enrolls over 52,000 students

          each year. Illinois also has over 271,000 students enrolled in public

          community colleges. Illinois provides approximately $4 billion to its higher

          education institutions, including $1.167 billion to universities and $410

          million to community colleges. Illinois received at least $1 billion from the

          Department in 2019 to support its postsecondary education programs and is

          scheduled to receive more than $1 billion in 2020.

       h. Massachusetts: Massachusetts has 29 public colleges and universities,

          including 15 community colleges, nine state universities, and five separate

          campuses of the University of Massachusetts system. More than 260,000

          students attend Massachusetts institutions of public higher education.

          Massachusetts provides $1.3 billion in annual support to its public colleges

          and universities. Massachusetts is also home to 92 private higher education

          institutions. Next to health care and finance, higher education is one of

          Massachusetts’s largest industries, employing over 135,000 faculty, staff, and

          administrators. To support its postsecondary programs, Massachusetts

          received approximately $562 million from the Department in Fiscal Year

          2019 and is scheduled to receive nearly $584 million from the Department in

          Fiscal Year 2020.

       i. Michigan: The Michigan Constitution charges the Michigan Legislature with

          “appropriating moneys to maintain” ten public universities in the state. Mich.

          Const. art. VIII, § 4. These ten universities are governed independently

          through constitutionally created boards. See id. §§ 5–6. Five other universities



                                       89
Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 90 of 150




          in the state also receive state funding. In sum, over 280,000 students are

          enrolled in these fifteen state-funded universities across the state. These

          universities received over $1.5 billion in state funding during the 2019–2020

          Fiscal Year. Michigan is also home to 28 public community colleges. The

          Michigan Constitution requires the Michigan Legislature provide “financial

          support” for these colleges. Id. § 7. The community colleges received $414

          million through state appropriations during the most recent fiscal year.

          Michigan institutions received more than $763 million from the Department in

          2019 and are scheduled to receive more than $800 million in 2020.

       j. Minnesota: Minnesota is home to the University of Minnesota, which includes

          five campuses, and the Minnesota State Colleges and Universities system,

          which includes seven universities and thirty community and technical

          colleges. Together, these public colleges and universities educate more than

          415,000 students. In Fiscal Year 2020, the State is scheduled to provide

          $1.428 billion in funding to these colleges and universities. In the same year,

          postsecondary institutions in Minnesota are scheduled to receive an additional

          $479 million from the Department.

       k. Nevada: The Nevada System of Higher Education is comprised of two

          research Universities, one state college, four community colleges, and one

          environmental research institute. For the 2018–2019 school year, Nevada

          System of Higher Education institutions had a total enrollment exceeding

          108,000 students. For 2018–2019, Nevada received $157 million for

          postsecondary education programs from the Department. For 2019–2020,



                                        90
Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 91 of 150




          Nevada was slated to receive $163 million for postsecondary education from

          the Department, and is projected to receive another $161 million for

          postsecondary education programs 2020–2021.

       k.l. New Mexico: New Mexico has 24 public colleges and universities that deliver

          workforce training, adult education, and undergraduate and graduate degrees.

          New Mexico dedicated $905792 million in state appropriations for its higher

          education system in the most recent fiscal year for some 75,000 full-time or

          full-time equivalent students. The DepartmentFor Fiscal Year 2021, the State

          provided approximately $400$65 million in studentfor financial aid for higher

          education students in New Mexico for purposes of tuition at New Mexico

          higher education institutionsall public universities and community colleges.

       l.m.   North Carolina: North Carolina is home to 74 public universities and

          colleges, which collectively enroll more than 1.05 million students. In 2019,

          North Carolina higher education institutions collectively received more than

          $896 million from the Department and are scheduled to receive more than

          $937 million in 2020. For Fiscal Year 2019–2020, the UNC System received

          more than $3.0 billion in state funding. For Fiscal Year 2019–2020, the

          Community College System received more than $1.1 billion in state funding.

          In 2019, North Carolina higher education institutions collectively received

          more than $896 million from the Department and are scheduled to receive

          more than $937 million in 2020.

       m.n.   Oregon: Oregon has seven public universities, which had over 100,000

          students enrolled in 2019, and seventeen community colleges, serving over



                                       91
Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 92 of 150




          250,000 students in 2018–2019. In the 2017–2019 biennium state funding per

          full-time-equivalent student was over $7,900 per student in Oregon’s public

          universities. For students in Oregon’s community colleges, state funding in

          2017–2019 was over $3,200 per full-time equivalent. Oregon postsecondary

          schools received more than $300 million from the Department in 2019 and are

          scheduled to receive more than $320 million in 2020.

       n.o.Rhode Island: Rhode Island is home to the University of Rhode Island, Rhode

          Island College, and the Community College of Rhode Island. as well as

          numerous other private colleges. Collectively, the Rhode Island higher

          education system provides instruction to approximately 43,000 undergraduate

          and graduate students each year. This system and employs approximately

          4,500 faculty and support staff and has a combined operating budget of

          approximately $1 billion per. Collectively these three State schools received

          $257.2 million dollars for fiscal year. 2020 from the Department.

       o.p.Vermont: Vermont is home to the University of Vermont, the Vermont State

          Colleges, and a number of private colleges. In 2019, Vermont State Colleges

          enrolled over 11,060 students. The University of Vermont enrolled over

          12,800. For Fiscal Year 2020, the State appropriated about $32 million to fund

          the Vermont State Colleges and about $42 million to the University of

          Vermont. Vermont institutions received more than $50 million from the

          Department in 2019, and estimate receiving over $52 million in 2020.

       p.q.Virginia: There are over 375 institutions of higher education operating in

          Virginia, including 39 public institutions, 30 private non-profit colleges and



                                        92
Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 93 of 150




          universities, five regional higher education centers, one public/private medical

          school, and over 300 for-profit, out-of-state, or vocational institutions. In

          2019, there were over 525,000 students enrolled in Virginia’s institutions of

          higher education. The current state budget in Virginia appropriated

          approximately $1.9 billion to higher education funding. Virginia’s higher

          education institutions received more than $2.2 billion in federal funding in

          Fiscal Year 2019. Virginia also isVirginia is also home to 23 community

          colleges, in which 158,000 students were enrolled in 2019. Those community

          colleges received approximately $384 million in state funding in Fiscal Year

          2019 and approximately $398 million in Fiscal Year 2020. Virginia’s higher

          education institutions received more than $2.2 billion in federal funding in

          Fiscal Year 2019, of which at least $720 million came from the Department.

          Virginia schools are scheduled to receive at least $750 million from the

          Department in 2020.

       q.r. Washington: Washington has a “vital interest” in ensuring that accessible

          higher education opportunities are available to its residents. Wash. Rev. Code

          § 28B.07.010. Washington has six public baccalaureate colleges and

          universities: the University of Washington, Washington State University,

          Central Washington University, Eastern Washington University, Western

          Washington University, and the Evergreen State College. Washington also has

          a system of 30 public community and technical college districts comprised of

          34 separate colleges, whose funding is coordinated by the Washington State

          Board for Community and Technical Colleges. In addition, Washington is



                                        93
     Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 94 of 150




                  home to a number of independent, private colleges and a variety of other

                  higher education institutions. Washington postsecondary institutions received

                  approximately $444 million from the Department in 2019, and are scheduled

                  to receive approximately $462 million in 2020. Washington’s six public

                  baccalaureate colleges and universities have a combined enrollment of over

                  116,000 students each year. Washington’s community and technical colleges

                  educate over 148,000 students each year. Altogether, Washington’s operating

                  budget for 2019–2021 provides over $4 billion to support the State’s higher

                  education system. Washington postsecondary institutions received

                  approximately $444 million from the Department in 2019, and are scheduled

                  to receive approximately $462 million in 2020.

              r.s. Wisconsin: Wisconsin is home to more than 70 universities and colleges that

                  confer an Associate’s degree or higher. All public universities in the State of

                  Wisconsin are part of the University of Wisconsin System. The University of

                  Wisconsin System is one of the largest systems of public higher education in

                  the country, serving approximately 170,000 students each year through 13

                  universities across 26 campuses and a statewide extension network. Wisconsin

                  higher education institutions collectively received $390 million from the

                  Department in 2019 and are scheduled to receive more than $400 million in

                  2020.

       203.278.      Collectively, the States’ systems of publicly supported higher education

have an enrollment of more than 78.2 million students and receive more than $1516 billion from

the Department annually.



                                               94
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 95 of 150




         204.279.       Each of the institutions in the States’ systems of higher education receives

federal funding and, as a result, is subject to the Rule.

         205.280.       To complyComplying with the Rule by the August 14, 2020, deadline,

caused primary, secondary, and postsecondary schools to face a number of obstacles that will

imposeimposed substantial direct costs on these State-sponsored institutions. See Part II.C,

supra.

         281.   In addition, theThe ongoing national health emergency caused by the COVID-19

pandemic makeshas made the Rule even more financially burdensome. The current educational

landscape is complex and the Rule’s many new requirements are competing with many other

important priorities resulting from the global pandemic.

         206.282.       Publishing the Rule on May 19, 2020, made it nearly impossibleextremely

difficult for schools to thoroughly review the Rule and revise their policies by August 14, 2020.

As of filingJune 4, 2020, every primary and secondary school in all but one Plaintiff State hashad

been ordered to physically close and to operate remotely. Primary and secondary schools in

California havehad also been closed and conducting all operations remotely under mandatory

public health orders since March 2020. Likewise, virtually all postsecondary schools in Plaintiff

States arewere physically closed and operating remotely. All of Plaintiff States havehad imposed

stay-at-home or safer-at-home orders that to some extent require students, faculty, and staff to

work or engage in schooling from home. Schools in Plaintiff States do not know yet whether

they will return in the fall for in-person classes.

         283.   Circumstances have not improved for schools in Plaintiff States, all of which

continue to operate under some level of pandemic-related additional restrictions. Going into the

2020–2021 school year, many primary and secondary school districts remain closed to in-person



                                                      95
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 96 of 150




education or are transitioning to “hybrid” education, where some students attend class in person

on some days and on other days attend class remotely. Likewise, some postsecondary schools are

adopting hybrid teaching formats to limit in-person interaction between students, faculty, and

staff; some are entirely online; and some will be largely online with only very limited in-person

instruction.

       207.284.        The Rule will requirealso requires state-sponsored institutions to adopt

new, costly, unnecessary, and unduly burdensome grievance procedures, forcing them to bear

additional costs. See Part II.A.34, supra.

       208.285.        Where a Plaintiff State’s law and other federal laws, such as the Clery Act

and VAWAFERPA, provide greater protections than the Rule, schools subject to these laws will

need to createhave created parallel code of conduct provisions and enforcement mechanisms—

one addressing “Title IX sexual harassment” and one addressing “non-Title IX sexual

harassment.” So too willhave schools that wish to continue providing protections for students

beyond the Rule out of concern for campus safety and student well-being, to ensure the

nondiscriminatory educational experience promised by Title IX, or both.

       209.286.        Having two code of conduct provisions and two enforcement mechanisms

for sexual harassment claims will burdenburdens students and schools alike and leadleads to

significant confusion. Schools must determine how to clearly and effectively communicate the

existence of different policies and the differences between them, without indicating that one

policy’s protections and procedures take precedence over the other. Schools that receive notice

of sexual harassment will first have tomust gather enough information to determine which policy

to use so they can accurately advise the complainant on the process for pursuing a formal

complaint. 85 Fed. Reg. at 30,574–75 (to be codified at 34 C.F.R. § 106.44(a) (“The Title IX



                                                96
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 97 of 150




Coordinator must promptly contact the complainant to . . . explain to the complainant the process

for filing a formal complaint.”)). Where the facts are unclear, relevant school administrators must

take time to consult with general counsel and others, causing further delays. Where a school’s

Title IX office does not handle non-Title IX sexual harassment investigations, but the

investigation reveals information indicating that harassment thought to fall outside of Title IX

actually falls within it (or vice versa), school administrators must determine how to hand off

evidence between different offices while clearly explaining to both parties what will happen

next. And should a party disagree with the school’s determination that the harassing conduct falls

under the school’s non-Title IX policy, the party can appeal and seek OCR review, adding

further delays. 85 Fed. Reg. at 30,577 (to be codified at 34 C.F.R. § 106.45(b)(8)(i)).

       210.287.        The Rule’s August 14 effective date will forceforced schools to take

temporary and emergency measures to implement the Rule’s minimum requirements,

limitingwhich limited schools’ ability to consult with students and others affected by the Rule in

the process. Many schools and state or local policies require this consultation before

implementing such significant changes. The lack of engagement with and input from school

communities will undermineundermines the legitimacy of the resulting measures and potentially

leadleads to lower compliance with the Rule’s requirements.

       211.288.        The effective date of August 14, 2020, will also makemade it difficult for

schools to take certain additional steps they consider important to protecting their students,

employees, and others. For example, many schools may wish to craft non-disclosure agreements

to protect the privacy of complainants and respondents during the pendency of an investigation

or after resolution—but willwere not be able to do so before August 14.




                                                 97
      Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 98 of 150




        212.289.        The Rule will impedeimpedes schools’ efforts to prevent and respond to

incidents of sexual harassment, including sexual assault. As a result, schools will beare forced to

devote additional resources to addressing the physical, emotional, psychological, and other

consequences of sexual harassment.

        213.290.        Because they will face greater difficulties in combatting sexual harassment

against students, schools willare also be at risk of reputational harm as a result of the Rule.

        214.291.        All of these financial and other harms will beare felt by state-sponsored

education institutions—primary, secondary, and postsecondary—in the Plaintiff States. The

States will suffer direct harm to their proprietary interests as a result of the Rule.

        B. The Rule Will HarmHarms Plaintiff States’ Sovereign Interests

        215.292.        The Rule will directly harmharms the States’ sovereign interests by

interfering with their primary authority to enact and enforce their own laws governing education

institutions within their borders, as well as interfereinterfering with the important parallel role

States have traditionally played in eliminating discrimination within their borders.

        216.293.        The Rule will directly harmharms the States’ sovereign interests by

inhibiting their ability to protect students from sexual harassment, provide campuses free from

sex discrimination, and fulfill their educational missions to provide equal opportunity, benefit,

and access to students without regard to sex—all while retaining necessary federal funds.

        217.294.        Traditionally, States have acted as the primary regulators of primary,

secondary, and postsecondary education. Although the federal government has expanded its role

in education, state and local officials continue to have primary responsibility for decisions

relating to the oversight of education institutions.

        218.295.        State and local officials have primary responsibility for overseeing K-12

schools and for setting policies relating to elementary and secondary education:
                                                  98
Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 99 of 150




       a. Pennsylvania: The Pennsylvania Department of Education oversees the 500

          public school districts, more than 170 public charter schools, public cyber

          charter schools, public Intermediate Units, the education of youth in State

          Juvenile Correctional Institutions, and Head Starts and publicly funded

          preschools. The Pennsylvania State Board of Education reviews and adopts

          regulations that govern educational policies and principles and establish

          standards governing the educational programs of the Commonwealth. The

          Board of Education also approves the creation of new school districts or

          changes in the boundaries of existing districts, manages the State School Fund

          and adopts master plans for basic education. Local school boards exercise

          primary responsibility over budgetary and other decisions for each school

          district.

       b. New Jersey: The Constitution and legislature charge the State of New Jersey

          with maintaining a “thorough and efficient system of free public schools” for

          residents ages five through 18. N.J. Const. Art. VIII, Sec. IV, Para 2; N.J. Stat.

          Ann. § 18A:7F-44(b). The State Board of Education has general supervision

          and control of public education in the state, with exception of higher

          education. N.J. Stat. Ann. § 18A:4-10. The Commissioner of Education has

          supervision of all schools in the state that receive support or aid from state

          appropriations, other than institutions of higher education. N.J. Stat. Ann.

          § 18A:4-23.

       c. California: The State is the legal and political entity with plenary

          responsibility for educating all California public school students. The State



                                        99
Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 100 of 150




          funds and oversees the operation of the largest common system of public

          schools in the nation, which serves nearly 6.2 million children in more than

          10,500 schools. The State has the constitutional responsibility to establish and

          maintain the system of common schools and a free education, Cal. Const., art.

          IX, § 5, and to assure that all California public school students receive their

          fundamental right to an equal educational opportunity, regardless of sex and

          other protected factors, id. art. I, § 7(a) & art. IV, § 16(a). The California State

          Superintendent of Public Instruction oversees the schools within the state. Cal.

          Const., Art. IX, § 2; Cal. Educ. Code § 33112. The California State Board of

          Education is responsible for adopting rules and regulations for elementary and

          secondary schools in California. Cal. Educ. Code § 33031.

       d. Colorado: The Colorado State Board of Education oversees the Colorado

          Department of Education and has general supervision authority of public

          schools in Colorado. Colo. Const. art. IX § 1; Colo. Rev. Stat § 22-2-107.

       e. Delaware: The Delaware Department of Education exercises “general control

          and supervision over” Delaware’s 19 operating public school districts, and has

          the ultimate responsibility for developing education policy, setting educational

          standards, and ensuring that school districts meet those standards. Del. Code

          Ann., tit. 14, § 121. The Delaware State Board of Education, by law, provides

          advice and guidance to the Delaware Secretary of Education on education

          policy, new initiatives, and budget requests, and approves regulations

          governing a wide variety of educational topics, including content standards,




                                        100
Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 101 of 150




          assessments, graduation requirements, educator evaluation, athletic

          regulations, and licensure and certification.

       f. District of Columbia: The District of Columbia Office of the State

          Superintendent is the District of Columbia’s state education agency tasked

          with overseeing K-12 education in the District. The District of Columbia

          Public Schools (“DCPS”) is the traditional public school system in the District

          of Columbia. DCPS develops policies and codes of conduct for the traditional

          public schools in the District. DCPS engaged in a year-long resource-intensive

          process to update and ensure that its sexual harassment policies fully comport

          with prior guidance. That process is nearing completion; were this Rule to go

          into effect, DCPS would need to completely revamp its procedures at great

          cost of resource and timeWith the new Rule in effect, DCPS had to create

          separate resolution tracks (procedural and policy) to address sexual

          misconduct allegations under both the D.C. School Safety Omnibus

          Amendment Act and the Rule’s new lower standard. This shift has placed an

          undue burden on staff.

       g. Illinois: The Illinois State Board of Education (“ISBE”), established under the

          Illinois School Code, administers elementary and secondary public education

          in the State of Illinois. ISBE oversees 852 public school districts, 141 public

          charter schools, a state-operated educational facility, and numerous

          cooperatives and regional programs. ISBE reviews and adopts regulations that

          govern educational policies and principles and establishes standards governing

          K-12 education programs. See 105 ILCS 5/1A-4.



                                       101
Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 102 of 150




       h. Massachusetts: The Massachusetts Department of Elementary & Secondary

          Education (“MA-DESE”) serves as the chief regulator and administrator for

          the public preK-12 school system in Massachusetts. Among other

          responsibilities, MA-DESE distributes state and federal education money,

          licenses educators, helps districts implement learning standards, monitors

          schools and districts, and convenes districts to share best practices. The

          Massachusetts Board of Elementary and Secondary Education (“MA-BESE”)

          is statutorily created and is comprised of 11 members, nine of whom are

          appointed by the Governor. MA-BESE’s responsibilities include promulgating

          regulations governing schools and school districts, approving learning

          standards, deciding when to intervene in a low-performing school district, and

          hiring the MA-DESE commissioner. Local school committees oversee budget

          and other decisions for each district and establish educational goals and

          policies consistent with state law and statewide goals and standards instituted

          by MA-BESE.

       i. Michigan: The Michigan Constitution vests the State Board of Education with

          “[l]eadership and general supervision over all public education, including

          adult education and instructional programs in state institutions, except as to

          institutions of higher education granting baccalaureate degrees,” and the State

          Board of Education “serve[s] as the general planning and coordinating body

          for all public education, including higher education, and shall advise the

          legislature as to the financial requirements in connection therewith.” Mich.

          Const. art. VIII, § 3. In the 2019–2020 school year, Michigan was home to



                                       102
Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 103 of 150




          836837 public school districts and 56 intermediate school districts with over

          1.5 million students. While the school districts exercise primary responsibility

          over budgetary and other decisions for each district, the Michigan Department

          of Education implements federal and state legislative mandates in education

          and carries out the policies of the State Board of Education, and the State

          Board of Education has “leadership and general supervision over all public

          education.” Mich. Const. art. VIII, § 3; Mich. Comp. Laws § 388.1009. The

          State Board of Education “serve[s] as the general planning and coordinating

          body for all public education, including higher education, and shall advise the

          legislature as to the financial requirements in connection therewith.” Mich.

          Const. art. VIII, § 3.

       j. Minnesota: In Minnesota, local school boards “have the general charge of the

          business of the district, the school houses, and of the interests of the schools

          thereof.” Minn. Stat. § 123B.02, subd. 1. The Commissioner of the Minnesota

          Department of Education “adopt[s] goals for and exercise[s] general

          supervision over public schools and public educational agencies in the state.”

          Minn. Stat. § 127A.05, subd. 3.

       k. Nevada: The Nevada Department of Education is comprised of the State

          Board of Education and the Superintendent of Public Instruction. Nev. Rev.

          Stat. 385.010(2). “The Superintendent of Public Instruction is the executive

          head of the Department [of Education].” Nev. Rev. Stat.385.010(2); see also

          Nev. Rev. Stat. 385.175 (designating the Superintendent of Public Instruction

          as “the educational leader for the system of K-12 public education in this



                                       103
Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 104 of 150




          State,” and defining the Superintendent of Public Instruction’s general duties).

          The State Board of Education is charged with “establish[ing] policies to

          govern the administration of all functions of the State relating to supervision,

          management and control of public schools not conferred by law on some other

          agency.” Nev. Rev. Stat. 385.075.

       k.l. New Mexico: The State regulates its 155 traditional secondary school districts

          and charter schools serving 330,029 students through the Public Education

          Department, the State educational agency. The public school code applies to

          children from age five to 22. NMSA 1978, Sec. 22-1-2 (O).

       l.m.     North Carolina: The North Carolina State Board of Education and the

          North Carolina Department of Public Instruction have general supervisory

          authority of public schools in North Carolina. N.C. Gen. Stat. § 115C-10 to -

          22.

       m.n.     Oregon: Oregon law provides that the Oregon State Board of Education

          shall set standards for and adopt rules for governance of public kindergarten,

          elementary, and secondary schools. The State Board of Education is also

          required by statute to adopt rules providing that no public elementary or

          secondary school shall discriminate in determining participation in scholastic

          activities. ORS 326.051. “Discrimination” has the same meaning as set forth

          in Section 659.850 of the Oregon Revised Statutes, including discrimination

          on the basis of sex and sexual orientation. Section 326.111 of the Oregon

          Revised Statutes establishes the Oregon Department of Education to

          administer the functions exercised by the State Board of Education.



                                       104
Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 105 of 150




       n.o.Rhode Island: The Rhode Island Department of Education oversees 36 school

          districts with 300 schools and over 143,000 students. The 17-member Rhode

          Island Board of Education was created by the Rhode Island General Assembly

          and is responsible for the governance of all public education in Rhode Island.

          The Commissioner of Elementary and Secondary Education is responsible for

          carrying out “the policies and programs formulated by the council on

          elementary and secondary education” and “distribution of state school funds

          in accordance with law and the regulations of the board” R.I.G.L. § 16-1-5.

       o.p.Virginia: The Constitution of Virginia vests general supervision of the

          Commonwealth’s public school system in the Board of Education. Va. Const.

          Art. VIII, § 4; see also Va. Code Ann. § 22.1-8. Standards of quality for the

          Commonwealth’s school system are set by the Board of Education, subject to

          revision by the General Assembly. See Va. Const. Art. VIII, § 2. The Board of

          Education develops guidance and promulgates regulations for the

          administration of state programs. The Constitution further provides that,

          “[s]ubject to the ultimate authority of the General Assembly,” the Board of

          Education has “primary responsibility and authority for effectuating the

          educational policy” of the Commonwealth. Va. Const. Art. VIII, § 5. The

          supervision of schools in each school division is vested in a local school

          board. Id. § 7; see also Va. Code Ann. § 22.1-28.

       p.q.Vermont: Vermont’s State Board of Education has the authority to establish

          and advance education policy for the State. Vt. Stat. Ann. tit. 16, § 164.

          Vermont’s Secretary of Education has the authority to execute the policies



                                       105
Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 106 of 150




          adopted by the State Board; evaluate the program of instruction in Vermont’s

          public schools; advise the Legislature concerning proposed laws affecting the

          public schools; supervise and direct the execution of laws relating to the

          public schools and ensure compliance; and supervise the expenditure and

          distribution of money appropriated by the State for public schools. Vt. Stat.

          Ann. tit. 16, § 212. The Secretary is also charged with annually determining

          whether students in each Vermont public school are provided educational

          opportunities substantially equal to those provided in other public schools. Vt.

          Stat. Ann. tit. 16, § 165.

       q.r. Washington: The Washington Office of the Superintendent of Public

          Instruction (“OSPI”) oversees the State’s K-12 education system, which

          includes 295 public school districts (approximately 2,000 schools) and six

          state-tribal education compact schools. The Superintendent of Public

          Instruction supervises all matters pertaining to public schools, including but

          not limited to certifying educators, administering a statewide student

          assessment system, maintaining a manual of the Washington state common

          school code, and establishing a coordinated program for the prevention of

          sexual abuse of K-12 students. See Wash. Rev. Code §§ 28A.300.040, 041,

          160. While OSPI oversees the public school system statewide, the primary

          governing body of each K-12 school is its locally elected school board.

       r.s. Wisconsin: The Wisconsin State Superintendent provides “general

          supervision” of all public K-12 schools and has the responsibility to

          “[a]scertain the condition of the public schools, stimulate interest in education



                                       106
     Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 107 of 150




                  and spread as widely as possible a knowledge of the means and methods

                  which may be employed to improve the schools.” Wis. Stat § 115.28(1).

       219.296.       Most States also exercise primary responsibility for regulating public

postsecondary education in their borders:

              a. Pennsylvania: The Pennsylvania Department of Education oversees the

                  Commonwealth’s Career and Technology Centers/Vocational Technical

                  Schools and community colleges. The Pennsylvania State Board of Education

                  has the authority to review and adopt regulations that govern educational

                  policies and principles and establish standards governing the educational

                  programs of the Commonwealth, including the authority to adopt policies with

                  regard to postsecondary schools, to regulate the community colleges, and to

                  adopt master plans for higher education. The Pennsylvania State System of

                  Higher Education is governed by a Board of Governors made up or appointed

                  by Commonwealth officials. The Commonwealth System of Higher Education

                  universities are governed by boards of trustees with a minority of

                  representatives appointed by Commonwealth officials.

              b. New Jersey: The Secretary of Higher Education is empowered to enforce the

                  observance of State laws among institutions of higher education. N.J. Stat.

                  Ann. § 18A:3B-34. The Secretary makes final administrative decisions over

                  institutional licensure and university status as well as over a change in the

                  programmatic mission of an institution under her purview. N.J. Stat. Ann.

                  § 18A:3B-14. And the Secretary makes recommendations to the Governor and

                  Legislature on higher education initiatives and programs of Statewide



                                               107
Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 108 of 150




          significance and implements Statewide planning on higher education. Id. The

          governing boards of each of New Jersey’s public institutions of higher

          education “have authority over all matters concerning the supervision and

          operations of the institution including fiscal affairs, the employment and

          compensation of staff.” N.J. Stat. Ann. § 18A:3B-6. They are required to

          compile and make public annual reports regarding their fiscal and governance

          condition. N.J. Stat. Ann. § 18:3B-35; N.J. Stat. Ann. § 18A:65-14.5. The

          President’s Council, consisting of the presidents of all higher education

          institutions that receive State funding, provide advice and policy

          recommendations to the Secretary of Higher Education. N.J. Stat. Ann.

          § 18A:3B-7, -8.

       c. California: The University of California is a public trust formed under the

          California Constitution and funded by the State. Cal. Const., art. IX, § 9; Cal.

          Educ. Code § 92100 et seq. The nation’s largest four-year public university

          system, the California State University system, is also part of the State of

          California’s public higher education system and includes twenty-three

          campuses across the State. Cal. Educ. Code §§ 89001, 84001. The California

          Community Colleges are also part of the State of California’s public higher

          education system. Cal. Const., art. XVI, § 8; Cal. Educ. Code §§ 66700,

          70900. The California Constitution mandates and funds a system of free

          public schools, Cal. Const. art. IX, §§ 5, 6, and sets a minimum funding level

          for “the moneys to be applied by the State for the support of school districts

          and community college districts.” Cal. Const., art. XVI, § 8(b). State law



                                       108
Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 109 of 150




          directs the Board of Governors of the California Community Colleges to

          prepare the system’s budget, identify total revenue needs in order to properly

          serve the education system, and identify expenditures for the state general

          apportionment and for categorical programs, new programs, and budget

          improvements. Cal. Educ. Code § 70901(b)(5)(A)(I).

       d. Colorado: The Colorado Commission on Higher Education, which is located

          in the Colorado Department of Higher Education, is the central policy and

          coordinating board for higher education in the State of Colorado. Colo. Rev.

          Stat. §§ 23-1-102 and 24-1-114. The governing board of each institution of

          higher education is responsible for promulgating its institution’s policies

          governing student conduct and discipline. Each institution is also responsible

          for establishing policies and procedures governing its faculty, administrative,

          and classified employees. Each of Colorado’s institutions of higher education

          is governed by a board of regents, board of governors, or board of trustees

          (collectively, the “governing boards”) either elected by the citizens of the state

          or appointed by the governor with the consent of the senate. Colo. Rev. Stat.

          §§ 23-20-102 (University of Colorado System), 23-30-102 (Colorado State

          University System), 23-40-104 (University of Northern Colorado), 23-41-101

          (Colorado School of Mines), 23-51-102 (Adams State University), 23-52-102

          (Fort Lewis College), 23-53-102 (Colorado Mesa University), 23-54-102

          (Metropolitan State University of Denver), 23-56-102 (Western Colorado

          University), 23-60-104 (Colorado Community College System). Colorado

          statute also authorizes the creation of local district colleges. Colo. Rev. Stat.



                                       109
Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 110 of 150




          § 23-71-103. Colorado’s two local district colleges are governed by governing

          boards elected by citizens of their districts.

       e. Delaware: The Delaware Department of Education, through its Higher

          Education Office, works with Delaware’s public and private higher education

          institutions to ensure students have access to high quality education, and is the

          lead communication agency on higher education with the Federal government.

          The Higher Education Office is also responsible for providing for the

          licensure of any institution of higher education that offer courses, programs,

          or degrees within Delaware but are not incorporated or located in Delaware.

       f. District of Columbia: The University of the District of Columbia is an

          independent agency governed by a Board of Trustees, which has the power to

          adopt policy regulations for the university, including those relating to gender

          discrimination and sexual harassment. See D.C. Code § 38-1202.01(a).

       g. Illinois: The Illinois Board of Higher Education (“IBHE”) is the coordinating

          body for the state’s systems of colleges and universities. IBHE adopts

          regulations that govern educational policies and standards governing

          postsecondary education. IBHE recommends to the State the budgetary needs

          for operations, grants, and capital improvements for higher education

          institutions and agencies. It approves proposals by public university governing

          boards and the Illinois Community College Board for new units of instruction,

          research, or public service. It also reviews existing instruction, research, and

          public service programs to determine their continued educational and

          economic justification.



                                        110
Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 111 of 150




       h. Massachusetts: The Massachusetts Department of Higher Education, along

          with the Massachusetts Board of Higher Education (“MA-BHE”), serves as

          coordinator of Massachusetts’s system of public higher education and as the

          employer of record. MA-BHE promulgates regulations to govern the state’s

          public higher education system, establishes overall goals for the system,

          reviews and approves admission and program standards and five-year plans

          for higher education institutions, and receives and disburses federal funds.

          MA-BHE is a statutorily created agency comprised of 13 members, including

          nine members appointed by the Governor.

       i. Minnesota: The Board of Trustees for the Minnesota State Colleges and

          Universities system has the authority to govern the seven universities and 30

          colleges within its system. Minn. Stat. § 136F.06, subd. 1. The Office of

          Higher Education, which is headed by a Commissioner who is appointed by

          the Governor, oversees private colleges and universities in the State. Minn.

          Stat. § 136A.01, subd. 2.

       j. Nevada: The Nevada System of Higher Education is “administered under the

          direction of the Board of Regents[.]” Nev. Rev. Stat. 396.031; see also Nev.

          Const. Article 11, § 4 (requiring the establishment of a state university “to be

          controlled by a Board of Regents whose duties shall be prescribed by law”).

          The Board of Regents has primary responsibility for adopting rules that

          govern the Nevada System of Higher Education. Nev. Rev. Stat.

          396.110(1)(b). Each institution within the Nevada System of Higher




                                       111
Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 112 of 150




          Education may adopt their own policies and procedures, so long as they are

          consistent with any rules established by the Board of Regents.

       j.k. New Mexico: The New Mexico Constitution establishes seven four-year

          public postsecondary institutions and ten two-year branch community colleges

          that are regulated by boards of regents. In addition, the State operates seven

          two-year independent community colleges regulated by community college

          boards. The New Mexico Higher Education Department oversees all of these

          postsecondary institutions.

       k.l. North Carolina: The Board of Governors of the University of North Carolina

          has the responsibility for the planning, development, and overall governance

          of the UNC System, which is comprised of 17 constituent institutions. N.C.

          Gen. Stat. § 116, et seq. The Board of Governors has 24 voting members,

          elected by the North Carolina General Assembly to staggered four-year terms.

          Additionally, the president of the UNC Association of Student Governments

          serves as a nonvoting, ex officio member of the Board. The Board elects the

          President of the UNC System. The Board of Governors maintains The Code

          and the UNC Policy Manual. The Code incorporates the requirements of the

          North Carolina constitution and General Statutes, as well as Board bylaws and

          other high-level policies. The UNC Policy Manual provides more specific

          direction and policies on university matters, including a system-wide policy to

          establish legally supportable, fair, effective, and efficient procedures for

          student disciplinary proceedings related to sexual harassment and Title IX

          violations (Chapter 700.4—Student Conduct and Discipline). The State Board



                                        112
Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 113 of 150




          of Community Colleges (CC State Board) is the governing authority for the 58

          community colleges in the State. The CC State Board consists of 20

          members—10 appointed by the governor, 8 elected by the General Assembly,

          and the lieutenant governor and the state treasurer, who serve as ex-officio

          members. The CC State Board establishes policies, regulations, and standards

          for the administrative offices and the institutions that comprise the

          Community College System.

       l.m.   Oregon: It is the law and policy of the State of Oregon to promote and

          support post-secondary education of its citizens, which benefits the economy

          of the State and the welfare of Oregonians. ORS §§ 350.001 et seq. The State

          regulates seven public universities in the State (ORS Chapter 352), as well as

          community colleges (ORS Chapter 341), and career and trade training (ORS

          Chapter 344). Section 350.050 et seq. of the Oregon Revised Statutes

          establishes the Higher Education Coordinating Commission, which sets

          standards for institutions of higher education. In addition to other policies and

          funding requirements, Oregon law requires all institutions of higher education

          to have written policies regarding sexual assault, harassment, stalking, and

          dating violence that occur both on and off campus. ORS §§ 350.253, ORS

          350.255

       m.n.   Rhode Island: The Council on Postsecondary Education provides

          oversight of the public higher education system in Rhode Island. The Council

          adopts standards, requires enforcement, and exercises general supervision

          over all public higher education in the state. R.I.G.L. § 16-59-4. Duties also



                                       113
Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 114 of 150




          include formulating broad policies to implement the goals and objectives of

          the Board of Education along with preparing and maintaining a 5-year budget

          for higher education that implements the financial recommendations of the

          Board of Education. The Rhode Island Office of the Postsecondary

          Commissioner supports the Board of Education and Council on Postsecondary

          Education as the State’s higher education executive officer.

       n.o.Vermont: The Vermont State Board of Education has the authority to issue

          certificates of approval and of degree-granting authority to post-secondary

          institutions in the state whose goals, objectives, programs, and resources meet

          State Board standards. Vt. Stat. Ann. tit. 16, § 176. Vermont’s Higher

          Education Council reviews post-secondary institutions’ eligibility for certain

          federal funding. Vt. Stat. Ann. tit. 16, § 2881. State officials make up a

          majority of the governing Board of Trustees for the Vermont State Colleges

          system, Vt. Stat. Ann. tit. 16, §§ 2172-74, and roughly half of the governing

          Board of Trustees for the University of Vermont, Vt. Stat. Ann. tit. 16, app.

          ch. 1 § 1-2.

       o.p.Virginia: The State Council of Higher Education for Virginia (“SCHEV”) is

          the Commonwealth’s coordinating body for higher education. Pursuant to

          state statute, SCHEV “advocate[s] for and promote[s] the development and

          operation of an educationally and economically sound, vigorous, progressive,

          and coordinated system of higher education in the Commonwealth.” Va. Code

          Ann. § 23.1-200. The coordination and governance of higher education in

          Virginia are shared responsibilities among the General Assembly, the



                                       114
Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 115 of 150




          Governor, the institutions of higher education, and SCHEV. The Governor

          appoints members to public institutions’ Boards of Visitors, the State Board

          for Community Colleges, and SCHEV, and prepares and submits a biennial

          budget. The General Assembly confirms the Governor’s nominations, adopts

          a biennial budget, and enacts legislation pertaining to higher education.

          SCHEV develops a statewide strategic plan and provides policy and funding

          recommendations. The governing boards at institutions of higher education set

          institutional policy goals and priorities, approve budget requests to the

          Governor and General Assembly, and ensure that institutions effectively and

          efficiently use state funds.

       p.q.Washington: Each of Washington’s six public baccalaureate colleges and

          universities and each of its 30 community and technical college districts is

          governed by a board of regents or board of trustees (collectively, the

          “governing boards”) appointed by the governor with the consent of the senate.

          Wash. Rev. Code §§ 28B.20.100 (University of Washington), 28B.30.100

          (Washington State University), 28B.35.100 (Regional

          Universities), 28B.40.100 (The Evergreen State College), 28B.50.100

          (Community & Technical Colleges). Each governing board is responsible for

          promulgating its institution’s policies governing student conduct and

          discipline pursuant to Washington’s Administrative Procedure Act, Wash.

          Rev. Code Chapter 34.05. See Wash. Rev. Code §§ 28B.20.130 (University of

          Washington), 28B.30.150 (Washington State University), 28B.35.120

          (Regional Universities), 28B.40.120 (The Evergreen State College),



                                         115
     Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 116 of 150




                   28B.50.140 (Community & Technical Colleges). Each institution is also

                   responsible for establishing policies and procedures governing its faculty,

                   administrative, and classified employees. This process includes negotiating

                   collective bargaining agreements with those employees who are represented

                   by unions.

               q.r. Wisconsin: The Board of Regents of the University of Wisconsin System is

                   granted the primary responsibility for governance of the University of

                   Wisconsin System through enacting policies and promulgating rules for

                   governing the system, planning for the future needs of the State for university

                   education, ensuring the diversity of quality undergraduate programs while

                   preserving the strength of the State’s graduate training and research centers,

                   and promoting the widest degree of institutional autonomy within the

                   controlling limits of system-wide policies and priorities established by the

                   board. Wis. Admin. Code § UWS 36.09. The State’s Department of Safety

                   and Professional Services’ Educational Approval Program is charged with

                   protecting the public by inspecting and approving private trade,

                   correspondence, business, and technical schools doing business within the

                   state. Wis. Stat. § 440.52.

       220.297.        The States have primary responsibility for protecting the safety of their

residents, including children in K-12 institutions and children and adults attending postsecondary

schools.

       221.298.        Consistent with these responsibilities, the States have enacted laws and

regulations to prevent discrimination on the basis of sex in education institutions and to protect



                                                 116
     Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 117 of 150




the safety of students and others in K-12 and postsecondary schools. The States continue to

vigorously enforce these laws and regulations:

              a. Pennsylvania: Under Act 16 of 2019, postsecondary institutions in

                  Pennsylvania must adopt a clear, understandable written policy on sexual

                  harassment and sexual violence that informs victims of their rights under

                  federal and state law, including the crime victims’ bill of rights. The

                  Pennsylvania Department of Education subsequently created a model sexual

                  harassment and sexual violence policy for postsecondary schools. that

                  predates the Rule. Pa. Dep’t of Educ., Sexual Violence and Sexual

                  Harassment Model Sexual Misconduct Policy. Pennsylvania institutions

                  havehad until June 30, 2020, to comply.

              b. New Jersey: Every public institution of higher education, elementary school

                  and secondary school in New Jersey is required to adopt a policy included in

                  its student code of conduct prohibiting harassment, intimidation, or bullying.

                  N.J. Stat. Ann. § 18A:3B-68; N.J. Stat. Ann. § 18A:37-15. New Jersey law

                  sets out particular standards for conduct that must be prohibited under this

                  policy. Id. The New Jersey Law Against Discrimination (“LAD”), N.J. Stat.

                  Ann. § 10:5-1 to-49, prohibits all primary, secondary and postsecondary

                  schools, except any school operated by a religious institution, from

                  discriminating against students based on sex. This includes prohibiting sexual

                  harassment “that a reasonable student of the same age, maturity level, and

                  [sex] would consider sufficiently severe or pervasive enough to create an

                  intimidating, hostile or offensive school environment[.]”N.J. Stat. Ann.



                                                 117
Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 118 of 150




          § 10:5-5(f); 10:5-12(l); L.W. ex rel. L.G. v. Toms River Regional Schools Bd.

          of Education, 189 N.J. 381, 402–03 (N.J. 2007). Schools are required to take

          action to prevent sexual harassment and must promptly address it if they knew

          or should have known about it. Id. at 407. The LAD provides for

          administrative or court enforcement by the State’s Division on Civil Rights, as

          well as a private right of action. N.J. Stat. Ann. § 10:5-13. In May 2019, New

          Jersey enacted the Sexual Assault Victim’s Bill of Rights, to ensure the

          dignity and safety of victims and their access to necessary services and

          investigative procedures. N.J. Pub. L. 2019-103.

       c. California: The California Equity in Higher Education Act establishes the

          policy of the State of California to afford all persons equal rights and

          opportunities in postsecondary education institutions of the State. Cal. Educ.

          Code §§ 66251, 66252. As such, it is the policy of the State of California that

          all persons, regardless of sex, are free from discrimination of any kind in the

          postsecondary education institutions of the State. Cal. Educ. Code §§ 66270;,

          66281.5. State law authorizes the Board of Governors of the California

          Community Colleges, the Trustees of the California State University, and the

          Regents of the University of California to adopt regulations as required by law

          to implement the nondiscrimination requirements set forth in state law. Cal.

          Educ. Code § 66271.1. Under state law, for K-12 students, the definition of

          sexual harassment includes unwelcome conduct of a sexual nature that has the

          purpose or effect of having a negative impact upon the individual’s academic

          performance or of creating an intimidating, hostile, or offensive education



                                       118
Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 119 of 150




          environment. Students are protected from sexually harassing conduct,

          including cyber sexual bullying, that is related to a school activity or school

          attendance, including but not limited to acts that occur while a student is going

          to or coming from school, during lunch whether on or off campus, and while

          going to or coming from a school-sponsored activity. Cal. Educ. Code §§ 200

          & 48900, et seq. Separate and apart from state law school discipline

          procedures, state law also establishes a detailed grievance process for

          promptly and equitably investigating and resolving complaints of sexual

          harassment and assault in K-12 schools under the state’s Uniform Complaint

          Procedures. These procedures include collecting evidence from both parties,

          interviewing the parties and witnesses, issuing a letter of findings, and a right

          to appeal to the California Department of Education. Cal. Educ. Code,

          § 33315; Cal. Code Regs., tit. 5, §§ 4610, et seq. State law does not prohibit

          schools from acting outside the Uniform Complaint Procedures to more

          quickly address reports and complaints.

       d. Colorado: Colorado law requires Colorado public universities and colleges to

          adopt sexual misconduct policies for enrolled students. Colo. Rev. Stat. § 23-

          5-146(2). These policies must contain fair, impartial, and prompt procedures

          for the investigation of sexual misconduct, and require the college or

          university to complete an investigation or adjudicative process within an

          average of sixty to ninety days. Id. § 23-5-146(3)(d)(I). Although parties may

          have advisors during the process, those advisors are not permitted to speak

          and all questions for witnesses must go through the official individual or



                                       119
Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 120 of 150




          individuals conducting or participating in the investigation and adjudication

          process. Id. § 23-5-146(3)(d)(III)-(IV).

       e. Delaware: Under Delaware law, each public school district and charter school

          is required to establish and disseminate a policy for responding to teen dating

          violence and sexual assault that includes guidelines on mandatory reporting

          and confidentiality, and protocols for responding to incidents of teen dating

          violence and sexual assault. Del. Code Ann. tit. 14, § 4166. Higher education

          institutions in Delaware with more than 1,000 students are required to offer to

          sexual assault victims to report incidents perpetrated by or against a student to

          law enforcement authorities servicing the institution, to inform victims of their

          rights under the Delaware Victims’ Bill of Rights, to inform victims of

          available confidential medical and counseling services, and to report data to

          the State of Delaware to ensure compliance with the law. Higher education

          institutions are also required to provide training to responsible employees

          regarding the prevalence and nature of sexual assaults on college campuses,

          and the requirements of state and federal law. Del. Code Ann. tit. 14, ch. 90A.

       f. District of Columbia: The District of Columbia City Council passed the D.C.

          School Safety Omnibus Act of 2018 (“DCSSOA”) to promote and protect

          District students’ safety by preventing sexual harassment and dating violence

          against students by faculty, staff, and other students in District schools. The

          DCSSOA defines “sexual harassment” as “any unwelcome or uninvited

          sexual advances, requests for sexual favors, sexually motivated physical

          conduct, stalking, or other verbal or physical conduct of a sexual nature that



                                       120
Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 121 of 150




          can be reasonably predicted to: (A) Place the victim in reasonable fear of

          physical harm to his or her person; (B) Cause a substantial detrimental effect

          to the victim’s physical or mental health; (C) Substantially interfere with the

          victim’s academic performance or attendance at school; or (D) Substantially

          interfere with the victim’s ability to participate in, or benefit from, the

          services, activities, or privileges provided by a school.” D.C. Code § 38-

          952.01(5). The DCSSOA’s broad definition of “sexual harassment” differs

          from the Rule’s definition which restricts schools from investigating sexual

          harassment until it becomes “severe, pervasive, and objectively offensive.”

          The D.C. Human Rights Act of 1977 (“DCHRA”), the country’s most

          expansive state human rights law, protects District residents from sex

          discrimination in education institutions, which includes “deny[ing],

          restrict[ing], or . . . abridge[ing] or condition[ing] the use of, or access to, any

          of its facilities, services, programs, or benefits of any program or activity to

          any person otherwise qualified.” D.C. Code § 2–1402.41.

       g. Illinois: The Illinois School Code requires schools to create, maintain, and

          implement an age-appropriate policy on sexual harassment. 105 ILCS 5/10-

          20.69 (P.A. 101-418). The School Code also requires that all public school

          classes that teach sex education in grades 6 through 12 must include course

          material and instruction about unwanted physical and verbal sexual advances

          and what may be considered sexual harassment or sexual assault. 105 ILCS

          5/27-9.1(c)(8). In 2015, Illinois enacted the Preventing Sexual Violence in

          Higher Education Act (“PSVHEA”) establishing requirements for all higher



                                        121
Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 122 of 150




          education institutions aimed at raising awareness about and addressing

          campus sexual violence, domestic violence, dating violence and stalking. The

          PSVHEA mandates that all universities “shall adopt a comprehensive policy

          concerning sexual violence, domestic violence, dating violence, and stalking

          consistent with governing federal and State law.” 110 ILCS 155/10. It outlines

          detailed requirements schools must follow to address and prevent sexual

          violence.

       h. Massachusetts: Massachusetts has several state laws which protect against sex

          discrimination and sexual harassment in education institutions. Mass. Gen.

          Laws ch. 151C, § 2(g) (fair educational practices); Mass. Gen. Laws ch. 76,

          § 5 (discrimination on the basis of sex); Mass. Gen. Laws ch. 12, § 11H

          (Massachusetts Civil Rights Act). Under Massachusetts law, prohibited sexual

          harassment by an education institution includes “any sexual advances,

          requests for sexual favors and other verbal or physical conduct of a sexual

          nature when: (i) submission to or rejection of such advances, requests or

          conduct is made either explicitly or implicitly a term or condition of the

          provision of the benefits, privileges or placement services or as a basis for the

          evaluation of academic achievement; or (ii) such advances, requests or

          conduct have the purpose or effect of unreasonably interfering with an

          individual’s education by creating an intimidating, hostile, humiliating or

          sexually offensive educational environment.” Mass. Gen. Laws ch. 151C,

          § 1(e). The Massachusetts Commission Against Discrimination, a

          Massachusetts agency that investigates and adjudicates violations of anti-



                                       122
Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 123 of 150




          discrimination laws, enforces this prohibition for students seeking admission

          to any education institution or who are enrolled in vocational training

          institutions. Mass. Gen. Laws ch. 151C, § 3(a). The Massachusetts Board of

          Elementary and Secondary Education has promulgated regulations providing

          that: “All public schools shall strive to prevent harassment or discrimination

          based upon a student’s race, color, sex, gender identity, religion, national

          origin or sexual orientation and all public schools shall respond promptly to

          such discrimination or harassment when they have knowledge of its

          occurrence.” 603 Code Mass. Regs. 26.07(2). Massachusetts regulations

          contain requirements for schools’ notification and complaint procedures for

          discrimination and harassment. 603 Code Mass. Regs. 26.08.

       i. Michigan: Under Michigan state law, each local school district’s board “shall

          adopt and implement a written sexual harassment policy.” Mich. Comp. Laws

          § 380.1300a. State law further provides that the sexual harassment policies

          “shall prohibit sexual harassment by school district employees, board

          members and pupils directed toward other employees or pupils and shall

          specify penalties for violation of the policy.” Id.

       j. Minnesota: Under Minnesota law, in addition to the State’s Human Rights Act

          that prohibits any educational institution from engaging in sex discrimination,

          Minn. Stat. § 363A.13, subd. 1, postsecondary institutions must have a written

          policy on sexual harassment and sexual violence, Minn. Stat. § 135A.15,

          subd. 1(b). The Minnesota State Colleges and Universities system has a policy

          that prohibits sexual harassment that is “directed at verbal or physical conduct



                                       123
Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 124 of 150




          that constitutes discrimination/harassment under state and federal law and is

          not directed at the content of speech.” Its sexual violence policy states that it

          “is committed to eliminating sexual violence in all its forms.” Minnesota law

          requires local school boards to adopt written sexual harassment policies and

          the Commissioner of the Minnesota Department of Education “maintain[s]

          and make[s] available to school boards a model sexual, religious, and racial

          harassment and violence policy.” Minn. Stat. § 121A.03, subds. 1 & 2.

       k. Nevada: Nevada law requires the Nevada Department of Education to

          “prescribe by regulation a policy for all school districts and schools to provide

          a safe and respectful learning environment that is free of bullying and cyber-

          bullying.” Nev. Rev. Stat. 388.133. All school districts and charter schools in

          Nevada must adopt the policy. Nev. Rev. Stat. 388.134(1). Nevada law

          specifically defines bullying as including expressions, acts, or gestures

          directed at a person that “have the effect of . . . [c]reating an intimidating or

          hostile education environment for the person; or . . . [s]ubstantially interfering

          with the academic performance of a pupil or the ability of the person to

          participate in or benefit from services, activities or privileges provided by a

          school” that is based upon the “[a]ctual or perceived race, color, notional

          origin, ancestry, religion, gender identity or expression, sexual orientation,

          physical or mental disability of a person, sex or any other distinguishing

          characteristic or background of a person.” Nev. Rev. Stat. 388.122.

          Additionally, Nevada law denies cyber-bullying to include “bullying through




                                        124
Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 125 of 150




          the use of electronic communication,” including the transmission or

          distribution “of a sexual image of a minor.” Nev. Rev. Stat. 388.123.

       k.l. Oregon: Oregon has numerous policies against the sorts of conduct implicated

          in the Rule. Oregon law prohibits discrimination on the basis of sex. ORS

          659A.030. Harassment (ORS 166.065) and offensive sexual contact (ORS

          163.415) are crimes under Oregon law, as is offensive contact with a minor

          (ORS 163.479). Oregon Revised Code Section 342.700 et seq. requires all

          public school districts, education service districts and public charter schools to

          adopt a sexual harassment policy applicable to all students and staff. The law

          sets forth the requirements for the policies, including definitions and

          consequences for assault, unwanted physical and verbal contact, and demands

          for sexual favors. ORS 342.704.

       l.m.   Rhode Island: Under Rhode Island law, discrimination on the basis of sex

          is prohibited in all public elementary and secondary schools in the state.

          R.I.G.L. § 16-38-1.1. In 2007, the Lindsay Ann Burke Act was passed,

          requiring all schools to adopt a policy responding to allegations of teen dating

          and sexual violence. R.I.G.L. § 16-85-2. The Council on Postsecondary

          Education issued a Sexual Harassment and Sexual Violence policy in 2015 to

          prohibit all forms of sexual harassment and sexual violence that all faculty,

          staff and students at all higher education entities in Rhode Island must comply

          with.

       m.n.   Virginia: Virginia’s General Assembly has enacted several statutes that

          protect victims of sexual assault. For example, Virginia Code § 23.1-808



                                       125
Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 126 of 150




          requires review of sexual violence policies annually. Virginia Code § 23.1-

          806 requires that a review committee convene within 72 hours of a report of

          an alleged act of sexual violence and determine whether the matter should be

          referred to local law enforcement, and where the conduct may constitute a

          felony, contact the local Commonwealth’s Attorney (subject to certain privacy

          protections). And Virginia Code § 23.1-807 requires that universities provide

          access to or enter into memoranda of understanding with sexual assault crisis

          centers or other victim support service.

       n.o.Vermont: Under Vermont state law, “[i]t is the policy of the State of Vermont

          that all Vermont educational institutions provide safe, orderly, civil, and

          positive learning environments. Harassment, hazing, and bullying have no

          place and will not be tolerated in Vermont schools. No Vermont student

          should feel threatened or be discriminated against while enrolled in a Vermont

          school.” Vt. Stat. Ann. tit. 16, § 570(a). Therefore, Vermont law instructs that

          “[e]ach school board shall develop, adopt, ensure the enforcement of . . .

          harassment, hazing, and bullying prevention policies that shall be at least as

          stringent as model policies developed by the Secretary.” Id. § 570(b). The

          Secretary of Education has developed model policies and procedures for the

          prevention of hazing, harassment, and bullying. Vermont statute also requires

          that the board of trustees or other governing body of each postsecondary

          school operating in Vermont adopt and ensure enforcement of a policy

          establishing that harassment, as defined by Vt. Stat. Ann. tit. 16, § 11(a)(26),

          is a form of unlawful discrimination and therefore prohibited. The board is



                                       126
Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 127 of 150




          also required to establish procedures to address complaints of discriminatory

          harassment and to initiate educational programs designed to prevent such

          conduct. Vt. Stat. Ann. tit. 16, § 178.

       o.p.Washington: Washington law prohibits discrimination on the basis of sex in

          K-12 schools. Chapter 28A.640 Wash. Rev. Code. Regulations implementing

          this statute define sexual harassment for antidiscrimination purposes and

          establish required criteria for each school district’s sexual harassment policy.

          Wash. Admin. Code §§ 392-190-056, 057. School districts are required to

          adopt sexual harassment policies and procedures that meet both state and

          federal antidiscrimination law requirements. The Washington State School

          Directors’ Association has published model policies and procedures

          concerning issues such as harassment, gender inclusivity, and student

          discipline. Washington’s Gender Equality in Higher Education Act, Chapter

          28B.110 Wash. Rev. Code, prohibits discrimination on the basis of gender at

          Washington’s higher education institutions. It requires each institution to

          develop and distribute policies and procedures for handling complaints of

          sexual harassment and sexual violence, as well as other rules and guidelines to

          eliminate sexual harassment and other forms of gender discrimination in

          higher education. Wash. Rev. Code § 28B.110.030(8). In 2014, the state

          legislature created a Campus Sexual Violence Prevention Task Force, which

          submitted its final report at the end of 2016. Among other things, the report

          contains summaries of initiatives launched by public and private institutions to




                                       127
     Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 128 of 150




                  combat sexual violence on campus, as well as positions and recommendations

                  on many issues related to sexual violence prevention.

               p.q.Wisconsin: Under Wisconsin law, each school board in charge of the K-12

                  public schools of the district bears the responsibility for developing policies

                  prohibiting discrimination against pupils, including policies prohibiting

                  discrimination on the basis of sex. Wis. Admin. Code §§ PI 9.01(1);), 9.02(2).

                  The Wisconsin Administrative Code provides that students, faculty, and staff

                  within the University of Wisconsin System are subject to discipline, up to and

                  including dismissal for engaging in acts of sex discrimination, including

                  sexual assault, sexual harassment, dating violence, and stalking. Wis. Admin.

                  Code §§ UWS 4, UWS 7, UWS 17. Additionally, University of Wisconsin

                  System Board of Regents Policy 14-2 requires each school within the system

                  to implement institutional procedures consistent with the policy, including

                  providing education and training, defining prohibited conduct on the basis of

                  sex, identifying the institution’s Title IX coordinator, designating responsible

                  employees, and describing available counseling, medical, legal, and other

                  resources for complainants, victims, and accused persons.

       222.299.       Where a Plaintiff State’s lawlaws provide greater protections than the

Rule, schools subject to these laws will need tomust create parallel code of conduct provisions

and enforcement mechanisms—one addressing “Title IX sexual harassment” and one addressing

“non-Title IX sexual harassment.” See ¶¶ 208285–209286, supra.

       223.300.       The Rule will undermineundermines the goals of State laws and

regulations by discouraging reporting of sexual harassment, where, for example, victims do not



                                               128
     Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 129 of 150




wish to submit to cross-examination or disclosure of sensitive information required by the Rule,

and by exacerbating the re-traumatization that could result from multiple rounds of interviews or

adversarial cross-examination by an interested party.

       224.301.       Certain States require that policies governing K-12 and/or postsecondary

schools be subject to a rigorous regulatory process to include, in some cases, notice and

comment rulemaking. As a result, certain States will face difficulty in updating their regulations

or policies in time to comply with the effective date of the Rule. For example,

               a.   California: Rulemaking by the California Department of Education, the

                    California State Board of Education, and the State Superintendent of Public

                    Instruction must comply with the requirements of California’s Administrative

                    Procedure Act. Cal. Gov’t Code § 11340 et seq. These entities willmay need

                    to engage in rulemaking to amend state policies relating to non-

                    discrimination and complaint procedures for alleged violations of federal

                    program statutes and regulations in California’s schools., while

                    simultaneously operating under interim processes. Compliance with

                    California’s Administrative Procedure Act requires public notice of the

                    express terms of the proposed regulation and an opportunity for public

                    discussions of proposed regulations before regulations can be adopted. Cal.

                    Gov’t Code §§ 11346.2, 11346.4, 11346.45, 11346.5, 11346.6, 11346.8 .

               b.   New Mexico: To comply with the Rule’s new requirements, postsecondary

                    schools will have to change their regents, faculty, staff, and student policies,

                    as well as the entire discrimination claims process. These changes must be

                    made subject to New Mexico’s regulatory requirements, which include a



                                                129
Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 130 of 150




           period of 30 days at a minimum between publication of a notice of proposed

           rule and a hearing on the rule. NMSA 1978, § 14-4-5.2.

        c. Wisconsin: In Wisconsin, K-12 institutions must provide for a public hearing

           and opportunity for public commentary at a board meeting before the board

           for public schools in a particular district may adopt new non-discrimination

           policies or procedures. Wis. Admin. Code § PI 9.03(3). Similarly, permanent

           administrative rules and procedures affecting the University of Wisconsin

           System of public higher education must go through Wisconsin’s

           administrative rulemaking process, complete with a period of notice of the

           proposed rule and public comment. Prior to allowing a proposed rule to

           proceed to a period of public comment, the Wisconsin Legislative Council

           staff serves as the Administrative Rules Clearinghouse. An agency must

           submit a proposed rule to the Clearinghouse for review and comment, prior

           to holding a public hearing on the rule. The Clearinghouse then assigns a

           Clearinghouse Rule number to the proposed rule and reviews the statutory

           authority under which the agency intends to promulgate the rule as well as

           the form, style and clarity of the rule. The Clearinghouse then submits a

           Clearinghouse Report to the agency with its comments about the rule. UW

           System drafted emergency rules, which were approved by the Governor on

           August 7, 2020, and is currently proceeding through the required permanent

           rule promulgation process.

       d. The Rule will also harmWashington: Student conduct codes for public post-

          secondary institutions in Washington must comply with the rule-making



                                        130
     Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 131 of 150




                     procedures set forth under Washington’s Administrative Procedure Act,

                     RCW 34.05 (WAPA). The Rule has required substantial modifications to

                     these conduct codes and thus required these institutions to engage in WAPA

                     rule-making. This has involved emergency publication of amendments and

                     supplements to existing conduct codes, which can remain in effect for no

                     more than 120 days. If an institution does not commence permanent

                     rulemaking during this 120-day period, then the emergency rules will expire

                     and cannot be renewed. Permanent rulemaking includes requirements for

                     public notice and public participation via a written comment period and a

                     public hearing.

          225.302.      The Rule also harms the States’ sovereign interests by requiring States

with policies and laws that are consistent with Title IX’s anti-discriminatory aims but conflict

with the Rule’s prescriptive grievance process to revise their codes, such as state employment

laws, student privacy laws, and student discipline codes, in order to avoid having their laws

preempted by the Rule, without even providing sufficient time for States to conduct such a

review.

          226.303.      The States also have an interest in participating in the administrative

process governing the Rule’s adoption. The Department promulgated the Rule in a manner that

deprived the States of a meaningful opportunity to participate in this process.

          C. The Rule Will HarmHarms Plaintiff States’ Quasi-Sovereign Interests

          227.304.      Sexual harassment can lead to serious physical, emotional, psychological,

and other harms. These harms can continue long after an incident or incidents of sexual

harassment and can affect not just the individual subject to harassment, but friends, family

members, and community members.
                                                 131
     Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 132 of 150




       228.305.        These harms are often exacerbated if the individual is forced to relive the

incident of harassment in the context of investigatory, judicial, or other proceedings.

       229.306.        The Rule will undermineundermines schools’ efforts to combat sexual

harassment, discourage reporting of sexual harassment, and cause increased harm to students and

others who suffer sexual harassment in connection with educational programs.

       230.307.        In addition to causing harm to individuals who suffer sexual harassment,

the Rule will undermineundermines the educational mission of schools in the Plaintiff States,

causing additional harm to students, faculty, staff, and other residents of the Plaintiff States.

       231.308.        The Rule will undermine Stateundermines States’ efforts to combat sexual

harassment and ensure safe and equal educational experiences for all students. For example,

               a. New Jersey: The New Jersey Attorney General issued revised statewide

                   standards in 2018 on Supporting Victims of Sexual Assault. (AG Directive

                   2018-5). The dissemination and implementation of this Directive included

                   stakeholder meetings with a wide variety of actors in all of New Jersey’s 21

                   counties, including school administrators, victim advocates, and attorneys. In

                   addition, the Office of the Secretary of Higher Education works with the

                   State’s public and private higher education institutions to ensure students have

                   access to high quality education and serves as the lead communication agency

                   on higher education with the Federal government. In 2019, the Governor

                   signed Executive Order 61 (Murphy 2019), establishing a Safe and Inclusive

                   Learning Environment working group (among 4 other groups) that was

                   charged with developing an implementation guide for colleges and

                   universities based on the 2017 NJ Task Force on Campus Sexual Assault



                                                 132
     Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 133 of 150




                   report recommendations. The Secretary coordinated this wide variety of

                   stakeholders from the State’s higher education institutions to create an

                   implementation plan including guidelines and best practices for schools

                   carrying out sexual harassment investigations and grievance procedures.

               b. Virginia: In 2014, then Governor Terry McAuliffe issued Executive Order 25,

                   which established the Governor’s Task Force on Combating Campus Sexual

                   Violence. Attorney General Herring chaired the Task Force, which provided a

                   final report and 21 recommendations to the Governor in May 2015. The work

                   of the Task Force was a collaborative effort that included top state leaders and

                   experts including Virginia’s Secretaries of Education, Health and Human

                   Services, and Public Safety and Homeland Security, representatives from

                   higher education, student leaders, law enforcement, community advocates,

                   and health professionals. The recommendations were designed to provide a

                   safe and equitable learning and teaching environment for students, faculty

                   members, and staff by enhancing institutional response to campus sexual

                   violence with a sensitive and supportive approach to all parties involved.

       232.309.        The States have a quasi-sovereign interest in protecting the safety and

well-being of their residents.

       233.310.        Protecting public health is one of the police powers reserved to the States.

The States can reduce future health care costs when they effectively prevent their residents from

being subjected to sexual harassment in their education institutions. The States have an interest

in ensuring that funds are not diverted from other vital State priorities and programs towards

treating increased numbers of sexual harassment victims due to the Rule’s failure to provide



                                                133
     Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 134 of 150




sufficient protections to stop, prevent, and remedy sexual harassment and violence in State

schools.

       234.311.        The States’ interest is particularly strong in matters relating to the physical

safety of their residents and in those relating to the protection of children. The Rule harms these

interests by leaving many student victims and survivors of sexual harassment without adequate

relief, exacerbating the effects of harassment and resulting in school communities that are less

safe and unable to provide a nondiscriminatory environment, as required by Title IX.

                                       CAUSES OF ACTION

                                          COUNT I
                        Agency Action in Excess of Statutory Authority
                                    (5 U.S.C. § 706(2)(C))

       312.    Plaintiff States incorporate by reference the foregoing paragraphs of this

Complaint as if set forth at length.

       313.    Under the APA, a court shall “hold unlawful and set aside agency action,

findings, and conclusions found to be in excess of statutory jurisdiction, authority, or limitations,

or short of statutory right.” 5 U.S.C. § 706(2)(C).

       314.    Defendants are charged with enforcing Title IX. Congress authorized the

Department only to issue rules and regulations that “effectuate the [substantive] provisions of”

Title IX. 20 U.S.C. § 1682. Defendants’ authority to issue Rules that have the force of law is

limited by the authority granted by Congress and cannot be exceeded.

       315.    The Rule in its entirety—including §§ 106.3(a), 106.6, 106.8, 106.9, 106.12,

106.18, 106.24, 106.30, 106.44, 106.46, 106.62, 106.71, 106.72, 106.81, 106.81—does not

“effectuate” Title IX and therefore exceeds the Department’s authority under Title IX.

       316.    Defendants are also charged with enforcing FERPA.



                                                134
     Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 135 of 150




       317.      FERPA prohibits the “release” of student “education records” without the written

consent of the student (or parent, where applicable). 20 U.S.C. § 1232g(b).

       318.      Schools must comply with FERPA when handling a Title IX matter. Subject to a

limited exception, FERPA applies to Title IX disciplinary investigations, protecting the

education records of all students involved.

       319.      Title IX and FERPA do not conflict.

       320.      The requirements of the Rule conflict with the requirements of FERPA.

       321.      Defendants lack authority to implement Title IX in a way that creates a conflict

with FERPA and to resolve that conflict by superseding FERPA via a Title IX regulation.

       322.      The Rule exceeds the Department’s authority under Title IX and FERPA.

       323.      Defendants have exceeded their statutory authority in violation of Title IX,

FERPA, and the APA. The Rule is therefore unlawful and must be set aside.

                                          COUNT II
                      Agency Action Not in Accordance With LawTitle IX
                            (5 U.S.C. § 706(2)(A), (C)) – Title IX))

       235.324.         Plaintiff States incorporate by reference the foregoing paragraphs of this

Complaint as if set forth at length.

       236.325.         Under the APA, a court shall “hold unlawful and set aside agency action,

findings, and conclusions found to be . . . not in accordance with law.” 5 U.S.C. § 706(2)(A).

       237.326.         Title IX provides that no person in the United States shall “be excluded

from participation in, be denied the benefits of, or be subjected to discrimination under any

education program or activity receiving Federal financial assistance” on “the basis of sex.” 20

U.S.C. § 1681.




                                                 135
     Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 136 of 150




       327.    In Title IX, Congress authorized the Department only to issue rules and

regulations that “effectuate the [substantive] provisions of” Title IX. 20 U.S.C. § 1682.

       238.328.        The purpose of Title IX is “to provide individual citizens effective

protection against” discriminatory practices. Cannon v. Univ. of Chicago, 441 U.S. 677, 704

(1979). Title IX ensures that no student is excluded from participation in or, denied the benefits

of, or subjected to discrimination under an education program or activity because of sexual

harassment.

       239.329.        Congress created a robust administrative enforcement scheme for

enforcing Title IX’s prohibition on discrimination on the basis of sex.

       240.    The Rule violates Title IX in numerous ways, including by:

               a. Narrowing the definition of sexual harassment;

               b. Narrowing Title IX to apply only when sexual harassment occurs in a school’s

                   education program or activity and inside the United States;

               c. Requiring a complainant to be “participating in or attempting to participate in

                   the education program or activity” of the school at the time a formal

                   complaint is filed; and

               d. Placing schools at greater risk of losing federal funding if they fail to strictly

                   satisfy every element of the Rule’s prescriptive grievance process than if they

                   respond to sexual harassment in a manner that is just short of clearly

                   unreasonable.

       330.    The Rule in its entirety—including §§ 106.3(a), 106.6, 106.8, 106.9, 106.12,

106.18, 106.24, 106.30, 106.44, 106.46, 106.62, 106.71, 106.72, 106.81, 106.81—is “not in

accordance with” § 1681(a).



                                                136
     Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 137 of 150




       331.    The Rule in its entirety—including §§ 106.3(a), 106.6, 106.8, 106.9, 106.12,

106.18, 106.24, 106.30, 106.44, 106.46, 106.62, 106.71, 106.72, 106.81, 106.81—is not in

accordance with” § 1682 because the Department failed to “effectuate” § 1681(a).

       241.332.        Defendants have acted in violation of Title IX and the APA. The Rule is

therefore unlawful and must be set aside.

                                          COUNT II
                        Agency Action in Excess of Statutory Authority
                               (5 U.S.C. § 706(2)(C)) – Title IX

       242.1. Plaintiff States incorporate by reference the foregoing paragraphs of this

Complaint as if set forth at length.

       243.1. Under the APA, a court shall “hold unlawful and set aside agency action,

findings, and conclusions found to be in excess of statutory jurisdiction, authority, or limitations,

or short of statutory right.” 5 U.S.C. § 706(2)(C).

       244.1. In Title IX, Congress authorized the Department only to issue rules and

regulations that “effectuate the [substantive] provisions of” Title IX. 20 U.S.C. § 1682.

       245.    Although the Department relied on this authority in issuing the Rule, the Rule

does not “effectuate” Title IX. The following provisions, among others, do not effectuate Title

IX’s prohibition of discrimination on the basis of sex:

               a. Mandating that schools dismiss formal complaints if “the conduct alleged in

                   the formal complaint would not constitute sexual harassment as defined in

                   § 106.30 even if proved, did not occur in the recipient’s education program or

                   activity, or did not occur against a person in the United States”; and

               b. Mandating prescriptive grievance procedures for primary and secondary

                   education that override local school discipline policies and practices that meet



                                                137
     Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 138 of 150




                   Supreme Court standards and allow for the flexibility needed to maintain

                   safety.

       246.    Defendants have exceeded their statutory authority in violation of Title IX and the

APA. The Rule is therefore unlawful and must be set aside.

                                      COUNT III
 Agency Action Not in Accordance With Law & in Excess of Statutory Authority FERPA
                         (5 U.S.C. § 706(2)(A), (C)) – FERPA))

       247.333.        Plaintiff States incorporate by reference the foregoing paragraphs of this

Complaint as if set forth at length.

       248.334.        Under the APA, a court shall “hold unlawful and set aside agency action,

findings, and conclusions found to be . . . not in accordance with law” or “in excess of statutory

jurisdiction, authority, or limitations, or short of statutory right.”.” 5 U.S.C. § 706(2)(A), (C).

       249.1. Defendants are charged with enforcing both Title IX and FERPA.FERPA

prohibits the “release” of student “education records” without the written consent of the student

(or parent, where applicable). 20 U.S.C. § 1232g(b).

       250.335.        FERPA prohibits the “release” of student “education records” without the

written consent of the student (or parent, where applicable). 20 U.S.C. § 1232g(b).

       251.336.        Schools must comply with FERPA when handling a Title IX matter.

Subject to a limited exception, FERPA applies to Title IX disciplinary investigations, protecting

the education records of all students involved.

       252.337.        The Rule violatesis “not in accordance with” FERPA by requiringbecause

it requires schools to provide student education records beyond what is allowed by FERPA.




                                                  138
     Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 139 of 150




       253.    Defendants lack authority to implement these non-conflicting statutes in a way

that creates a conflict and to resolve that conflict by superseding FERPA via a Title IX

regulation.

       254.338.         Defendants have exceeded their statutory authority and acted in violation

of FERPA and the APA. The Rule is therefore unlawful and must be set aside.

                                       COUNT IV
          Agency Action That Is Arbitrary, Capricious, and an Abuse of Discretion
                                  (5 U.S.C. § 706(2)(A))

       255.339.         Plaintiff States incorporate by reference the foregoing paragraphs of this

Complaint as if set forth at length.

       256.340.         Under the APA, a court shall “hold unlawful and set aside agency action,

findings, and conclusions found to be arbitrary, capricious, [and] an abuse of discretion.”

5 U.S.C. § 706(2)(A).

       257.341.         A rule The Rule in its entirety—including §§ 106.3(a), 106.6, 106.8,

106.9, 106.12, 106.18, 106.24, 106.30, 106.44, 106.46, 106.62, 106.71, 106.72, 106.81, 106.81—

is arbitrary and capricious if, for examplebecause, among other things, the agencyDepartment

has “relied on factors which Congress has not intended it to consider, entirely failed to consider

an important aspect of the problem, offered an explanation for its decision that runs counter to

the evidence before the agency, or . . . [and] is so implausible that it could not be ascribed to a

difference in view or the product of agency expertise.” Motor Vehicle Mfrs. Ass’n of the U.S. v.

State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983).

       258.    In addition, the Rule in its entirety is arbitrary and capricious because the

Department has changed course without taking into account the serious reliance interests

engendered by the Department’s prior and longstanding policies. See Dep't of Homeland Sec. v.

The following aspects of the Rule, among others, are arbitrary and capricious:
                                                 139
Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 140 of 150




       a. Requiring all schools to comply with the Rule by August 14, 2020;

       b. Creating inconsistent requirements between the Rule’s preamble and the Rule

          itself;

       c. Proscribing standards for Title IX that are inconsistent with other civil rights

          laws applicable in schools;

       d. Imposing requirements inconsistent with the Clery Act/VAWA by preventing

          schools from timely and effectively fulfilling their obligations under these

          statutes to investigate allegations of sexual assault both on and off campus;

       e. Narrowing the definition of sexual harassment;

       f. Limiting Title IX’s protections to sexual harassment that occurs in a school’s

          education program or activity or inside the United States;

       g. Requiring a complainant to be participating in or attempting to participate in a

          school’s education program or activity for a formal complaint to be filed;

       h. Establishing other complaint filing barriers without regard to the unique needs

          of K-12 students;

       i. Mandating that schools dismiss formal complaints if “the conduct alleged in

          the formal complaint would not constitute sexual harassment as defined in

          § 106.30 even if proved, did not occur in the recipient’s education program or

          activity, or did not occur against a person in the United States,” but allowing

          schools to take action under other provisions of their code of conduct;

       j. Limiting the remedies that a school can issue to only those directly applicable

          to the complainant and for the limited purpose of “restoring or preserving

          access” to the school;



                                        140
Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 141 of 150




        k. Requiring postsecondary schools to provide live hearings with direct, oral

           cross-examination by a party’s advisor, even if the complainant or respondent

           is a minor;

        l. Requiring postsecondary schools to provide parties with advisors to conduct

           direct, oral cross-examination;

        m. Requiring postsecondary schools to make immediate evidentiary decisions on

           the record during live hearings;

        n. Preventing postsecondary schools from considering any statement unless the

           party or witness submits to live, direct, oral cross-examination;

        o. Preventing K-12 schools from placing reasonable limitations on the parties’

           ability to discuss the allegations under investigation;

        p. Requiring all schools to provide parties with all evidence directly related to

           the allegations, without regard for relevance, confidentiality, the protection of

           witnesses (who may be young minors), or the implications of sharing sensitive

           information with and about young children;

        q. Prohibiting only school publications that “state” a discriminatory purpose or

           intent;

        r. Eliminating the notice requirement for institutions controlled by a religious

           organization; and

        s. Intentionally disregarding critical costs, providing inadequate and flawed

           assessments of the costs necessary to comply with the Rule, and providing

           inadequate justification for costs that the Rule imposes on schools.

 342.   Regents of the Univ. of California, 140 S. Ct. 1891, 1913 (2020).



                                        141
     Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 142 of 150




       343.    In addition, the Rule in its entirety is arbitrary and capricious because it contains a

RIA that is deeply flawed, unreasonable, and replete with inconsistencies, inaccuracies,

limitations, and illogical conclusions. See Nat’l Ass’n of Home Builders v. E.P.A., 682 F.3d

1032, 1040 (D.C. Cir. 2012).

       259.344.         In promulgating the Rule, Defendants have acted in a manner that is

arbitrary, capricious, and an abuse of discretion in violation of the APA. The Rule is therefore

unlawful and must be set aside.

                                       COUNT V
                     Without Observance of Procedure Required by Law
                                  (5 U.S.C. § 706(2)(D))

       260.345.         Plaintiff States incorporate by reference the foregoing paragraphs of this

Complaint as if set forth at length.

       261.346.         Under the APA, a court shall “hold unlawful and set aside agency action,

findings, and conclusions found to be without observance of procedure required by law.”

5 U.S.C. § 706(2)(D).

       262.347.         In issuing substantive rules, federal agencies are required to follow the

notice and comment process set forth in the APA.

       263.348.         The agency must publish a “[g]eneral notice of proposed rule making” in

the Federal Register. 5 U.S.C. § 553(b). That notice must describe “either the terms or substance

of the proposed rule or a description of the subjects and issues involved.” 5 U.S.C. § 553(b)(3).

       264.349.         The agency must further provide “interested persons” an “opportunity to

participate in the rule making through submission of written data, views, or arguments with or

without opportunity for oral presentation.” 5 U.S.C. § 553(c).

       265.350.         To comply with the APA’s notice-and-comment requirements, the

agency’s final rule must be “a ‘logical outgrowth’ of the agency’s proposed regulations.” Ass’n
                                                 142
     Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 143 of 150




of Private Sector Colleges & Universities v. Duncan, 681 F.3d 427, 442 (D.C. Cir. 2012). The

agency “must itself provide notice of a regulatory proposal.” Id. at 462 (internal quotation marks

omitted). A final rule is not a logical outgrowth if “interested parties would have had to divine

[the agency’s] unspoken thoughts, because the final rule was surprisingly distant from the

proposed rule.” Id. at 461 (internal quotation marks omitted).

       266.351.        The Rule is not a logical outgrowth of the notice of proposed rulemaking.

Specifically, the notice of proposed rulemaking failed to provide notice of provisions:

               a. Explicitly preempting state and local laws that conflict with certain sections of

                   the Rule;

               b. Allowing for schools to consolidate complaints;

               c. Allowing for dismissal if a respondent is no longer enrolled or employed by

                   the recipient;

                d. Creating a new confidentiality provision that is internally inconsistent with

                    the existing confidentiality regulation already incorporated by reference from

                    Title VI;

               e. Prohibiting students from filing complaints if they are not participating in or

                   attempting to participate in an education program or activity at the time of

                   complaint filing; and

               f. Purporting to make portions or sections of the Rule severable.

       267.352.        In addition, “[u]nder APA notice and comment requirements, among the

information that must be revealed for public evaluation are the technical studies and data upon

which the agency relies in its rulemaking.” Am. Radio Relay League, Inc. v. F.C.C., 524 F.3d

227, 236 (D.C. Cir. 2008) (internal quotation marks and brackets omitted). Agencies must



                                                143
       Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 144 of 150




provide these studies during the rulemaking “in order to afford interested persons meaningful

notice and an opportunity for comment.” Id. at 237. “[A]n agency [also] commits serious

procedural error when it fails to reveal portions of the technical basis for a proposed rule in time

to allow for meaningful commentary.” Solite Corp. v. EPA, 952 F.2d 473, 484 (D.C. Cir. 1991).

        268.353.       Defendants failed to provide interested parties with methodology for its

cost-benefit analysisRIA and the technical reports and data on which the agency relied in

preparing the notice of proposed rulemaking. This prevented Plaintiff States and others from

meaningfully commenting on the Department’s estimates.

        269.354.       In promulgating a final rule, the agency must provide a statement of the

“basis and purpose.” 5 U.S.C. § 553(c). In this statement, the agency must “respond in a

reasoned manner” to all public comments “that raise significant problems.” Am. Coll. of

Emergency Physicians v. Price, 264 F. Supp. 3d 89, 94 (D.D.C. 2017) (quoting City of

Waukesha v. EPA, 320 F.3d 228, 257 (D.C. Cir. 2003)). “[F]ailure to address these comments, or

at best its attempt to address them in a conclusory manner, is fatal to its defense.” Ass’n of

Private Sector Colleges & Universities v. Duncan, 681 F.3d 427, 449 (D.C. Cir. 2012) (cleaned

up).

        270.   Among others, theThe Department failed to provide an adequate explanation for:

               a. Prohibiting only school publications that “state” a discriminatory purpose or

                   intent;

               b. Eliminating the notice requirement for institutions controlled by a religious

                   organization; and




                                                144
     Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 145 of 150




               c. Not providing interested parties with technical reports and data on which the

                     agency relied in preparing the notice numerous provisions of proposed

                     rulemaking.

       271.    Any rule issued under Title IX must be approved by the President of the United

States, who has delegated this authority to the Attorney General of the United States. 20 U.S.C.

§ 1682; Exec. Order No. 12,250, § 1-1, 45 Fed. Reg. 72,995 (Nov. 2, 1980).

       272.355.         The the Rule does not state that it was approved by the Attorney General

of the United States or his designate..

       273.356.         In promulgating the Rule, Defendants have failed to follow the procedural

requirements of the APA and Title IX. The Rule is therefore unlawful and must be set aside.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff States request that this Court enter judgment in their favor and

grant the following relief:

       a.      Postpone the effective date of the Rule pending judicial review under 5 U.S.C.

               § 705;

       ba.     Declare the Rule unlawful pursuant to 5 U.S.C. § 706(2)(A), (C), & (D);

       c.      Preliminarily and permanentlyb.        Permanently enjoin the Department and its

               officers, employees, and agents from applying and enforcing the Rule;

       dc.     Vacate and set aside the Rule;

       ed.     Award Plaintiff States reasonable costs and expenses, including attorneys’ fees;

               and

       fe.     Grant such other and further relief as the Court deems just and proper.




                                                145
     Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 146 of 150




Date: September 18, 2020                      Respectfully submitted,

GURBIR S. GREWAL                              JOSH SHAPIRO
Attorney General                              Attorney General
State of New Jersey                           Commonwealth of Pennsylvania
MAYUR P. SAXENA                               MICHAEL J. FISCHER
Assistant Attorney General                    Chief Deputy Attorney General

/s/ Marie Soueid                               /s/ Aimee D. Thomson
MARIE SOUEID                                  AIMEE D. THOMSON (D.C. Bar No. 1045758)
ESTELLE BRONSTEIN                             RYAN B. SMITH
EMILY WANGER                                  JACOB B. BOYER
Deputy Attorneys General                      Deputy Attorneys General
New Jersey Attorney General’s Office          Office of Attorney General
Richard J. Hughes Justice Complex             1600 Arch Street, Suite 300
25 Market Street                              Philadelphia, PA 19103
Trenton, NJ 08625                             (267) 374-2787
(609) 376-2564                                athomson@attorneygeneral.gov
Marie.Soueid@law.njoag.gov                    Attorneys for Plaintiff Commonwealth of
Attorneys for Plaintiff State of New Jersey   Pennsylvania

XAVIER BECERRA                                PHILIP J. WEISER
Attorney General of California                Attorney General
State of California                           State of Colorado
MICHAEL NEWMAN
Senior Assistant Attorney General             /s/ Eric R. Olson
CHRISTINE CHUANG                              ERIC R. OLSON
Supervising Deputy Attorney General           Solicitor General
                                              MARTHA FULFORD (D.C. Bar No. 101194)
/s/ Laura Faer                                First Assistant Attorney General
LAURA FAER                                    1300 Broadway, 10th Floor
CHRISTINA RIEHL                               Denver, CO 80203
MARISOL LEÓN                                  (720) 508-6000
SHUBHRA SHIVPURI                              eric.olson@coag.gov
SRIVIDYA PANCHALAM                            martha.fulford@coag.gov
Deputy Attorneys General                      Attorneys for Plaintiff State of Colorado
California Attorney General’s Office
1515 Clay Street, 20th Floor
Oakland, CA 94612-0552
(510) 879-3305
Laura.Faer@doj.ca.gov
Attorneys for Plaintiff State of California

KATHLEEN JENNINGS                                KARL A. RACINE
Attorney General                                 Attorney General
State of Delaware                                District of Columbia

                                               146
     Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 147 of 150




/s/ Christian Douglas Wright                 /s/ Kathleen Konopka
CHRISTIAN DOUGLAS WRIGHT                     KATHLEEN KONOPKA (D.C. Bar No.
Director of Impact Litigation                495257)
VANESSA L. KASSAB                            Deputy Attorney General, Public Advocacy
Deputy Attorney General                      Division
Delaware Department of Justice               MICHELLE THOMAS (D.C. Bar No.
820 N. French Street, 5th Floor              993514)
Wilmington, DE 19801                         Chief, Civil Rights Section, Public Interest
(302) 577-8600                               Division
christian.wright@delaware.gov                BRENDAN DOWNES (D.C. Bar No.
AttorneyAttorneys for Plaintiff State of     187888)
Delaware                                     NICOLE HILL (D.C. Bar No. 888324938)
                                             SAMANTHA HALL*
                                             KATE VLACH (D.C. Bar No. 1671390)
                                             Assistant Attorneys General
                                             Office of the Attorney General for the District
                                             of Columbia
                                             441 4th St.,400 6th Street, N.W. ., 10th Floor
                                             Suite 630S
                                             Washington, DC 20001
                                              (202) 724-6610
                                             Kathleen.Konopka@dc.gov
                                             *
                                               Practicing in the District of Columbia under
                                             the direct supervision of Michelle D. Thomas,
                                             a member of the D.C. Bar. See D.C. Court of
                                             Appeals Rule 49(c).
                                             Attorneys for Plaintiff District of Columbia
KWAME RAOUL                                  MAURA HEALEY
Attorney General                             Attorney General
State of Illinois                            Commonwealth of Massachusetts

/s/ Alison V. Hill                           /s/ Angela R. Brooks
ALISON V. HILL                               ANGELA R. BROOKS
LIZA ROBERSON-YOUNG                          ABIGAIL B. TAYLOR
GRETCHEN HELFRICH                            ABRISHAM ESHGHI
Assistant Attorneys General                  Assistant Attorneys General
Office of the Attorney General State of      Office of the Attorney General
Illinois                                     One Ashburton Place
100 W. Randolph St.                          Boston, MA 02108
Chicago, IL, 60601                           (617) 963-2590
(312) 814-3954                               angela.brooks@mass.gov
ahill@atg.state.il.us                        Attorneys for Plaintiff Commonwealth of
Attorneys for Plaintiff State of Illinois    Massachusetts

DANA NESSEL                                  KEITH ELLISON

                                            147
     Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 148 of 150




Attorney General                                Attorney General
State of Michigan                               State of Minnesota

/s/ Fadwa A. Hammoud                            /s/ Kevin Finnerty
FADWA A. HAMMOUD                                KEVIN FINNERTY
Solicitor General                               KATHRYN WOODRUFF
TONI L. HARRIS                                  Assistant Attorneys General
NEIL GIOVANATTI                                 445 Minnesota Street, Suite 1400
Assistant Attorneys General                     St. Paul, MN 55101-2131
Michigan Department of Attorney General         (651) 757-1058 (Voice)
P.O. Box 30758                                  (651) 757-1361 (Voice)
Lansing, MI 48909                               kevin.finnerty@ag.state.mn.us
(517) 335-7603                                  kathryn.woodruff@ag.state.mn.us
HammoudF1@michigan.gov                          Attorneys for Plaintiff State of Minnesota
Harrist19@michigan.gov
GiovanattiN@michigan.gov
Attorneys for Plaintiff State of Michigan

AARON D. FORD                                   HECTOR BALDERAS
HECTOR BALDERAS                                 JOSHUA H. STEIN
Attorney General                                Attorney General
State of New MexicoNevada                       State of North CarolinaNew Mexico

/s/ Tania MaestasHeidi Parry Stern              /s/ Sripriya NarasimhanTania Maestas
TANIA MAESTAS                                   SRIPRIYA NARASIMHAN (D.C. Bar No:
Chief DeputyHEIDI PARRY STERN                   1029549)
Solicitor General                               TANIA MAESTAS
Office of the Nevada Attorney General           Chief Deputy Attorney General Counsel
PO Drawer 1508                                  North Carolina Department of Justice
Santa Fe, NM 87504-1508                         114 W. Edenton Street
(505) 490-4060                                  Raleigh, NC 27603
tmaestas@nmag555 E. Washington Ave., Ste.       (919) 716-6400
3900                                            SNarasimhan@ncdojPO Drawer 1508
Las Vegas, NV 89101                             Santa Fe, NM 87504-1508
(702) 486-3594                                  (505) 490-4060
HStern@ag.nv.gov                                tmaestas@nmag.gov
AttorneyAttorneys for Plaintiff State of New    AttorneyAttorneys for Plaintiff State of North
Mexico Nevada                                   Carolina
                                                New Mexico

JOSHUA H. STEIN                                 PETERELLEN F.
ELLEN F. ROSENBLUM                              NERONHAROSENBLUM
Attorney General                                Attorney General
State of OregonNorth Carolina                   State of Rhode Island Oregon

/s/ Elleanor H. ChinSripriya Narasimhan         /s/ Shannon L. HaibonElleanor H. Chin

                                               148
     Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 149 of 150




ELLEANOR H. CHIN                                 SHANNON L. HAIBON
BRIAN S. MARSHALL DCSRIPRIYA                     SpecialELLEANOR H. CHIN
NARASIMHAN (D.C. Bar No. 501670:                 BRIAN S. MARSHALL DC Bar No. 501670
1029549)                                         Senior Assistant Attorney General
Senior Assistant AttorneyDeputy General          150 South MainOregon Department of Justice
Counsel                                          1162 Court Street NE
OregonNorth Carolina Department of Justice       Providence, RI 02903
1162 Court114 W. Edenton Street NE               (401) 274-4400 Ext. 2018
Salem, OR 97301                                  shaibon@riag.ri.gov
(503) 947-4700                                   AttorneySalem, OR 97301
elleanor.chin@doj.state.or.us                    (503) 947-4700
AttorneyRaleigh, NC 27603                        elleanor.chin@doj.state.or.us
(919) 716-6400                                   Attorneys for Plaintiff State of Rhode
SNarasimhan@ncdoj.gov                            IslandOregon
Attorneys for Plaintiff State of OregonNorth
Carolina

PETER F. NERONHA                                 THOMAS J. DONOVAN, JR.
THOMAS J. DONOVAN, JR.                           MARK R. HERRING
Attorney General                                 Attorney General
State of VermontRhode Island                     CommonwealthState of VirginiaVermont
JOSHUA R. DIAMOND                                JOSHUA R. DIAMOND
Deputy                                           Deputy Attorney General
/s/ Shannon L. Haibon
SHANNON L. HAIBON                                /s/ Jessica Merry SamuelsRachel E. Smith
Special Assistant Attorney General               JESSICA MERRY SAMUELS (D.C. Bar No.
                                                 1552258)
/s/ Rachel E. Smith                              RACHEL E. SMITH
RACHEL E. SMITH                                  JULIO A. THOMPSON
JULIO A. THOMPSON                                Assistant SolicitorAttorneys General
Assistant Attorneys General                      Vermont Attorney General’s Office of the
Vermont Attorney General’s Office                Attorney General
109 State150 South Main Street                   202 North Ninth109 State Street
Montpelier, VT 05609                             Richmond, VA 23219
(802) 828-3171                                   (804) 786-6835
rachel.e.smith@vermontProvidence, RI             solicitorgeneral@oag.state.va.us
02903                                            AttorneyMontpelier, VT 05609
(401) 274-4400 Ext. 2018                         (802) 828-3171
shaibon@riag.ri.gov                              rachel.e.smith@vermont.gov
julio.thompson@vermont.gov                       julio.thompson@vermont.gov
Attorneys for Plaintiff State of VermontRhode    Attorneys for Plaintiff CommonwealthState of
Island                                           VirginiaVermont

MARK R. HERRING                                  ROBERT W. FERGUSON

ROBERT W. FERGUSON                               JOSHUA L. KAUL

                                                149
     Case 1:20-cv-01468-CJN Document 102-1 Filed 09/18/20 Page 150 of 150




Attorney General                                Attorney General
StateCommonwealth of WashingtonVirginia         State of WisconsinWashington

/s/ Kristin Beneski Jessica Merry Samuels       /s/ Jeffery A. SimcoxKristin Beneski
KRISTIN BENESKI                                 ANNE M. BENSKY
JESSICA MERRY SAMUELS (D.C. Bar No.             KRISTIN BENESKI
1552258)                                        Assistant Attorney General
Assistant AttorneySolicitor General             JEFFERY A. SIMCOX
AILEEN HUANG                                    AssistantAILEEN HUANG
DeputyOffice of the Attorney General            Deputy Attorney General
800 5th Avenue, Suite 2000                      Wisconsin Department of Justice
Seattle, WA 98104-3188                          Post Office Box 7857
(206) 464-7744                                  Madison, WI 53707-7857
kristin.beneski@atg.wa.gov                      (608) 264-9451 (Bensky)
aileen.huang@atg.wa.gov                         (608) 266-3861 (Simcox)
202 North Ninth Street                          benskyam@doj.state.wi.us
Richmond, VA 23219                              simcoxja@doj.state.wi.us
(804) 786-6835                                  800 5th Avenue, Suite 2000
solicitorgeneral@oag.state.va.us                Seattle, WA 98104-3188
Attorneys for Plaintiff StateCommonwealth of    (206) 464-7744
WashingtonVirginia                              kristin.beneski@atg.wa.gov
                                                aileen.huang@atg.wa.gov
                                                Attorneys for Plaintiff State of
                                                WisconsinWashington

JOSHUA L. KAUL
Attorney General
State of Wisconsin

/s/ Jeffery A. Simcox
ANNE M. BENSKY
Assistant Attorney General
JEFFERY A. SIMCOX
Assistant Attorney General
Wisconsin Department of Justice
Post Office Box 7857
Madison, WI 53707-7857
(608) 264-9451 (Bensky)
(608) 266-3861 (Simcox)
benskyam@doj.state.wi.us
simcoxja@doj.state.wi.us
Attorneys for Plaintiff State of Wisconsin




                                               150
